Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 1 of 101 PageID #:1776




                       EXHIBIT A
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 2 of 101 PageID #:1776




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION




  IN RE AKORN, INC. DATA INTEGRITY                  Civ. A. No. 1:18-cv-01713
  SECURITIES LITIGATION




                   EXPERT REPORT OF DAVID I. TABAK, PH.D.



       I.      SCOPE OF ANALYSIS AND SUMMARY OF FINDINGS
      1. This report concerns a securities action brought on behalf of lead plaintiffs and
  “all other persons or entities who purchased or otherwise acquired the common stock of
  Akorn, Inc. (‘Akorn’ or the ‘Company’) during the period from November 3, 2016
  through January 8, 2019, inclusive (the ‘Class Period’) and were damaged thereby (the
  ‘Class’)[.]” 1

      2. Counsel for Lead Plaintiffs in this matter have asked me to examine whether
  Akorn’s common stock traded in an efficient market during the Class Period. As
  discussed below, the analyses demonstrate that Akorn’s common stock traded in an
  efficient market. Counsel have also asked me to analyze whether damages for investors
  in Akorn’s common stock can be calculated through a common methodology. I find that
  there are reliable methods to calculate damages on a common class-wide basis.




  1
   Second Consolidated Amended Class Action Complaint for Violations of the Federal
  Securities Laws (“Complaint”), p. 1.




                                              -1-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 3 of 101 PageID #:1776




      II.     QUALIFICATIONS AND REMUNERATION
      3. I received Bachelor’s degrees in Physics and in Economics from the
  Massachusetts Institute of Technology and a Master’s degree and a Ph.D. in Economics
  from Harvard University. I have appeared as an expert in federal district courts; state
  trial courts; bankruptcy court; and in arbitration forums, including the National
  Association of Securities Dealers, the International Chamber of Commerce International
  Court of Arbitration, and the American Arbitration Association. I have published in my
  fields of expertise on subjects such as market efficiency, loss causation, statistics, and the
  analysis of stock price movements.

      4. National Economic Research Associates (“NERA”) was established in 1961 and
  now employs approximately 500 people in over twenty offices worldwide. NERA
  provides consulting for economic matters to parties for their internal use, to parties in
  litigation, and to governmental and regulatory authorities. I have worked at NERA for
  over twenty years and am a managing director in NERA’s securities and finance practice.
  My work entails providing analyses for parties in litigation and consulting for parties in
  non-litigation settings. I have served as a speaker at events providing CLE credits for
  attorneys and at academic conferences on areas related to securities litigation. I have
  provided reports and/or testimony for plaintiffs and defendants in numerous securities
  class actions.

      5. My curriculum vitae, which sets forth in further detail my publications and prior
  testimony experience, is attached to this report as Exhibit 1.

      6. NERA is being compensated on a non-contingent basis for out-of-pocket costs
  and at our usual rates for time. My billing rate is $950 per hour. I have been assisted by
  a number of individuals at NERA working at my direction who are billing at their
  standard rates.



      III.    MATERIALS CONSIDERED
      7. Materials considered for the purposes of this report are listed in Exhibit 2.


                                               -2-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 4 of 101 PageID #:1776




      IV.     THE THEORY OF MARKET EFFICIENCY
      8. In the 1960s, economists Paul Samuelson and Eugene Fama each developed
  theories that developed into the modern theory of market efficiency, known as the
  “efficient market hypothesis.” 2 Professors Samuelson and Fama recognized that if
  market participants are rational, a security cannot have an expected change in price. 3 For
  example, suppose that the market expected a stock price to be $15 tomorrow. The stock
  could not trade at $10 today, because there would be little reason for anyone to sell at $10
  today given that there would be buyers more than happy to pay $11 today for a stock that
  they could sell at $15 tomorrow. This process would result in an equilibrium where the
  price today would be bid up to nearly $15. Similarly, no rational investor would
  purchase a stock at $16 today if it was believed that the price would be $15 tomorrow.
  Thus, the stock price today would be nearly equal to the price tomorrow, and any changes
  in stock prices would be due to unexpected information or randomness, leading to the
  theory that stock prices follow a “random walk.”

      9. In particular, there are three forms of the efficient market hypothesis, known as
  weak-form efficiency, semi-strong-form efficiency, and strong-form efficiency. Weak-
  form efficiency posits that the price of a stock rapidly incorporates all information
  contained in prior stock prices. Semi-strong-form efficiency posits that the price of a
  stock rapidly incorporates all publicly available information. Strong-form efficiency


  2
   See, for example, the New Palgrave Dictionary of Economics, 2008 edition, entry on
  Efficient Markets Hypothesis, available online at
  https://rd.springer.com/referenceworkentry/10.1057/978-1-349-95121-5_42-2.
  3
    While later refinements of the theory examined whether certain types of stock price
  movements are possible because of factors such as the risk entailed in trying to profit
  from those expected movements (e.g., there is a risk-return tradeoff and sometimes there
  may be expected profits, on average, to compensate for higher risk), the general outlines
  of the theory discussed above are still correct. Throughout the discussion, I abstract
  away from any such issues.




                                               -3-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 5 of 101 PageID #:1776




  posits that the price of a stock rapidly incorporates all public and private information. 4
  When discussing the “Efficient Market Hypothesis” with regard to publicly traded
  securities such as Akorn’s, financial economists are generally referring to the semi-strong
  form of market efficiency. I will follow the same convention here.

      10. One of the implications of the Efficient Market Hypothesis is that the market
  begins to incorporate unexpected news quickly into security prices. Therefore, if the
  market learns of material new, unexpected positive (negative) information about an
  issuer, then the price of the issuer’s common stock will rise (fall) if the market is
  efficient. Of course, even efficient markets may take time to fully absorb new material
  information, but they should begin the process of reacting to news as soon as it is
  available. 5

      11. To determine whether a market is efficient, financial economists and the courts
  have developed various tests. These tests can broadly be divided into direct tests of
  whether a market violates the conditions of market efficiency (e.g., whether the price of a
  security actually responds to material new unexpected information) and indirect tests of
  the conditions that one expects would be present in an efficient market (e.g., substantial
  analyst coverage, which suggests that market participants are interested in understanding
  and responding to news). In the following sections, I discuss the results of these tests for
  Akorn’s common stock.




  4
   This is a standard taxonomy of Efficient Market Hypothesis theories, discussed, for
  example in Eugene Fama, “Efficient Capital Markets: A Review of Theory and Empirical
  Work,” Journal of Finance, 1970. (See, for example, p. 388.)
  5
   Under the Efficient Market Hypothesis, a market may initially underestimate or
  overestimate the effects of news. However, these two effects should roughly balance
  each other. Consequently, in an efficient market, initial price movements should reflect,
  on average, an unbiased estimate of the effects of the new information (i.e., later price
  movements are roughly equally likely to be positive or negative)




                                                -4-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 6 of 101 PageID #:1776




         V.     TESTS OF MARKET EFFICIENCY FOR AKORN’S COMMON STOCK
        12. One seminal legal case providing for tests of market efficiency is Cammer v.
  Bloom. 6 This decision discussed five factors that support market efficiency, commonly
  referred to as the “Cammer factors”:
                   (1) an “average weekly trading of two percent or more of the outstanding
                       shares would justify a strong presumption that the market for the
                       security is an efficient one; one percent would justify a substantial
                       presumption”;
                   (2) “a significant number of securities analysts followed and reported on a
                       company's stock during the class period”;
                   (3) the “stock had numerous market makers. The existence of market
                       makers and arbitrageurs” would aid in market efficiency;
                   (4) “the Company was entitled to file an S-3 Registration Statement in
                       connection with public offerings”; and
                   (5) “empirical facts showing a cause and effect relationship between
                       unexpected corporate events or financial releases and an immediate
                       response in the stock price.” 7

        13. In addition to these factors, the Third Circuit in DVI Securities Litigation stated
  that (6) “the listing of a security on a major exchange such as the NYSE or the NASDAQ
  weighs in favor of a finding of market efficiency.” 8 Furthermore, three additional factors
  that may be relevant, as discussed in Krogman v. Sterritt and other cases are measures of
  a company’s: (7) market capitalization, (8) bid-ask spread, and (9) float. 9

        14. Academics and courts have also looked at whether there was autocorrelation (also
  known as serial correlation) in the returns of a security, i.e., whether rather than behaving
  randomly, a movement in the price of a security was more likely to be followed by

  6
      Cammer v. Bloom, 711 F. Supp. 1264, 1286-87 (D.N.J. 1989).
  7
   This factor is typically addressed through the use of a statistical analysis known as an
  “event study,” as discussed below.
  8
      In re DVI Securities Litigation, 639 F.3d 623, 634 (3d Cir. 2011) (“DVI II”).
  9
      Krogman, Inc. v. Sterritt, 202 F.R.D. 467, 478 (N.D. Tex. 2001).




                                                 -5-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 7 of 101 PageID #:1776




  another movement in the same direction (positive autocorrelation) or by a movement in
  the opposite direction (negative autocorrelation). 10

       15. I will discuss each of these factors in more detail as they are presented below, and
  then present my conclusions based on the totality of the information obtained by
  examining each of these factors.

          (1) Trading Volume
       16. The first Cammer factor is the average weekly trading volume as a percent of
  shares outstanding. As noted on page 1286 of that decision, “[t]he reason the existence
  of an actively traded market, as evidenced by a large weekly volume of stock trades,
  suggests there is an efficient market is because it implies significant investor interest in
  the company.” Exhibit 3 shows the weekly volume of trading in Akorn’s common stock
  as reported by Bloomberg, L.P., a recognized data vendor, and the last reported number
  of shares outstanding for each week. The volume figures in Exhibit 3 are adjusted to
  remove trades created by estimated market-maker participation. 11 I next calculate the
  mean and median percentage of shares outstanding traded in each week during the Class
  Period. The mean is simply the arithmetic average of the weekly percentages of trading
  volume for each full week in the Class Period. 12 The median is the midpoint of the
  weeks if arranged by the percentage of shares traded relative to shares outstanding, so



  10
    See, e.g., In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, 213 (E.D. Pa. 2008)
  (“DVI I”). Autocorrelation can also be measured based on the size of the price
  movements and not just their direction.
  11
    A market maker sometimes serves as the counterparty to investor orders. For example,
  one investor may sell shares to the market maker at $20 and later the market maker sells
  those shares to another investor at $21. Both trades would be reported, but there really
  was only one transfer of shares between actual investors. Support for this type of
  adjustment is found in Unger v. Amedisys Inc., 401 F.3d 316, 324 (5th Cir. 2005).
  12
    Including any partial week at the beginning or end of the Class Period would have
  minimal effects on the results.




                                                -6-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 8 of 101 PageID #:1776




  that half of the weeks have the same or a larger percentage and half have the same or a
  smaller percentage.

       17. Over the Class Period, the average market-maker-adjusted weekly trading volume
  of Akorn’s common stock is 4.73 percent of the shares outstanding and the median figure
  is 3.16 percent, corresponding to an average of 5,921,533 and a median of 3,962,091
  shares traded weekly. As previously noted, the Cammer court stated that an “average
  weekly trading of two percent or more of the outstanding shares would justify a strong
  presumption that the market for the security is an efficient one; one percent would justify
  a substantial presumption…” Thus, the volume figures for Akorn’s stock support a
  “strong presumption” in favor of market efficiency for the stock under Cammer. 13

          (2) Analyst Coverage
       18. In discussing the relevance of analyst coverage, the Cammer court stated on page
  1286 that “[t]he existence of such analysts would imply, for example, the [auditor]
  reports [on the issuer] were closely reviewed by investment professionals, who would in
  turn make buy/sell recommendations to client investors.” (Closing footnote omitted.)
  That is, analysts seek out, review, and disseminate information about a company and
  make it easier for market participants to understand and react, or choose not to react, to
  that information, thus facilitating the process that leads to market efficiency.

       19. While analysts provide coverage that is meant to inform investors about a
  company, different analysts provide varying levels of coverage that may have differential
  impacts in determining whether that coverage should be considered to be a material
  factor in aiding market efficiency. For example, some analysts may provide limited
  analysis or merely repeat what a company has said, while others may provide informative
  analyses of a company’s current and future expected revenues.



  13
    Even the lowest weekly turnover figure, 1.29 percent, exceeds the level needed for a
  “substantial” presumption of efficiency under Cammer.




                                               -7-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 9 of 101 PageID #:1776




       20. There are many ways to focus an examination on analysts that are providing at
  least some meaningful coverage. One such way is to identify the number of analysts
  included in the Institutional Brokers’ Estimate System (“I/B/E/S”) consensus earnings
  estimate for a given company. Exhibit 4 shows the number of analysts included in the
  I/B/E/S earnings estimate for the upcoming quarter for Akorn for each quarter in the
  Class Period. As can be seen in the exhibit, the average and median number of analysts
  providing such estimates were an average of 6.5 and a median of 4.0.

       21. The Cammer court found efficiency where the security at issue (the common
  stock of Coated Sales, Inc.) was the subject of “[a]t least 15 research reports … from July
  1987 through June 1988,” (p. 1283) a 12-month period. Here, by contrast, there was an
  average of 6.5 analysts issuing one or more reports each quarter. 14 Thus, this factor
  weighs in favor of a finding of market efficiency. I note that the number of analysts
  providing such estimates fell from numbers in the double digits through July 2017 to
  approximately three for the remainder of the Class Period, as Akorn was believed to be in
  the process of being acquired by Fresenius. Even these lower figures still were above
  those found in Cammer, where there was an average of just over one analyst report per
  month.




  14
    If one looked at the raw number of analyst reports (without removing those that may
  not have provided an earnings estimate but discussed topics other than earnings), a search
  on the Thomson Reuters database for Akorn analyst reports yields hundreds of reports
  over the Class Period. While in Cammer, one might have examined each of the “[a]t
  least 15” analyst reports in that case to judge their quality, here such a review is not
  necessary for the hundreds of reports given that the issuing firms included prominent
  investment houses including Deutsche Bank, JP Morgan, PiperJaffray, and RBC Capital
  Markets. Overall, at least a dozen firms issued analyst reports on Akorn during the Class
  Period. There were also twelve analysts (from twelve different firms) listed as
  participants in both Akorn’s 3Q16 earnings call and its 4Q16 earnings call.




                                              -8-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 10 of 101 PageID #:1776




            (3) Market Makers and Arbitrageurs
         22. Akorn’s stock traded on the NASDAQ stock exchange, which is widely regarded
   as one of the most open, developed, and efficient in the world. There were 149 market
   makers who traded Akorn’s stock on the NASDAQ stock exchange. 15

         23. Arbitrageurs are investors who attempt to profit from any possible mispricing of a
   security. There are two types of arbitrageurs that we can examine: those who take a
   “long” (or positive) position in the stock and those that take a “short” (or negative)
   position. While there are no data on the identities of arbitrageurs in particular securities
   or their holdings of those securities, one would expect many of the arbitrageurs who are
   active enough to move the market to be found among the largest market participants. We
   can therefore use information about institutional holdings, which are reported quarterly,
   as a proxy for arbitrageurs that take a long position. Though not all institutions are
   arbitrageurs, many of the major arbitrageurs who take a long position large enough to
   affect the price of a stock would be institutional investors, as non-institutional investors
   generally do not have the capital to take a long-term position of the same magnitude.

         24. Over 300 institutions are known to have collectively held over 95 million shares
   of Akorn, or 76.1 percent of the shares outstanding as of September 30, 2016, the last
   calendar quarter-end before the start of the Class Period, as seen in Exhibit 5. This figure
   did not remain constant. As of December 31, 2017, institutions held 107 million shares,
   representing 85.2 percent of the shares outstanding. As of September 30, 2018,
   institutional holdings fell to a quarterly low of 84 million shares, or 67.2 percent of the
   shares outstanding, before rising to 70.7 percent for the final quarter in the Class Period.
   The directions of the changes in institutional holdings are not important; what is
   important is that there was a potential for change, with institutions buying or selling in
   response to factors including news about Akorn and changes in its stock price.




   15
        Bloomberg, L.P.




                                                 -9-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 11 of 101 PageID #:1776




      25. As alluded to above, if an institution held the same number of shares throughout
   the Class Period, it may not be adding to market efficiency, since it would be providing
   neither upward pressure through buy orders nor downward pressure through sell orders.
   However, an examination of the data underlying Exhibit 5 shows that most institutions
   did change their positions, with numerous examples of a single reporting institution
   changing its holdings up or down by more than one million shares over the course of a
   single quarter. Moreover, during the Class Period, of institutions with a non-zero holding
   of shares at the end of a quarter, 77.7 percent reported a different holding figure at the
   end of the next quarter. These observations show that as a group, institutions were not
   passive investors, but changed their positions, a hallmark of arbitrage activity. Even
   among the institutions that did not change their positions, there may be some that actively
   evaluated news about Akorn and changes in its share price and were comfortable
   maintaining their prior position. The fact that on average more than seven out of ten
   institutions holding Akorn shares changed their position is evidence that a substantial
   number of large investors were following the company.

      26. With regard to arbitrageurs who held a short position in Akorn shares, I obtained
   data on the aggregate short position, which is reported twice a month by Bloomberg,
   L.P., and shown in Exhibit 6. The average aggregate short position over the Class Period
   was 10.35 percent of Akorn’s shares outstanding. The minimum monthly short position
   over the Class Period as a percentage of shares outstanding was 5.32 percent, while the
   largest was 21.29 percent, approximately four times as large. This difference is important
   because it allows us to infer that those who wanted to create or increase a short position
   were generally not prevented from doing so. If, in contrast, the aggregate short position
   were always approximately the same, for example always between, say, 5 and 6 percent,
   one would have to consider whether the shares available for shorting were always used or




                                                -10-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 12 of 101 PageID #:1776




   close to used, thereby preventing investors who wanted to take a short position in
   response to new information from doing so. 16

        27. Overall, I find that both institutions and short sellers actively changed their
   holdings over the Class Period, an indication of their attention to the price of Akorn’s
   shares. 17 Institutional holdings varied from 67.2 percent to 85.2 percent of shares
   outstanding over the quarter-ends encompassing the Class Period, with 77.7 percent of
   institutions with a positive holding in one quarter reporting a different amount of
   holdings in the next. The maximum aggregate short position was approximately four
   times the minimum. This supports the conclusion that investors were able to, and did,
   take and change positions in Akorn’s stock to reflect their views, the core mechanism by
   which financial markets are driven to efficiency. The activity of these arbitrageurs, as
   well as the 149 market makers trading Akorn’s stock on the NASDAQ exchange, support
   a finding of efficiency for Akorn’s common stock.

           (4) S-3 Registration Statement
        28. Another Cammer factor is the ability of an issuer to register new shares through
   an S-3 registration statement form rather than using a Form S-1 or S-2, both of which
   require more disclosure than a Form S-3. The SEC allows qualifying companies to
   register shares using the less burdensome S-3 based on the assumption that news about
   such companies is already publicly available to market participants and therefore does
   not need to be included in the registration statement. At the time of the Cammer opinion,
   16
     To short a share of Akorn stock, the investor who wants to take the short position must,
   through their broker, find a share held by another investor to borrow. The investor going
   short delivers this share to the counterparty (the purchaser) in the short transaction and is
   required to later return a share to the investor from whom he or she borrowed the share.
   When there are not enough shares available for borrowing, investors may not be able to
   establish or expand their short positions, and therefore would not be able to contribute to
   arbitrage and market efficiency by varying the size of their short positions.
   17
      Some changes in institutional holdings may be due to other factors, such as a decision
   to sell shares for liquidity purposes. Still, the substantial number of changes is evidence
   of active monitoring of Akorn by many institutions.




                                                 -11-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 13 of 101 PageID #:1776




   an issuer had to have a float (i.e., shares outstanding that are not held by insiders) with a
   market value of at least $150 million to use a Form S-3. That requirement was later
   reduced to $75 million. Exhibit 7 shows the market capitalization and float of Akorn’s
   common stock during the Class Period. The market capitalization of Akorn’s common
   stock exceeded $400 million throughout the Class Period, as did its float.

        29. A second requirement to be able to file a Form S-3 registration statement is that
   the issuer be current in its SEC filings. Akorn was not delinquent in its SEC filings
   during the Class Period. As it satisfied the two requirements, Akorn was eligible to file a
   Form S-3, thereby satisfying this Cammer factor and supporting a finding of market
   efficiency.

           (5) Price Response to News
        30. Whether a stock price responds to material, new, unexpected information is often
   considered the most direct and important of the Cammer factors. The Cammer court
   noted on page 1291 that “one of the most convincing ways to demonstrate efficiency
   would be to illustrate, over time, a cause and effect relationship between company
   disclosures and resulting movements in stock price.”

        31. Accordingly, I performed statistical analyses, based on tests known as “event
   studies,” the standard means of quantifying stock price responses to news, to examine
   this factor. An event study is a statistical test that first measures the movement in the
   price of a stock or other security by removing the influence of general market and/or
   industry effects. The remaining movement is then compared to a “control period” of
   similar market-adjusted price movements to see if it is unusual (i.e., statistically
   significant). If so, then one may be able to make the inference that the news was the
   cause of the unusual stock price movement. 18 In general, we expect that the price of a

   18
     Event studies or similar analyses are often required in securities fraud litigation. See,
   for example, In re Executive Telecard, Ltd. Securities Litigation, 979 F. Supp. 1021,
   1027 (S.D.N.Y. 1997). (“The Expert Witness’ failure to conduct a thorough ‘event study’
   would be reason enough to exclude his proposed testimony.”) The event studies I
   (continued)



                                                -12-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 14 of 101 PageID #:1776




   stock will increase in response to unexpectedly positive news and fall in response to
   unexpectedly negative news.

        32. To test the general proposition of whether a stock price responds to news, it is
   necessary to examine the stock price responses to two different groups of dates: those
   with news and those without news. 19 That is, one conducts event studies on the different
   news and non-news days, and then compares the results of those two analyses. This is
   the same idea behind a medical study that has a control group and a treatment group.
   Here, the control group (i.e., the group not receiving treatment) consists of the “non-news
   days” while the treatment group consists of the “news days.” Establishing two such
   groups is necessary because even if the market for a stock were not efficient, there would
   generally still be some news days that were randomly associated with stock price
   movements. Selecting a few examples of such instances and claiming to have thereby
   found an association between news and stock price movements would be clearly
   incorrect. 20

        33. Another relevant consideration in this analysis is to recognize that we typically
   cannot use the news and price movement at the end of a class period in an analysis of
   market efficiency. This is because most class periods are chosen to end with a news

   employ here are consistent with my own published work (David Tabak and Frederick
   Dunbar, in Litigation Services Handbook, The Role of the Financial Expert (3d ed.
   2001).)
   19
      Ideally, one wants to define news as unexpected material new information. Other news
   may be consistent with prior expectations and should not be expected to cause a change
   in a stock’s price.
   20
     For example, if such a methodology were valid, one could identify several people with
   blue eyes who are right-handed and then claim to have “found” an association between
   blue eyes and right-handedness. One could also, under the same methodology, identify
   several left-handed blue-eyed people and also claim to have “found” an association
   between blue eyes and left-handedness. A description of the method of analysis I use
   here is found in Paul Ferrillo, Frederick Dunbar, and David Tabak, “The ‘Less Than’
   Efficient Capital Markets Hypothesis: Requiring More Proof From Plaintiffs in Fraud-on-
   the-Market Cases,” 78 St. John’s L. Rev. 81, 120-21 (2004).




                                                -13-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 15 of 101 PageID #:1776




   event corresponding with a large stock price decline. Defining our analysis period to
   include such a date would result in an improper bias toward finding an association
   between news and stock price movements. 21 Thus, I end the analysis before the price
   movements associated with the end of the Class Period.

        34. As noted above, the test of a stock price’s response to news depends on
   classifying days into news days and non-news days. If not performed carefully, this
   classification may be somewhat subjective. Thus, one generally wishes to use an
   objective measure of news, or at least one where any subjective decisions have been
   made by others who are not part of the analysis of market efficiency. 22 To remove any
   possible subjectivity on my part as to which “news days” were selected for examination, I
   performed one analysis by defining news days as days with Akorn earnings
   announcements. This is, of course, an overly restrictive definition of “news days,” and
   results in comparing (1) a set of particular news days with (2) a mixed set composed of
   both non-news days and days that would (but for the restrictive definition) be considered
   news days. Because the second set of days has a mix of types of days, this will tend to
   make it harder for a comparison of (1) and (2) to show that Akorn’s stock price
   responded to news. 23 I performed another analysis with broader sets of news days, in

   21
     One would also want to exclude the first day of a class period if it were chosen because
   of news causing a large increase in the stock price. Here, there does not seem to be
   evidence that the initial day of the Class Period was chosen because of a stock price
   increase, but rather was chosen because of the alleged misrepresentation on that day.
   22
     See, for example, In re Countrywide Financial Corporation Securities Litigation, 273
   F.R.D. 586, 618 (C.D. Cal. 2009) (“It should be obvious, even to those without a
   background in statistics or econometrics, that the events for study should be selected
   using criteria that are as objective as possible. Further, those criteria should be
   determined before looking at the result to be studied (here, stock returns). Relatedly,
   unless the expert uses articulable objective criteria, it is difficult to evaluate the probative
   value of expert evidence without evaluating also the expert’s own credibility.”)
   23
     To see this, imagine that Akorn’s stock price moved by ten percent on news days and
   by zero on non-news days. If we had perfectly identified news days and non-news days,
   we would be comparing a set of days with an average price movement of ten percent to
   another set of days with an average price movement of zero. Because the second set of
   (continued)



                                                 -14-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 16 of 101 PageID #:1776




   which I define news days as days with stories published by the Dow Jones Newswires. In
   each case, I limited news stories to those that have references to “Akorn Inc” as a
   company (an option in Factiva that would, for example, also pick up references to
   variations on the name) in either the headline or the lead paragraph. 24 Finally, I
   performed three additional tests to obtain more objective sets of news. For the first two
   of these additional tests, I sorted the news days by the number of stories about Akorn on
   each. I then looked at (1) the top half of this group (i.e., those days with more news
   stories than the bottom half) and (2) the top 10% of this group. 25 The theory here is that
   the more material a news item is, the more likely it is to either be repeated or updated
   during the same trading day. For my third analysis of materiality, I reviewed the stories
   that appeared in the Dow Jones Newswires and removed any that were solely reporting
   on Akorn’s stock price movements or volume (i.e., instances where the news was
   responding to the stock price rather than the stock price potentially responding to news),
   that appeared to be duplicates of previously reported news, or were deemed to be non-
   material because they reported data irrelevant to the value of the Company. 26

   days includes some news days, we may wind up comparing a set of days with an average
   stock price movement of ten percent (some of the news days) to some positive figure
   such as five percent (if half of the second set consisted of news days). Thus, rather than a
   difference of ten percentage points, the difference would be only five percentage points,
   making it harder to prove that there is a meaningful difference between the two figures.
   One should note that under some circumstances (e.g., if non-earnings news has a very
   small impact on prices), then grouping those with non-news days may make the average
   price impact of the remaining news stories greater, which could aid in reaching a correct
   finding that a stock responds to earnings news.
   24
      If a news story came out before 4 p.m. (i.e., before the close of trading on the New
   York Stock Exchange), that day was characterized as a news day. If the story occurred
   after 4 pm but before midnight, then the following trading day was characterized as a
   news day.
   25
     Because some days had the same number of news stories, the top half contains 33 news
   days out of the original 82 news days.
   26
     News was deemed to be non-material based on a review of the news story. For
   example, some stories referred to competitors and only mentioned events likely to be
   immaterial such as analysts reaffirming their ratings. As there is some degree of
   (continued)



                                               -15-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 17 of 101 PageID #:1776




        35. Exhibit 8a compares (A) the percentage of news days within the Class Period that
   are associated with statistically significant market-adjusted stock price movements with
   (B) the percentage of statistically significant market-adjusted stock price movements in
   the control group of non-news days for Akorn’s stock. The first row in Exhibit 8a was
   run using the definition of news days as days with Akorn earnings announcements. The
   second row was run with news days defined as those days with any reported news
   mentioning Akorn in the headline or in the lead paragraph of articles in Dow Jones
   Newswires, obtained from Factiva, a well-recognized data vendor. The third and fourth
   rows were run by looking at the frequency of news on each day, as described above, and
   the fifth row was run after reallocating 57 news days (listed in Exhibit 8d) as non-news
   days because they represented solely duplicate or immaterial news.

        36. The market model (i.e., the statistical analysis that I employed as part of my event
   study to control for the effect of general market factors on Akorn’s stock) used the
   Russell 2000 Index as a proxy for the market as a whole and the S&P Pharmaceuticals
   Select Industry Index as a proxy for the relevant industry, and is presented in Exhibit 8b.
   As set forth in Exhibit 8b, the R-squared, a measure of how well movements in the
   chosen index relate to movements in Akorn’s stock price was 40.19%, or 0.4019, higher
   than the values that I have typically observed in similar analyses. 27

        37. As seen in the first row of Exhibit 8a (“Earnings Dates”), in the Class Period,
   when I limit the definition of news days to earnings announcements and examine the
   common stock, 22.2 percent of the news days are associated with a statistically
   significant stock price movement, while only 3.5 percent of the non-news days are


   subjectivity in this process, this analysis should be considered in combination with the
   other analyses.
   27
     To the extent that a different market model would provide a better explanation of
   Akorn’s stock price movements, then my analysis has understated the results of this test
   of market efficiency. That is, because a better model would result in data with less noise,
   the differences in returns on news days and non-news days would likely be sharper and
   more easily identifiable through statistical analysis.




                                                -16-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 18 of 101 PageID #:1776




   associated with a statistically significant stock price movement. Thus, statistically
   significant returns were approximately six times as likely to be observed on earnings-
   announcement days as on other days. The difference between these two percentages is
   statistically significant at the commonly used 5% level. 28 The standard level of statistical
   significance for tests in financial economics is the five-percent level, meaning that there
   is only a five percent chance that a result as strong as or stronger than the one observed in
   the data would appear if the market did not react to news. This means that we consider
   results to be statistically significant if they have a false-positive error rate (i.e., a finding
   of a reaction to news when no such reaction exists) of five percent or less.

        38. One can also examine the absolute value of the excess returns, which, for the
   stock, averaged 5.25 in log-points (approximately 5.39% in percentage terms) for
   earnings release dates and 2.10 log-points (approximately 2.13%) for other dates. (See
   Exhibit 8c.) The differences in the distributions of returns for the two sets of dates is
   statistically significant, not only at the standard 5% level, but at the more stringent 1%
   level, providing evidence of market efficiency for the stock. Overall, when one defines
   news solely as earnings-announcement days, there is strong evidence in favor of
   efficiency.

        39. In the second row of Exhibit 8a (“Dow Jones Newswires”), where news days are
   broadly defined based on headline and lead paragraph mentions in the Dow Jones
   Newswires, we see that in the Class Period, 14.6 percent of the news days are associated
   with a statistically significant stock price movement in the stock, while 1.9 percent of the
   non-news days are associated with a statistically significant price movement. The


   28
      The test is run by comparing the proportions of the news and non-news days with
   statistically significant returns. A test of proportions implicitly assumes equal variances
   under the null hypothesis, an update in methodology that I have used in prior cases
   relative to that used in a publication I co-authored in 2004 (Paul Ferrillo, Frederick
   Dunbar, and David Tabak, “The ‘Less Than’ Efficient Capital Markets Hypothesis:
   Requiring More Proof From Plaintiffs in Fraud-on-the-Market Cases,” 78 St. John’s L.
   Rev. 81 (2004).)




                                                  -17-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 19 of 101 PageID #:1776




   difference in these results is statistically significant at both the standard five-percent level
   and the stricter one-percent level. 29

        40. The average absolute value of Akorn’s market-adjusted stock-price returns on
   news dates was 4.80 log-points (approximately 4.92%), while for non-news dates, the
   average absolute value of the returns was 1.69 log-points (approximately 1.70%). The
   difference in the distributions of returns for the two sets of news is statistically significant
   at the standard 5% level.

        41. For the third through fifth rows of Exhibit 8a, I reduced the number of news days
   from the “Dow Jones Newswires” row as described above. With each successive
   objective adjustment to which days are material based on a count of the number of news
   stories, the results become stronger than those from the second row of Exhibit 8a. This
   supports the view that more material news stories generated larger price movements on
   average. The analysis based on the subjective determination of the materiality of news,
   shown in the fifth row of Exhibit 8a, also results in a statistically significant difference in
   the share of statistically significant price responses for Akorn’s stock, again supporting a
   finding of market efficiency. Notably, all of these results are statistically significant not
   just at the standard five-percent level, but also at the more rigorous one-percent level.
   The third through fifth rows of Exhibit 8c also show evidence in favor of efficiency for
   Akorn’s stock from the analysis of the magnitude of the market-adjusted price
   movements on news and non-news days. Finally, if one wished to consider a specific
   example, following the after-hours announcement on February 26, 2018 that Fresenius

   29
      It is worth noting that there is no meaningful benchmark for the percent of news days
   that should be associated with a statistically significant return. As the definition of news
   days becomes looser (i.e., less likely to be material), then the expected percent of such
   days associated with a statistically significant return should fall. In addition, the results
   presented are based on the five-percent significance level. The use of a more or less
   stringent significance level would result in fewer or more price movements, respectively,
   passing the test of statistical significance. Given the variability of both the definition of
   news and of statistical significance, there is no reason to expect any particular percentage
   of news days to be associated with statistically significant returns.




                                                 -18-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 20 of 101 PageID #:1776




   was investigating alleged breaches of FDA data integrity requirements at Akorn, Akorn’s
   stock price dropped by such a large amount that it would not only be statistically
   significant at the 5% and the 1% significance levels, but at the tremendously more
   stringent 0.0000000000000000000000000000001% significance level. In other words,
   the market for Akorn stock was not only ready and able but clearly did respond to news
   related to the allegations in this case, and it would have been appropriate for market
   participants to have assumed that Akorn’s stock price would have reflected such
   information had it been made public.

      42. The tests of stock price response to news, the Cammer factor that most directly
   tests market efficiency, provide strong evidence that Akorn’s stock price responded to
   material new information. All of the five tests provide evidence in favor of efficiency,
   with Akorn’s stock price passing each by demonstrating statistically significant results.
   When we refine the definition of news to include stories that are likely to be material,
   based either on an objective count of news stories per day or based on a subjective review
   of the news, Akorn’s stock price exhibits a more statistically significant response to news
   in both versions of the test. In summary, there is very strong evidence that Akorn’s stock
   price responded to new information during the Class Period, as it demonstrated evidence
   of such a response with definitions of news that did not strongly address materiality and
   then demonstrated even stronger evidence of such a response when the news was filtered
   to be more likely to be material.

          (6) Trading on a Major Securities Market
      43. The court in DVI II, citing prior case law, stated on page 634, “Securities markets
   like the NYSE and the NASDAQ are ‘open and developed,’ … and are therefore ‘well
   suited for application of the fraud on the market theory,’…. Accordingly, the listing of a
   security on a major exchange such as the NYSE or the NASDAQ weighs in favor of a
   finding of market efficiency.” That is, major securities markets, such as the NASDAQ,
   have mechanisms in place to ensure conditions such as the rapid dissemination of price
   and volume information that allow investors to trade easily and with reliable information
   about recent trading. Market participants are then better able to spot any potential


                                               -19-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 21 of 101 PageID #:1776




   deviations of the stock price from an efficient value and move to quickly eliminate any
   such inefficiencies. Akorn’s stock traded on the NASDAQ exchange during the Class
   Period and therefore satisfy this criterion, supporting a finding of market efficiency.

           (7) Market Capitalization
        44. A large market capitalization is another factor that courts have found to weigh in
   favor of finding an efficient market for common stock. As noted previously, Exhibit 7
   shows Akorn’s market capitalization over the Class Period. Akorn’s market
   capitalization over the Class Period ranged from $0.4 billion to $4.2 billion, while its
   average market capitalization was $2.8 billion. The $2.8 billion figure exceeded the
   market capitalization of 61% of the members of the Russell 3000 Index which itself is
   composed of 3,000 of the largest stocks traded in the United States. 30

        45. The large capitalization means that there would have been opportunities for
   investors to make large profits if there were any apparent mispricing, thus providing an
   incentive for investors to carefully analyze news and information about Akorn. This
   conclusion supports a finding of market efficiency for Akorn’s common stock.

           (8) Bid-Ask Spread
        46. A narrow bid-ask spread is a potential indicator of market efficiency because the
   spread provides information about the cost of arbitrage, with a narrow spread meaning
   that those costs are lower. Market makers typically work to keep a market functioning by
   being continuously willing to buy at a certain price (the bid) and to sell at another price
   (the ask). Market makers make a profit by keeping the bid price below the ask. For
   example, if the bid is $20.00, the ask may be $20.50. If a market maker receives one
   market order to buy and one to sell, it buys at $20.00 from the seller and sells at $20.50 to
   the purchaser. The market maker’s gross profit of $0.50 is reduced by the costs of
   maintaining an inventory of securities (in case there are more buyers than sellers) and the

   30
     Members of the Russell 3000 Index determined as of November 2, 2016, the day
   before the start of the Class Period.




                                                -20-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 22 of 101 PageID #:1776




   other costs of running a market-making operation. While the market maker earns $0.50
   in this transaction, an arbitrageur who thinks that a stock is undervalued would pay $0.50
   on their round-trip transaction, hoping that between the purchase and sale times the stock
   rises by more than this amount. Thus, the spread between the bid and ask represent the
   cost of arbitrage, and thus equals a degree of mispricing that arbitrageurs may not seek to
   exploit because doing so will be unprofitable after taking into account the arbitrageur’s
   transaction costs. 31

        47. Exhibit 9 shows the daily bid-ask spread for Akorn’s stock for each trading day in
   the Class Period. The bid-ask spread averaged 0.063% of the same-day’s closing price
   over the Class Period. In dollar terms, the bid-ask spread typically was only $0.01 (the
   smallest possible amount for a security with bids and asks in levels denominated to the
   penny 32) and never exceeded $0.03. This low figure indicates that, on average, it would
   be profitable (in expectation) for investors to trade in Akorn stock if they felt that it was
   mispriced by as little as 0.1%. This low level of the bid-ask spread supports a finding
   that arbitrageurs would have an incentive to trade on any perceived mispricing, and
   therefore would have an incentive to undertake the activities that lead to a stock trading
   in an efficient market, supporting a finding of market efficiency.

           (9) Float
        48. Courts have considered the size of an issuer’s float (i.e., the shares outstanding
   not held by insiders) as another indicator of efficiency for the issuer’s common stock. A
   larger float suggests greater liquidity for shares, making it easier to purchase and sell
   shares in the market. Exhibit 7 shows the float in Akorn’s stock, or the shares not held
   by insiders.   Courts have often found that a float representing a large percentage of the


   31
      In reality, arbitrageurs may be able to trade “between the quotes” and not pay the full
   bid-ask spread. However, it is still generally true that the larger the bid-ask spread, the
   larger are the expected costs of arbitrage activities.
   32
      Akorn’s closing bids and asks were always at exact cent amounts (i.e., did not contain
   fractions of a cent) during the Class Period.



                                                 -21-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 23 of 101 PageID #:1776




   shares outstanding is an indicator of efficiency. 33 This would be true because investors
   are only able to trade shares that are in the float. Thus, investors’ ability to profit from
   any apparent mispricing, and their incentives to examine a company’s stock price and
   news about the company, will be related to the number of shares that they can attempt to
   trade in order to make potential profits. Over the Class Period, Akorn’s float averaged
   74.36% of the shares outstanding, indicating a high level of float that strongly supports a
   finding of efficiency.

            (10)    Autocorrelation
         49. A final test of market efficiency is whether there is autocorrelation in Akorn’s
   stock prices, or whether there is a predictable statistical pattern of positive and negative
   changes in those prices. 34 For example, if a price rises on Monday, then if the market
   were able to predict that the stock was more likely to move in the same direction (i.e.,
   rise) than move in the opposite direction on Tuesday, there would be evidence of positive
   autocorrelation. Similarly, if the market were able to predict that the market would move
   in the opposite direction on Tuesday to its movement on Monday, there would be
   evidence of negative autocorrelation. Evidence of autocorrelation would be an indicator
   counter to market efficiency and would invite the question of how severe that violation of
   market efficiency would be. In particular, persistent autocorrelation beyond transaction
   costs would represent a potential failure of investors to exploit profit opportunities in the
   stock, suggesting that investors may not be properly analyzing the company’s stock price
   movements.

         50. In Exhibit 10a, I show the measure of first-degree, or one-day, autocorrelation in
   the stock for the Class Period. When first-degree autocorrelation is present, then the size

   33
        See, for example, Krogman 202 F.R.D. 467, p. 474.
   34
     Autocorrelation, also known as serial correlation, is discussed as a test of potential
   market efficiency in Eugene F. Fama, “Efficient Capital Markets: A Review of Theory
   and Empirical Work,” Journal of Finance, 1970. (“More of the literature has, however,
   been concerned with tests of serial covariances of returns.” p. 391.)




                                                 -22-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 24 of 101 PageID #:1776




   and direction of the price movement of a security on one day can be statistically
   estimated (though, of course, not precisely, but with some degree of uncertainty) in
   advance based on the size and direction of the security’s price movement on the prior
   trading day. As can be seen, there is no statistically significant degree of autocorrelation
   in the stock over the Class Period. I note that if we look at autocorrelation by year, we
   see that the results are statistically significant in 2017. 35 That means that this is not likely
   to be a strong, repeated pattern that would present a reliable profit opportunity. In
   addition, when we remove the price reaction following the April 7, 2017 announcement
   of the potential acquisition of Akorn by Fresenius, the degree of autocorrelation in 2017
   is no longer statistically significantly positive, but actually becomes negative, a strong
   indication that this single statistically significant result is being driven by just one
   announcement. 36

        51. A second way to examine autocorrelation is by means of what is called a “runs
   test.” 37 To see how such a test works, imagine flipping a coin N times. We would expect

   35
      While there is statistically significant positive autocorrelation at the 5% level when
   looking solely at the portion of the Class Period in 2017, this does not persist at a
   statistically significant level in 2018 and becomes a negative autocorrelation during the
   limited portion of the Class Period in 2019.
   36
      A single large price movement can cause apparent autocorrelation. For example,
   suppose that the announcement resulted in a price increase, as an announcement of a
   merger often does. If the price movement on the day before the announcement was also
   an increase, then there is apparent evidence of positive autocorrelation, because the prior
   price increase “predicted” a large additional price increase. In contrast, if the price
   movement on the day before the announcement was a price decrease, then there is
   apparent evidence of negative autocorrelation, because that price decrease “predicted” a
   large price increase. Thus, unless the price movement the day before a very large price
   movement was zero, the large price movement will tend to push the statistical results
   toward finding autocorrelation.
   37
      See, for example, footnote 15 of Prof. Fama’s 1970 paper. (“For the daily price
   changes, the actual number of runs of price changes of the same sign is less than the
   expected number for 26 out of 30 stocks. Moreover, of the eight stocks for which the
   actual number of runs is more than two standard errors less than the expected number
   [i.e., is statistically significant at the five-percent level], five of the same stocks have
   (continued)



                                                 -23-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 25 of 101 PageID #:1776




   that if the coin were unbiased it would sometimes come up heads and sometimes tails;
   sometimes there may be a single head followed by tails, and sometimes there may be a
   string of heads in a row. Suppose first that in running this experiment the coin switched
   back and forth between heads and tails on every flip. Then the number of runs in the N
   flips would also be N, as every single flip would start a new run of heads or tails. This
   would be a form of negative autocorrelation because a result in one direction would
   indicate that we should expect the next result to be in the other direction. Now suppose
   instead that the first N/2 flips were heads and the second N/2 flips were tails. In this
   case, we have only two runs, one of heads and one of tails. This would be a form of
   positive autocorrelation, because with one exception right in the middle, one could
   always predict a flip of the coin by assuming that it would be the same as the last flip.
   Probability theory allows us to show that a fair coin would have approximately N/2 runs.
   Probability theory also lets us determine how many runs represent a statistically
   significant deviation from this expected number of runs.

        52. This theory has been applied to stock price movements by examining the number
   of runs of increases or decreases in the stock price during some time period. 38 If the
   number of runs is sufficiently small, there is evidence of positive autocorrelation while if
   the number of runs is sufficiently large, there is evidence of negative autocorrelation.
   The number of runs needed to result in a statistically significant deviation from the
   results of an unpredictable outcome can be determined by the use of probability and
   statistical theory. One of the benefits of a runs test is that a single event will not have an
   outsized effect on the results.

   positive daily, first order serial correlations in Table 1 that are more than twice their
   standard errors [i.e., are statistically significant at the five-percent level]. But in both
   cases the statistical ‘significance’ of the results is largely a reflection of the large sample
   sizes.”)
   38
      The analysis is actually run comparing the number of runs of returns, or percentage
   price changes, above and below the median. Because stock prices tend to have a median
   return of around zero, for present purposes one can imagine looking at runs of positive
   and negative returns.




                                                 -24-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 26 of 101 PageID #:1776




      53. The results of the runs test similarly point very strongly toward a lack of
   autocorrelation, which weighs in favor of a finding of efficiency. As shown in Exhibit
   10b, there is no statistically significant autocorrelation over the Class Period. There is
   also no statistically significant autocorrelation at the 5% level in any year (or portion of a
   year) within the Class Period. Moreover, the number of runs over the entire Class Period
   is less than half of the number of trading days, which is also true in 2018, but not in the
   other years (or portions of years). The different results in the subperiods within the Class
   Period (none of which reach statistical significance) also indicate a lack of any sustained
   form of autocorrelation.

      54. Thus, using two types of tests of autocorrelation (i.e., runs tests and tests based on
   magnitudes of stock price returns), the results point toward an efficient market.

            (11)    Summary
      55. The above analyses indicate that Akorn’s common stock traded in an efficient
   market. The market for Akorn’s common stock shows clear evidence of efficiency under
   all five Cammer tests. It also does extremely well on the Krogman tests. Adding my
   tests for autocorrelation, I find additional evidence supportive of a finding of market
   efficiency. Viewed as a whole, the evidence strongly supports a finding of market
   efficiency for Akorn’s common stock during the Class Period.



       VI.         DAMAGES FOR INVESTORS IN AKORN’S COMMON STOCK CAN BE
                   CALCULATED THROUGH A COMMON METHODOLOGY
      56.      While I have not yet been asked to determine the level of inflation in Akorn’s
   common stock, I have been asked to provide an opinion on whether such an analysis can
   be performed on a Class-wide basis. As discussed below, the answer is unambiguously
   that such a common methodology is possible in this matter.

      57.      In the most common type of fraud-on-the-market securities-fraud cases,
   including this action, the damages analysis begins with an allegation that members of the
   class have overpaid because the market price of the security they purchased was


                                                -25-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 27 of 101 PageID #:1776




   artificially inflated. Thus, the proper form of analysis depends not on what an individual
   investor believed, but on the degree, if any, by which the market price of the security in
   question was inflated. 39 As all investors face the same market price, the proper analysis
   of damages will be the same across all investors in any given security.

        58.      The starting point for calculating damages for an investor who both buys and
   sells during the class period is determined by the amount of artificial inflation in a
   security at the time of their purchase less the inflation in that security when sold. If an
   investor holds their purchase past the end of the class period, then the starting point for
   damages is the amount of inflation at the time of purchase. Further adjustments may be
   necessary if the amount of inflation declines for reasons other than a corrective disclosure
   (e.g., if inflation changes due to market, industry, or company-specific reasons unrelated
   to the allegations) in order to obtain what is known as the “out-of-pocket” measure of
   damages. In addition, the 1995 Private Securities Litigation Reform Act provides a
   limitation on damages. 40 Notably, all of the above calculations are performed on a class-
   wide basis.

        59.      The inflation calculation referenced above is begun with an event study, or the
   analysis of the change in the market prices of Akorn’s common stock, accounting for
   changes in market and/or industry effects, on the dates of (or the trading dates following)
   the corrective disclosures alleged in this case (i.e., February 26, 2018; April 22, 2018;
   October 1, 2018; and January 9, 2019). These calculations show the effect of the four
   corrective disclosure announcements.

   39
     Certain investors, such as defendants, may be excluded from a class based on their
   knowledge or beliefs, as the fraud-on-the-market theory applies to an investor who “buys
   or sells stock at the price set by the market[.]” (Basic Inc. v. Levinson, 485 U.S. 224, 247,
   108 S. Ct. 978, 99 L. Ed. 2d 194 (1988).)
   40
     For shares held beyond the disclosure that corrects the misrepresentation(s) that is (are)
   the basis for the action, damages are limited to the purchase price less (1) the 90-day
   average closing price following that disclosure if the shares are held through this 90-day
   period or (2) the average closing price through the time of sale if the shares are sold
   within the 90-day period.



                                                 -26-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 28 of 101 PageID #:1776




        60.      In this case, the disclosures potentially inform the market of two things: (1)
   the data-integrity fraud at Akorn and (2) an update to the probability that the merger with
   Fresenius will not be completed. Given Fresenius’ reaction to its discovery of the fraud
   at Akorn, one potential but-for world (i.e., the world if the truth about the data-integrity
   fraud at Akorn had been known) is that there would have been no merger announcement
   between Akorn and Fresenius, and Akorn would have traded at its “stand-alone” value
   accounting for the data-integrity fraud at the company. Thus, if discovery supports the
   view that but for the fraud, the Fresenius transaction would not have been announced in
   the first place, the true value of Akorn’s stock price would be its stand-alone value
   accounting for the data-integrity fraud. The true value of Akorn’s stock before
   accounting for the data-integrity fraud before the April 7, 2017 news of the potential
   merger with Fresenius is just Akorn’s publicly available stock price. After the news of
   the potential merger, Akorn’s stock price traded close to the $34 merger price rather than
   on its stand-alone value. Fortunately, analysts pointed out that Akorn’s stand-alone value
   could be based on its EBITDA (though this is not necessarily the only possible valuation
   formula). 41 This allows for the calculation of that stand-alone value before accounting
   for the data-integrity fraud.

   41
      See, for example, (1) “Cutting EBITDA; take-out valuation hard to justify, risk to $34
   deal price?”, RBC Capital Markets, August 17, 2017 (“We think the standalone valuation
   for AKRX would be materially lower and closer to $10 per share absent a deal on an
   EV/EBITDA valuation just over 8x.” Emphasis removed.); (2) “Latest Thoughts On Fair
   Value, As A Stand-Alone; Reiterating Neutral,” PiperJaffray, August 28, 2017 (“A 2017
   EV/2017 EBITDA of 12x for AKRX would point to a value per share of $28.”); (3)
   “Where would a standalone AKRX trade?”, Deutsche Bank, February 21, 2018
   (“Assuming EBITDA multiples of 9-13x for the standalone company yields theoretical
   stock prices of $9-15 based on AKRX’s 3Q17 EBITDA annualized and $11-17 based on
   our 2018E EBITDA.”); (4) “Latest Thoughts On Stand-Alone Fair Value; Reiterating
   Neutral,” PiperJaffray, March 6, 2018 (“[W]e believe that a fair value for AKRX as a
   stand-alone entity of $16 to $18 per share, reflecting an implied EV/2018E EBITDA of
   11x-12x, is appropriate.”); and (5) “FRE ‘terminates’ deal, AKRX to ‘vigorously’
   defend; stock now linked to litigation,” RBC Capital Markets, April 22, 2018 (“Leaving
   [any impairment from alleged data integrity issues] aside, ~10x 2018E Street EBITDA
   would imply a ~$9 stock[.]”) In fact, RBC Capital Markets had reports on numerous
   (continued)



                                                  -27-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 29 of 101 PageID #:1776




        61.      Alternatively, discovery may show that but for the fraud, the merger would
   have been announced at a lower price. In that case, during the period after the
   announcement of the merger and before the merger failed, inflation would be based on
   the difference between the actually announced $34 per share and the but-for price that
   would have been announced. To the extent that the actual market price was not $34 per
   share, an adjustment could be made to this difference as well. 42 More generally, by
   incorporating the two effects (i.e., the likelihood of the merger and the effect of the data-
   integrity issues on Akorn’s stand-alone value), the methodology is adaptable to different
   factual scenarios that may become apparent based on further discovery in this matter.

        62.      The effects of the data-integrity fraud can be calculated in (at least) three
   ways. First, one can determine the excess price decline in Akorn’s true value as a result
   of the corrective disclosures relative to the drop that would have occurred had the merger
   not occurred and Akorn had traded at its stand-alone value absent any data-integrity
   fraud. For example, if Akorn traded at $15 per share above its stand-alone value absent
   fraud, then that $15 per share can be attributed to the data-integrity fraud. Second, at
   least two analysts provided a contemporaneous market estimate of the “value” of the
   data-integrity fraud on Akorn of $4 per share based on what was known at certain points
   in time. 43 Third, analyses similar to those employed in litigation in Delaware regarding


   dates (April 25, 2017; August 17, 2017; November 2, 2017; February 13, 2018; February
   26, 2018; March 1, 2018; March 29, 2018; April 22, 2018; April 27, 2018; and May 2,
   2018) that provided a calculation of Akorn’s stand-alone value. Beginning on March 1,
   2018, all of these also included an additional calculation of Akorn’s stand-alone valuation
   after accounting for the data-integrity fraud.
   42
     For example, if the stock traded at a price that was 99% of the way between the stand-
   alone price and $34, it may be reasonable to assume that in this but-for world, the stock
   would have traded at a price that was 99% of the way between the stand-alone price and
   the but-for merger price.
   43
      (1) “FRE ‘terminates’ deal, AKRX to ‘vigorously’ defend; stock now linked to
   litigation,” RBC Capital Markets, April 22, 2018. See p. 2, estimating that if the deal
   breaks, the price for Akorn would be “stock at $9 on no lingering concerns … stock at $5
   on lingering data integrity concerns[.]” (2) “Revisiting Forecasts and Hosting Call with
   (continued)



                                                  -28-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 30 of 101 PageID #:1776




   this proposed Fresenius-Akorn merger may be employed to estimate the effects of the
   data-integrity issues and Akorn’s stand-alone value. 44 While further analysis and
   discovery will help determine which approach is more relevant, at a minimum, there is a
   reliable basis for estimating the artificial inflation that the alleged fraud caused to be
   added to Akorn’s stock price.

        63.   The inflation in Akorn’s stock price before the April 7, 2017 news of the
   potential Fresenius merger would equal the value of the data-integrity fraud. This
   represents the difference between the stand-alone values of Akorn as perceived by the
   market and as would have been perceived but for the alleged misrepresentations
   regarding data integrity. Both before and after April 7, 2017, the difference between
   what investors lost from their purchase of Akorn shares due to the fraud is calculated
   similarly, as described above, by calculating what is known as the “out-of-pocket” loss,
   which is assessed by examining the amount of the overpayment due to the alleged fraud
   that was lost due to a later revelation of the truth regarding that fraud.

        64.   While further discovery should aid in some of the exact parameterizations of
   the damages calculations, a method for determining inflation at any date, and thus
   damages for any Class member, will be feasible. While there may be questions about
   how to calculate inflation, those questions will affect all members of the Class who
   purchased Akorn’s common stock and will be resolved by common class-wide proof.

   Regulatory Expert,” Susquehanna Financial Group, March 15, 2018. See p.3 with
   “Standalone Unaffected ($10/share)” and “Standalone Impaired ($6/share)” valuations.
   44
      See Akorn, Inc. v. Fresenius Kabi AG, CA No. 2018-0300-JTL (Del. Ch. Oct. 1, 2018).
   The court found that as of April 2017, “the financial impact of Akorn’s data integrity
   issues … lies in the vicinity of the midpoint of the parties’ competing submissions, at
   approximately $900 million. This rough estimate is also close to the $800 million that
   Gokhale calculated for a two-year delay, particularly when one adds to Gokhale’s
   estimate amount for out-of-pocket remediation costs.” (p. 184.) See also fn 736.
   (“Gokhale also opined as to the effect of comparable delays on Akorn’s value in April
   2018, when Fresenius terminated the Merger. In that analysis, the lost value from the
   deferred cash flows is higher and the standalone value of Akorn is lower, so the
   percentage decline is materially larger.”)



                                                 -29-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 31 of 101 PageID #:1776




    Consequently, the inflation in Akorn’s stock will be determined in a common manner for
    all Class members. The resultant figures will then be applied to each Class member’s
   transactions in a mechanical fashion to determine the appropriate claim for each member
    of the Class.



            I reserve the right to modify or extend my opinion in light of any new
    information, including submissions by any experts for Defendants, that becomes
    available to me.



                                                                    David I. Tabak
                                                                    June 28, 2019




                                               -30-
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 32 of 101 PageID #:1776

                                                                      David I. Tabak
                                                                      Managing Director

                                                                      National Economic Research Associates, Inc.
                                                                      1166 Avenue of the Americas
                                                                      New York, New York 10036
                                                                      +1 212 345 3000 Fax +1 212 345 4650
                                                                      Direct dial: +1 212 345 2176
                                                                      david.tabak@nera.com
                                                                      www.nera.com




                                      EXHIBIT 1
                                    DAVID I. TABAK
                                  MANAGING DIRECTOR

Dr. Tabak earned his Ph.D. and M.A. degrees in Economics from Harvard University and his
B.S. in Economics and B.S. in Physics from the Massachusetts Institute of Technology. While at
Harvard, Dr. Tabak participated in teaching courses in micro- and macroeconomics and
American economic policy at the undergraduate and graduate levels and in the creation of an
undergraduate textbook and accompanying software package.

Dr. Tabak has appeared as an expert in state, federal, Delaware Chancery, and bankruptcy courts,
and before arbitration panels, including the National Association of Securities Dealers, the
American Arbitration Association, the International Dispute Resolution Centre, and the
International Chamber of Commerce International Court of Arbitration. He has published in his
areas of expertise in forums such as St. John’s Law Review and Shannon Pratt’s Business
Valuation Update, and has published peer-reviewed articles in Litigation Economics Review and
the Journal of Forensic Economics. Dr. Tabak is also the author of book chapters and has served
as a member of BV Q&A Update’s expert author panel and as a referee for peer-reviewed
journals. His publications have covered topics such as commercial disputes, economic analysis
of market efficiency, valuation discounts for lack of marketability, and the application of
statistics in litigation analyses. Dr. Tabak has been an invited presenter at the Securities and
Exchange Commission and has spoken at forums that provide continuing legal education credits
or continuing professional education credits for accountants and valuation professionals.

Dr. Tabak has been retained as an expert to address issues including allegations of valuations,
contract disputes, commercial damages, and disputes between brokers and customers. His non-
litigation work has included developing a risk-scoring model for a reinsurance company,
assisting financial institutions in new product development, analysis of potential insider trading
for a financial institution, and interpretation of statistical analyses of treatment effectiveness for a
program for at-risk youth.
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 33 of 101 PageID #:1776
                                                                                     David I. Tabak


Education
                 Harvard University
                 Ph.D., Economics, 1996
                 M.A., Economics, 1992

                 Massachusetts Institute of Technology
                 B.S., Economics, 1990
                 B.S., Physics, 1990


Professional Experience
                 NERA Economic Consulting
2005-            Managing Director (f/k/a Senior Vice President)
                 Provide written and oral testimony. Conduct and supervise economic analyses,
                 with a focus on securities litigation and valuation cases.
2001-2005        Vice President
1998-2001        Senior Consultant
1996-1998        Senior Analyst

                 Harvard University
1991-1996        Teaching Fellow in Economics
                 Participated in teaching various courses from introductory principles of
                 economics to graduate macroeconomics. Ran coursewide tutorial program for the
                 largest class at Harvard for two academic years, with a staff of over fifty part-time
                 employees.

                 Worth Publishers
1991, 1993       Research Assistant/Independent Contractor
                 Worked on data collection, software analysis, and creation of a problem bank for
                 an educational economics software package.

                 National Bureau of Economic Research
1991             Research Assistant
                 Performed data collection and econometric analysis for a project on comparisons
                 of international growth rates.


Honors and Professional Activities
        Member, American Economic Association, 1993-present

        Referee, Journal of Forensic Economics, 2005, 2006, 2008, 2009, 2011, 2012, 2015




NERA Economic Consulting                                                                             2
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 34 of 101 PageID #:1776
                                                                               David I. Tabak


      Referee, Litigation Economics Review, 2002, 2003, 2004

      William M. Mercer Securities Corporation, Registered Representative, Series 7 and 63,
      2000 - 2002

      Marsh & McLennan Securities Corporation, Registered Representative, Series 7 and 63,
      1998 - 2000

      Adjunct Member, Committee on International Trade, Association of the Bar of the City of
      New York, 1998 – 2001

      Harvard University Scholarship, 1990-1992

      Derek Bok Teaching Award, 1993, 1994, 1995, and 1996

      Allyn Young Teaching Award, 1996




NERA Economic Consulting                                                                        3
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 35 of 101 PageID #:1776
                                                                                   David I. Tabak


Expert Reports and Testimony
Expert Report of David I.Tabak before the United States District Court for the Northern District
of Georgia in In re HD Supply Holdings, Inc. Securities Litigation, June 17, 2019.

Expert Affidavit of David I. Tabak before the United States District Court for the Northern
District of Illinois in George Hedick Jr. v. The Kraft Heinz Company, et al. and in Iron Workers
District Council (Philadelphia and vicinity) Retirement and Pension Plan v. The Kraft Heinz
Company, et al., May 15, 2019.

Rebuttal Expert Report of David I. Tabak before the United States District Court for the Central
District of California in Trevor Mild v. PPG Industries et al., April 8, 2019.

Deposition before the United States District Court for the Southern District of New York in In re
Alibaba Group Holding Limited Securities Litigation, March 29, 2019.

Deposition before the United States District Court for the Central District of California in Trevor
Mild v. PPG Industries et al., March 27, 2019.

Deposition before the United States District Court for the District of Puerto Rico in The
Financial Oversight and Management Board for Puerto Rico as representative of The
Commonwealth of Puerto Rico et al., March 20, 2019.

Expert Report of David I. Tabak before the United States District Court for the Central District
of California in Trevor Mild v. PPG Industries et al., March 8, 2019.

Rebuttal Expert Report of David I. Tabak before the United States District Court for the
Southern District of New York in In re Alibaba Group Holding Limited Securities Litigation,
March 7, 2019.

Expert Declaration of David I. Tabak before the United States District Court for the District of
Puerto Rico in The Financial Oversight and Management Board for Puerto Rico as
representative of The Commonwealth of Puerto Rico et al., February 25, 2019.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in In re Alibaba Group Holding Limited Securities Litigation, February 11, 2019.

Testimony before JAMS Arbitration in John Mariani, Jr. et al. v. James Mariani et al., June 12,
2018.

Testimony before the Court of Chancery of the State of Delaware in A. Schulman, Inc., et al. v.
Citadel Plastics Holdings, LLC, et al., June 4-5, 2018.

Deposition testimony before the Court of Chancery of the State of Delaware in A. Schulman,
Inc., et al. v. Citadel Plastics Holdings, LLC, et al., May 14, 2018.

Deposition testimony before the United States District Court for the Southern District of New
York in In re Alibaba Group Holding Limited Securities Litigation, April 6, 2018.




NERA Economic Consulting                                                                           4
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 36 of 101 PageID #:1776
                                                                                 David I. Tabak


Deposition testimony before the Court of Chancery of the State of Delaware in A. Schulman,
Inc., et al. v. Citadel Plastics Holdings, LLC, et al., March 23, 2018.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Alibaba Group Holding Limited Securities Litigation, March 9,
2018.

Expert Report of David I. Tabak, Ph.D. before JAMS Arbitration in John Mariani, Jr. et al. v.
James Mariani et al., February 21, 2018.

Expert Report of David I. Tabak, Ph.D. before the Court of Chancery of the State of Delaware in
A. Schulman, Inc., et al. v. Citadel Plastics Holdings, LLC, et al., February 16, 2018.

Rebuttal Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
Southern District of New York in In re Vale S.A. Securities Litigation, November 17, 2017.

Deposition testimony before the United States District Court for the Southern District of New
York in In re Vale S.A. Securities Litigation, October 26, 2017.

Report of David I. Tabak, PhD in Babscay Pty Ltd v. Slater & Gordon Limited, Federal Court
Proceeding VID 659 / 2017, Australia, October 26, 2017.

Deposition testimony before the Supreme Court of the State of New York, County of
Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., September 28, 2017.

Rebuttal Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New
York, County of Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., September 20,
2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Vale S.A. Securities Litigation, September 14, 2017.

Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York,
County of Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., August 24, 2017.

Supplement to Reply Expert Report of David I. Tabak, Ph.D. before the United States District
Court for the District of Vermont in Louisiana Municipal Police Employees’ Retirement System
et al. v. Green Mountain Coffee Roasters, Inc. et al., August 9, 2017.

Deposition Testimony before the United States District Court for the District of Vermont in
Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain Coffee
Roasters, Inc. et al., August 1, 2017.

Reply Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
District of Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green
Mountain Coffee Roasters, Inc. et al., June 15, 2017.

Sur-Reply Expert report of David I. Tabak, Ph.D. before the United States District Court for the
District of New Jersey in Bing Li et al. v. Aeterna Zentaris et al., May 31, 2017.



NERA Economic Consulting                                                                           5
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 37 of 101 PageID #:1776
                                                                                  David I. Tabak


Reply Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
District of Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green
Mountain Coffee Roasters, Inc. et al., May 26, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
South Carolina in Edna Selan Epstein et al. vs. World Acceptance Corporation et al., May 8,
2017.

Deposition Testimony before the United States District Court for the District of New Jersey in
Bing Li et al. v. Aeterna Zentaris et al., April 21, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain
Coffee Roasters, Inc. et al., April 13, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
New Jersey in Bing Li et al. v. Aeterna Zentaris et al., March 23, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
South Carolina in Edna Selan Epstein et al. vs. World Acceptance Corporation et al., March 16,
2017.

Supplement to Expert Report of David I. Tabak, Ph.D. before the United States District Court for
the Northern District of California in In re Rocket Fuel, Inc. Securities Litigation, February 21,
2017.

Deposition Testimony before the United States District Court for the Middle District of Florida,
Jackson Division in In re Rayonier Inc. Securities Litigation, February 8, 2017.

Expert Rebuttal Report of David I. Tabak, Ph.D. before the United States District Court for the
Southern District of New York in In re Salix Pharmaceuticals, January 17, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Middle
District of Florida, Jackson Division in In re Rayonier Inc. Securities Litigation, December 12,
2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain
Coffee Roasters, Inc. et al., December 9, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Northern
District of California in In re Rocket Fuel, Inc. Securities Litigation, December 8, 2016.

Deposition Testimony before the United States District Court for the Southern District of New
York in In re Salix Pharmaceuticals, November 3, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Salix Pharmaceuticals, October 7, 2016.




NERA Economic Consulting                                                                           6
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 38 of 101 PageID #:1776
                                                                                  David I. Tabak


Rebuttal Expert Report of David Tabak, Ph.D. before the United States District Court for the
District of Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude
Medical, Inc. et al., May 6, 2016.

Deposition Testimony before the United States District Court for the District of Minnesota in
Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical, Inc. et al.,
February 11, 2016.

Deposition Testimony before the United States District Court for the Eastern District of Virginia
in In re Genworth Securities Litigation, February 9, 2016.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Genworth Securities Litigation, February 3, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Western
District of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., January 29, 2016.

Expert Report of David Tabak, Ph.D. before the Securities and Exchange Commission in In the
Matter of Arthur F. Jacob, CPA and Innovative Business Solutions, LLC, January 29, 2016.

Deposition Testimony before the United States District Court for the Eastern District of New
York in In re Symbol Technologies, Inc. Securities Litigation, January 28, 2016.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., December 23, 2015.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Symbol Technologies, Inc. Securities Litigation, December 11, 2015.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Genworth Securities Litigation, December 2, 2015.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., November 16, 2015.

Expert Report of David I. Tabak, Ph.D. in the United States District Court for the Western
District of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., November 12, 2015.

Deposition Testimony before the United States District Court for the District of Minnesota in
Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical, Inc. et al.,
September 2, 2015.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Bridgepoint Securities Litigation, July 20, 2015.

Rebuttal Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Bridgepoint Securities Litigation, June 15, 2015.



NERA Economic Consulting                                                                            7
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 39 of 101 PageID #:1776
                                                                                 David I. Tabak


Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Bridgepoint Securities Litigation, June 1, 2015.

Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York,
Nassau County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al., March 30,
2015.

Declaration of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in George Byrun et al. v. Salix Pharmaceuticals et al., 30 January 2015.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., January 13, 2015.

Expert Report of David Tabak before the Securities and Exchange Commission in the matter of
Airtouch Communications, Inc., Hideyuki Kanakubo, and Jerome Kaiser, CPA, December 16,
2014.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Puda Coal Securities et al. Litigation, November 13, 2014.

Deposition Testimony before the United States District Court for the Southern District of Ohio,
Western Division (at Dayton) in Antioch Litigation Trust, W. Timothy Miller, Trustee, against
McDermott Will & Emery LLP, July 2, 2014.

Testimony before the Supreme Court of the State of New York, Nassau County, in John M.
Ferolito et al. against AriZona Beverages USA LLC et al., June 16, 2014.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of Ohio, Western Division (at Dayton) in Antioch Litigation Trust, W. Timothy Miller,
Trustee, against McDermott Will & Emery LLP, June 11, 2014.

Supplemental Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of
New York, Nassau County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al.,
June 3, 2014.

Deposition before the Supreme Court of the State of New York, Nassau County, in John M.
Ferolito et al. against AriZona Beverages USA LLC et al., March 31, 2014.

Cross Examination in the Matter of the Companies’ Creditors Arrangement Act and in the Matter
of a Plan of Compromise or arrangement of Nortel Networks Corporation et al. before the
Ontario Superior Court of Justice (Commercial List), March 19, 2014.

Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York, Nassau
County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al., March 11, 2014.

Report of David I. Tabak in the Matter of the Companies’ Creditors Arrangement Act and in the
Matter of a Plan of Compromise or arrangement of Nortel Networks Corporation et al. before the
Ontario Superior Court of Justice (Commercial List), February 28, 2014.



NERA Economic Consulting                                                                          8
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 40 of 101 PageID #:1776
                                                                                  David I. Tabak


Deposition Testimony before the United States District Court for the District of New Jersey in In
re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, November 8, 2013.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, September
4, 2013.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, July 12,
2013.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Novatel Wireless Securities Litigation, June 27, 2013.

Deposition Testimony before the United States District Court for the Western District of Texas
in KB Partners I v. Pain Therapeutics, Inc. et al., May 10, 2013.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Novatel Wireless Securities Litigation, April 11, 2013.

Declaration of David I. Tabak, Ph.D. in the United States District Court for the Western District
of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., March 21, 2013.

Reply Declaration of David Tabak, Ph.D. before the United States District Court for the District
of New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation,
November 8, 2012.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Bank of America Corp. Securities, Derivative, and Employee
Retirement Income Security Act (ERISA) Litigation, November 6, 2012.

Deposition Testimony before the United States District Court for the District of New Jersey in In
re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, July 12, 2012.

Testimony before the United States Bankruptcy Court for the Southern District of New York in
In re: Adelphia Communications Corp. and Adelphia Recovery Trust vs. FPL Group, May 3,
2012.

Written Direct Testimony of David Tabak, Ph.D. before the United States Bankruptcy Court for
the Southern District of New York in In re: Adelphia Communications Corp. and Adelphia
Recovery Trust vs. FPL Group, April 17, 2012.

Declaration of David Tabak, Ph.D. before the United States District Court for the District of New
Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, April 10, 2012.

Rebuttal Report before the Supreme Court of Victoria at Melbourne in Pathway Investments Pty
Ltd and Doystoy Pty Ltd vs. National Australia Bank Limited,January 30, 2012.




NERA Economic Consulting                                                                            9
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 41 of 101 PageID #:1776
                                                                                   David I. Tabak


Expert Report before the Supreme Court of Victoria at Melbourne in Pathway Investments Pty
Ltd and Doystoy Pty Ltd vs. National Australia Bank Limited,December 5, 2011. (Affidavits
testifying to the report executed on December 9, 2011 and December 20, 2011.)

Deposition Testimony before the United States Bankruptcy Court for the Southern District of
New York in In re: Adelphia Communications Corp. and Adelphia Recovery Trust vs. FPL
Group, August 1, 2011.

Expert Report of David Tabak, Ph.D. before the United States Bankruptcy Court for the
Southern District of New York in In re: Adelphia Communications Corp. and Adelphia Recovery
Trust vs. FPL Group, July 8, 2011.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Novatel Wireless Securities Litigation, February 3, 2011.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Novatel Wireless Securities Litigation, January 11, 2011.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in Securities and Exchange Commission v. Alfred S. Teo, et al., November 4, 2010.

Declaration of David Tabak, Ph.D. before the United States District Court for the District of
Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation, October 29, 2010.

Deposition Testimony before the United States District Court for the District of Massachusetts in
In re Smith and Wesson Holding Corp. Securities Litigation, October 7, 2010.

Expert Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the
District of Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation,
September 16, 2010.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation, August 30, 2010.

Rebuttal Declaration of David Tabak, Ph.D. before the United States District Court for the
Southern District of California in Maureen Bakke, et al. vs. Novatel Wireless, et al., April 25,
2010.

Declaration of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in Maureen Bakke, et al. vs. Novatel Wireless, et al., March 12, 2010.

Testimony before the International Dispute Resolution Centre in the matter of an arbitration and
in the matter of the Arbitration Acts 1950-1979 between Motorola, Inc. and Ace Bermuda
Insurance, Ltd., November 6, 2009.

Expert Rebuttal Report of David Tabak, Ph.D., before the International Dispute Resolution
Centre in the matter of an arbitration and in the matter of the Arbitration Acts 1950-1979
between Motorola, Inc. and Ace Bermuda Insurance, Ltd., October 19, 2009.




NERA Economic Consulting                                                                           10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 42 of 101 PageID #:1776
                                                                                 David I. Tabak


Expert Report of David Tabak, Ph.D., before the United States District Court for the Central
District of California in Donald Johnson v. James D. Aljian, Kirk Kerkorian, and Tracinda
Corporation, September 17, 2009.

Expert Report of David Tabak, Ph.D., before the International Dispute Resolution Centre in the
matter of an arbitration and in the matter of the Arbitration Acts 1950-1979 between Motorola,
Inc. and Ace Bermuda Insurance, Ltd., September 10, 2009.

Rebuttal Expert Report of David Tabak, Ph.D., before the District Court for the Northern District
of Georgia in In re NetBank Securities Litigation, July 16, 2009.

Declaration of David Tabak before the District Court for the Northern District of Texas in Fluor
Corporation v. Citadel Equity Fund Ltd., July 13, 2009.

Rebuttal Expert Report of David Tabak, Ph.D., before the District Court for the Northern District
of Texas in Fluor Corporation v. Citadel Equity Fund Ltd., June 26, 2009.

Deposition Testimony before the District Court for the Northern District of Georgia in In re
NetBank Securities Litigation, June 16, 2009.

Declaration and Expert Report of David Tabak, Ph.D., before the District Court for the Northern
District of Georgia in In re NetBank Securities Litigation, May 29, 2009.

Deposition Testimony before the District Court for the Northern District of Texas in Fluor
Corporation v. Citadel Equity Fund Ltd., May 6, 2009.

Expert Report of David Tabak, Ph.D., before the District Court for the Northern District of Texas
in Fluor Corporation v. Citadel Equity Fund Ltd., April 15, 2009.

Deposition Testimony before the Supreme Court of the State of New York, County of New
York, in Herbert Feinberg against Jerome S. Boros; Robinson, Silverman, Pearce, Aronsohn &
Berman and Bryan Cave, February 17, 2009.

Declaration of David Tabak, Ph.D., before the United States District Court for the Central
District of California in Donald Johnson v. James D. Aljian, Kirk Kerkorian, and Tracinda
Corporation, January 5, 2009.

Expert Report of David Tabak, Ph.D., before the Supreme Court of the State of New York,
County of New York, in Herbert Feinberg against Jerome S. Boros; Robinson, Silverman,
Pearce, Aronsohn & Berman and Bryan Cave, December 15, 2008.

Declaration of David Tabak, Ph.D., before the District Court for the Northern District of Texas
in Fluor Corporation v. Citadel Equity Fund Ltd., November 7, 2008.

Deposition Testimony before the District Court for the Southern District of New York in In Re
American International Group Inc. Securities Litigation, October 31, 2008.

Declaration of David Tabak, Ph.D., before the District Court for the Southern District of New
York in In Re American International Group Inc. Securities Litigation, September 23, 2008.



NERA Economic Consulting                                                                          11
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 43 of 101 PageID #:1776
                                                                                  David I. Tabak


Cross-Examination before the Superior Court of Justice, Ontario, in Peter McCann v. CP Ships
Limited, Raymond Miles, Frank Halliwell, and Ian Weber, June 23, 2008.

Surrebuttal Report of David Tabak before the New York Stock Exchange in Ronald G.
Pettengill, et al. v. Robertson Stephens, Inc. et al., January 11, 2008.

Affidavit of David I. Tabak before the Superior Court of Justice, Ontario, in Peter McCann v. CP
Ships Limited, Raymond Miles, Frank Halliwell, and Ian Weber, December 19, 2007.

Rebuttal Report of David Tabak before the New York Stock Exchange in Ronald G. Pettengill,
et al. v. Robertson Stephens, Inc. et al., December 19, 2007.

Report of David Tabak before the New York Stock Exchange in Ronald G. Pettengill, et al. v.
Robertson Stephens, Inc. et al., December 3, 2007.

Deposition Testimony before the District Court for the Northern District of Georgia in
Carpenters Health & Welfare Fund, et al. vs. The Coca-Cola Company, August 23, 2007.

Deposition Testimony before the District Court of the Fourth Judicial District of the State of
Idaho, in and for the County of Ada in Holmes Lundt et al. v. Fenwick & West, LLP and Robert
A. Freedman, June 13, 2007.

Expert Report of David Tabak before the District Court for the Northern District of Georgia in
Carpenters Health & Welfare Fund, et al. vs. The Coca-Cola Company, May 30, 2007.

Deposition Testimony before the United States District Court for the Southern District of New
York in In re Omnicom Group Inc. Securities Litigation, April 27, 2007.

Expert Report of David Tabak before the District Court of the Fourth Judicial District of the
State of Idaho, in and for the County of Ada in Holmes Lundt et al. v. Fenwick & West, LLP and
Robert A. Freedman, April 4, 2007. (Amended report, June 25, 2007.)

Rebuttal Report of David Tabak before the United States District Court for the Southern District
of New York in In re Omnicom Group Inc. Securities Litigation, January 18, 2007.

Expert Report of David Tabak before the United States District Court for the Southern District of
New York in In re Omnicom Group Inc. Securities Litigation, December 18, 2006.

Deposition Testimony before the United States District Court for the District of Colorado in
Genesis Insurance Company v. Daniel D. Crowley, Arlin M. Adams, National Union Fire
Insurance Company of Pittsburgh PA, November 9, 2006.

Deposition Testimony before the United States District Court for the Eastern District of
Michigan in In re CMS Energy Securities Litigation, October 13, 2006.

Affidavit of David I. Tabak before the United States District Court for the District of Colorado in
In re Rhythms Securities Litigation, October 11, 2006.




NERA Economic Consulting                                                                         12
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 44 of 101 PageID #:1776
                                                                                  David I. Tabak


Rebuttal Report before the United States District Court for the Eastern District of Michigan in In
re CMS Energy Securities Litigation, October 4, 2006.

Expert Report before the United States District Court for the District of Colorado in Genesis
Insurance Company v. Daniel D. Crowley, Arlin M. Adams, National Union Fire Insurance
Company of Pittsburgh PA, October 4, 2006.

Deposition Testimony before the United States District Court for the Eastern District of
Michigan in In re CMS Energy Securities Litigation, September 15, 2006.

Expert Report before the United States District Court for the Eastern District of Michigan in In
re CMS Energy Securities Litigation, August 25, 2006.

Deposition Testimony before the United States District Court for the District of Colorado in In re
Rhythms Securities Litigation, July 20, 2006.

Deposition Testimony before the United States District Court for the Southern District of Texas
in In re Enron Corporation Securities Litigation, May 25, 2006.

Affidavit before the United States District Court for the Northern District of Oklahoma in In re
Williams Securities Litigation (WCG Subclass), April 14, 2006.

Deposition Testimony before the United States District Court for the Northern District of
Oklahoma in In re Williams Securities Litigation (WCG Subclass), March 24, 2006.

Rebuttal Expert Report of David Tabak before the United States District Court for the Southern
District of Texas in In re Enron Corporation Securities Litigation, March 17, 2006.

Rebuttal Expert Report of David Tabak before the United States District Court for the Northern
District of Oklahoma in In re Williams Securities Litigation (WCG Subclass), March 9, 2006.

Expert Report of David Tabak before the United States District Court for the District of
Colorado in In re Rhythms Securities Litigation, February 13, 2006.

Expert Report of David Tabak before the United States District Court for the Northern District of
Oklahoma in In re Williams Securities Litigation (WCG Subclass), February 1, 2006.

Rebuttal Report of David Tabak, Ph.D. before the American Arbitration Association in Warren
N. Lieberfarb v. Warner Home Video Inc., November 30, 2005.

Deposition Testimony before the American Arbitration Association in Warren N. Lieberfarb v.
Warner Home Video Inc., November 9, 2005.

Expert Report of David Tabak, Ph.D. before the American Arbitration Association in Warren N.
Lieberfarb v. Warner Home Video Inc., October 3, 2005.




NERA Economic Consulting                                                                           13
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 45 of 101 PageID #:1776
                                                                                   David I. Tabak


Expert Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Pennsylvania in Sean Fitzpatrick v. Michael Queen, Thomas McGreal, Joseph W.
Luter, IV, Michael H. Cole, Smithfield Foods, Inc., Showcase Foods, Inc., and Pennexx Foods,
Inc., March 25, 2005.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, February 24, 2005.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, February 18,
2005.

Affidavit of David Tabak, Ph.D. and Stephanie Plancich, Ph.D. before the United States District
Court for the Northern District of Illinois, Eastern Division in Doug Sutton and Prescott
Nottingham v. Robert F. Bernard, Robert T. Clarkson, and Bert B. Young, January 11, 2005.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, January 5, 2005.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of New York in Phoenician Trading Partners, L.P. v. Blue Water Fund Ltd., et al., January 3,
2005.

Affidavit of David Tabak, Ph.D. before the United States District Court for the Northern District
of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation, et al.,
December 14, 2004.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, December 10,
2004.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation, et al.,
October 4, 2004.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation,
et al., September 22, 2004.

Deposition Testimony before the United States District Court for the Northern District of Illinois,
Eastern Division in Richard C. Snyder, et al. v. Thomas and Betts Corporation, September 9,
2004.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Illinois, Eastern Division in Richard C. Snyder, et al. v. Thomas and Betts
Corporation, August 20, 2004.

Further Additional Statement of David Tabak before the New York Stock Exchange in Robert
Belau et al. v. FleetBoston Financial Corporation et al., July 30, 2004.


NERA Economic Consulting                                                                            14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 46 of 101 PageID #:1776
                                                                                  David I. Tabak


Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation,
et al., June 30, 2004.

Testimony before the United States Bankruptcy Court for the District of Delaware in In Re
Coram Healthcare Corp. and Coram, Inc., April 7, 2004.

Deposition Testimony before the United States Bankruptcy Court for the District of Delaware in
In Re Coram Healthcare Corp. and Coram, Inc., April 2, 2004.

Expert Report of David Tabak before the United States Bankruptcy Court for the District of
Delaware in In Re Coram Healthcare Corp. and Coram, Inc., March 31, 2004.

Statement of David Tabak, Ph.D. before the United States District Court for the Southern District
of New York in United States of America v. Morris Weissman, February 10, 2004.

Additional Statement of David Tabak before the New York Stock Exchange in Robert Belau et
al. v. FleetBoston Financial Corporation et al., December 17, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of Ohio Eastern District (at Columbus) in Barry F. Bovee, et al. v. Coopers & Lybrand,
et al., December 16, 2003.

Deposition Testimony before the United States District Court for the District of South Carolina
in In Re Safety-Kleen Stockholders Litigation and in In Re Safety-Kleen Rollins Shareholders
Litigation, October 23, 2003.

Statement of David Tabak before the New York Stock Exchange in Robert Belau et al. v.
FleetBoston Financial Corporation et al., October 1, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
South Carolina in In Re Safety-Kleen Stockholders Litigation, August 28, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
South Carolina in In Re Safety-Kleen Rollins Shareholders Litigation, August 28, 2003.

Testimony before the NASD in Ralph Rubenstein, JANT Foundation, et al. v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., June 19, 2003.

Affidavit of David Tabak, Ph.D. and Ramzi Zein, Ph.D. in Support of Norwegian Cruise Line’s
Opposition to Proposed Rule before the Federal Maritime Commission, May 30, 2003.

Testimony before the Circuit Court of Maryland for Baltimore City in Carnegie International
Corporation, et al. vs. Grant Thornton, LLP., et al., March 11 and 12, 2003.

Declaration of David I. Tabak in Support of Defendant’s Motion in Opposition to Appointment
of Additional Lead Plaintiffs and Class Certification before the United States District Court for
the District of Columbia in In Re Baan Company Securities Litigation, June 21, 2002.




NERA Economic Consulting                                                                            15
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 47 of 101 PageID #:1776
                                                                                  David I. Tabak


Affidavit before the United States District Court for the District of Rhode Island in George
Kinney et al. v. Metro Global Media, Inc., et al. May 15, 2002.

Testimony before the American Arbitration Association in Beth Kaplan v. Rite Aid Corporation;
Rite Aid Corporation v. Beth Kaplan and Bruce Sholk, May 2-3, 2002.

Expert Report of David I. Tabak before the United States District Court for the District of Idaho
in Pippin v. ICF Kaiser International, et. Al, Wood v. Edwards et al., February 11, 2002.

Deposition Testimony before the United States District Court for the District of Columbia in In
Re Baan Company Securities Litigation, February 7, 2002.

Deposition Testimony before the United States District Court for the Eastern District of
Pennsylvania in In Re Equimed Securities, Inc. Litigation, January 17, 2002.

Affidavit before the United States District Court for the District of Columbia in In Re Baan
Company Securities Litigation, January 10, 2002.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of Pennsylvania in In Re Equimed Inc. Securities Litigation, December 28, 2001.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in Castle Creek Technology Partners LLC against Cellpoint Inc., December 13,
2001.

Deposition Testimony before the United States District Court for the Southern District of New
York in Morgens, Waterfall, Vintiadis & Co., Inc. et al. against Donaldson, Lufkin & Jenrette
Securities Corporation et al., October 11, 2001.

Deposition Testimony before the Circuit Court of Maryland for Baltimore City in Carnegie
International Corporation, et al. vs. Grant Thornton, LLP., et al., September 25, 2001.

Expert Report of David I. Tabak, Ph.D. before the Circuit Court of Maryland for Baltimore City
in Carnegie International Corporation, et al. vs. Grant Thornton, LLP., et al., September 17,
2001.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in Morgens, Waterfall, Vintiadis & Co., Inc. et al. against Donaldson,
Lufkin & Jenrette Securities Corporation et al., September 6, 2001.

Testimony before the United States District Court for the Eastern District of New York in United
States of America against Harry Shuster, July 30, 2001.

Declaration before the United States District Court for the Eastern District of New York in
United States of America against Roy Ageloff, et al., July 23, 2001.

Testimony before the National Association of Securities Dealers in In the Matter of the
Arbitration Between Michael A. Brownlee, M.D. against Marc Keller, Schroder & Co., Inc. and
Sanfrey Securities, Inc., May 29, 2001.



NERA Economic Consulting                                                                           16
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 48 of 101 PageID #:1776
                                                                                   David I. Tabak


Opinion Letter before the United States District Court for the Eastern District of New York in
United States of America against Roy Ageloff, et al., May 24, 2001.

Testimony before the United States District Court for the Southern District of New York in
Oscar Gruss & Son, Inc. against Yossie Hollander, May 22, 2001.

Testimony before the Supreme Court of the State of New York, County of New York in Robert
Klein against 5B Technologies Corporation f/k/a Paramount Financial Corporation and
Deltaforce Personnel Services, Inc., May 17, 2001.

Expert Report of David I. Tabak, Ph.D. before the National Association of Securities Dealers in
In the Matter of the Arbitration Between Michael A. Brownlee, M.D. against Marc Keller,
Schroder & Co., Inc. and Sanfrey Securities, Inc., April 25, 2001.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Central
District of California in In Re Imperial Credit Industries, Inc. Securities Litigation, April 5,
2001.

Affidavit before the United States District Court for the Southern District of New York in Oscar
Gruss & Son, Inc. against Yossie Hollander, February 8, 2001.

Deposition Testimony before the Circuit Court of the 15th Judicial Circuit in and for Palm Beach
County, Florida in U.S. Diagnostic, Inc. and Diversified Therapy Corporation vs. Bachner,
Tally, Polevoy & Misher, LLP and Michael Karsch, January 19, 2001.

Expert Report of David I. Tabak before the Circuit Court of the 15 th Judicial Circuit in and for
Palm Beach County, Florida in U.S. Diagnostic, Inc. and Diversified Therapy Corporation vs.
Bachner, Tally, Polevoy & Misher, LLP and Michael Karsch, January 11, 2001.

Supplemental Expert Report of David I. Tabak before the State of Minnesota, County of
Hennepin District Court, Fourth Judicial District in Irving P. Knelman v. Investment Advisers,
Inc., September 13, 2000.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of New York in Martin R. Lautman v. The Loewen Group Inc., et al., September 6, 2000.

Supplemental Affidavit of David I. Tabak before the Circuit Court of Franklin County, Alabama
in James Taff, individually and on behalf of all others similarly situated, vs. CareMark Rx, Inc
and PNC Bank, Kentucky Inc., May 25, 2000.

Affidavit of David I. Tabak and Christoph Muelbert before the Circuit Court of Franklin County,
Alabama in James Taff, individually and on behalf of all others similarly situated, vs. CareMark
Rx, Inc and PNC Bank, Kentucky Inc., May 23, 2000.

Expert Report of David I. Tabak before the State of Minnesota, County of Hennepin District
Court, Fourth Judicial District in Irving P. Knelman v. Investment Advisers, Inc., April 28, 2000.

Testimony before the American Arbitration Association in Roderick Covlin against C.S. Block
New York, LLC, Dr. Sharaif Amanat, Omar Amanat, March 30, 2000.



NERA Economic Consulting                                                                            17
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 49 of 101 PageID #:1776
                                                                                  David I. Tabak


Expert Report of David I. Tabak before the National Association of Securities Dealers Office of
Dispute Resolution in Brooks, Houghton & Company, Inc. Private Corporate Advisors, Inc., and
Brooks, Houghton Securities, Inc. against BIG Entertainment, Inc., March 17, 2000.

Declaration of David I. Tabak before the United States District Court for the Southern District of
New York in GST Telecommunications, Inc., GST USA, Inc., and GST Telecom Inc. v. Stephen
Irwin, David Adler, and Olshan Grundman Frome & Rosenzweig LLP, February 21, 2000.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in The Klass Report LLC and Christopher M. Klass against Telemation, Inc.,
December 15, 1999.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in GST Telecommunications, Inc., GST USA, Inc., and GST Telecom Inc. v.
Stephen Irwin, David Adler, and Olshan Grundman Frome & Rosenzweig LLP, November 26,
1999.

Expert Report of David I. Tabak, Ph.D. before the National Association of Securities Dealers in
A.R. DiGima, Inc. vs. A.G. Edwards & Sons, Inc. and Eugene Damico, November 5, 1999.

Deposition Testimony before the United States District Court for the Southern District of New
York in Oscar Gruss & Son, Inc. against Yossie Hollander, October 22, 1999.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in Oscar Gruss & Son, Inc. against Yossie Hollander, September 16, 1999.

Expert Report of Frederick C. Dunbar and David I. Tabak before the United States District Court
for the Northern District of Alabama, Southern Division in MedPartners, Inc. v. Dun &
Bradstreet, Inc, July 28, 1999.

Testimony before the International Chamber of Commerce International Court of Arbitration in
Hanbo Engineering and Construction Co., Ltd. and Hanbo Corporation v. CE Casecnan Water
and Energy Company, Inc., April 13, 1998.

Expert Witness Statement of David I. Tabak before the International Chamber of Commerce,
International Court of Arbitration in Hanbo Engineering and Construction Co., Ltd. and Hanbo
Corporation v. CE Casecnan Water and Energy Company, Inc., March 13, 1998.




NERA Economic Consulting                                                                        18
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 50 of 101 PageID #:1776
                                                                                  David I. Tabak


Publications
“Testing Securities Market Efficiency With Cammer Factors,” Law360.com, February 5, 2019.

“Securities Class Actions Appear to Be Largely ‘Price-Maintenance’ and Omissions Cases,”
NERA Working Paper, April 10, 2017.

“Further Insight into ‘What Should We Expect When Testing for Price Response to News in
Securities Litigation?’,” Oxford Business Law Blog, September 27, 2016.

“Gauging Share-Price Response to News in Securities Litigation,” The CLS Blue Sky Blog,
Columbia Law School’s Blog on Corporations and the Capital Markets, September 8, 2016.

“What Should We Expect When Testing for Price Response to News in Securities Litigation?”
NERA Working Paper, August 11, 2016.

“Should Solvency Tests Give the Same Answer?” NERA Working Paper, July 28, 2015

“Implications for Market Efficiency and Damages Analysis of Plaintiff Interpretations of
Halliburton II’s Statement that ‘market efficiency is a matter of degree,’” Loyola University
Chicago Law Journal, Spring 2015.

“The Solvency Two-Step,” Guest Post on the Weil Bankruptcy Blog. March 2013.

“Do Courts Count Cammer Factors?” NERA Working Paper, republished in the Harvard Law
School Forum on Corporate Governance and Financial Regulation. Also published in modified
form as “Counting Cammer Factors – A Review of Case Law” at Law360.com, August 2012.

“Settlement reasonableness from negotiations to coverage disputes,” Litigation and Dispute
Resolution 2012 Global Reference Guide. A prior version of this was published as a NERA
Working Paper, February 2012.

“Guesstimating Loss for Sentencing,” published in Law360.com, February 2012. (Originally
published with the title “Estimating Loss For Sentencing Purposes.” Retitled by Law360.com
after initial publication on its website.)

“Economic Analysis of Loss in the United States Sentencing Commission’s Proposed
Methodologies,” NERA Working Paper, February 2012.

“Guideline Companies in Valuation: A Careful View of the Market Approach,” Journal of
Business Valuation, 2011 Volume 1. (A previous version appeared as a NERA working paper
entitled “Guideline Companies in Valuation: The Economist’s View of the Market Approach” in
October 2008.)

“The Matrixx of Materiality and Statistical Significance in Securities Fraud Cases,” (co-authored
with Frederick Lee of Boies, Schiller & Flexner) NERA Working Paper, December 2010.

“Materiality and Statistical Significance Explained” (co-authored with Frederick Lee of Boies,
Schiller & Flexner), published in Law360.com, December 2010.



NERA Economic Consulting                                                                         19
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 51 of 101 PageID #:1776
                                                                                David I. Tabak


“Satisfying Fiduciary Duty Under ERISA,” Employment Law Strategist, June 2010.

“Use and Misuse of Event Studies to Examine Market Efficiency,” NERA Working Paper, April
2010. (A previous version appeared in September 2009, and a condensed version appeared as a
Guest Column, “On the Misuse of Event Studies to Examine Market Efficiency,” in May 2010
on www.securitiesdocket.com.)

“Comment: ‘A Closer Look at Correction for False Discovery Bias When Making Multiple
Comparisons,” Journal of Forensic Economics, December 2009.

Book Review of Business Valuation: In Integrated Theory (Second Edition) in Valuation
Strategies, November/December 2008.

Guest Author/Respondent, BVUpdate, published by Business Valuation Resources, LLC, Special
Report: What Will the Wall Street Meltdown Mean to the BV Profession? (with Raymund
Wong), November 2008.

“Inflation and Damages in a Post-Dura World,” NERA Working Paper, September 2007.

“Multiple Comparisons and the Known or Potential Error Rate,” Journal of Forensic
Economics,” Volume XIX, Number 2, published March 2007.

“Making Assessments About Materiality Less Subjective Through The Use of Content
Analysis,” NERA Working Paper, March 2007.

“Risk Disclosures and Damages Measurement in Securities Fraud Cases,” published in the
Securities Reform Act Litigation Reporter, April 2006. (Previously published as a NERA
Working Paper.)

Guest Author/Respondent, BV Q&A Update, published by Business Valuation Resources, LLC.,
January, March, June, and July 2004; February, May, August, and September 2005.

“Loss Causation and Damages in Shareholder Class Actions: When it Takes Two Steps to
Tango,” in Securities Litigation & Enforcement Institute 2004, published by the Practising Law
Institute. (Previously published as a NERA Working Paper.)

“The ‘Less Than’ Efficient Capital Markets Hypothesis: Requiring More Proof From Plaintiffs in
Fraud-On-The-Market Cases” (with Paul A. Ferrillo and Frederick C. Dunbar), St. John’s Law
Review, Winter 2004. (Previously published as a working paper by NERA and Weil, Gotshal &
Manges, LLP.)

“Determination of the Appropriate Event Window Length in Individual Stock Event Studies”
(with Dmitry Krivin, Robert Patton, and Erica Rose), NERA Working Paper, November 4, 2003.

“Inflation Methodologies in Securities Fraud Cases: Theory and Practice” (with Chudozie
Okongwu), published in Securities Litigation & Enforcement Institute 2003, by the Practising
Law Institute. (Previously published as a NERA Working Paper.)




NERA Economic Consulting                                                                       20
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 52 of 101 PageID #:1776
                                                                                David I. Tabak


“Hedging and the Estimation of Marketability Discounts,” in Shannon Pratt’s Business
Valuation Update, published by Business Valuation Resources, LLC, August 2003. (Also
reprinted in BVR’s Guide to Discounts for Lack of Marketability, 2007.)

 “Shareholders’ Suit against Corporation,” in Litigation Support Report Writing: Accounting,
Finance, and Economic Issues, edited by Jack P. Friedman and Roman L. Weil, published by
John Wiley & Sons, Inc., 2003.

“A CAPM-Based Approach to Calculating Illiquidity Discounts,” NERA Working Paper,
November 2002.

“A Proposed Methodology to Measure Damages for Option Traders Alleging Securities Fraud”
(with Svetlana Starykh and Marc Shotland), Litigation Economics Review, Vol. 5, No. 2, Winter
2001 (printed July 2002).

“Intraday Trading Rates in Shareholder Class Actions,” NERA Securities and Finance Insights,
June 2002.

“Materiality and Magnitude: Event Studies in the Courtroom” (with Frederick C. Dunbar),
Litigation Services Handbook: The Role of the Financial Expert, Third Edition, 2001, edited by
Roman L. Weil, Michael J. Wagner and Peter B. Frank, published by John Wiley & Sons, Inc.
(Previous versions appeared in the 2000 Supplement to the Litigation Services Handbook and as
a NERA Working Paper.)

“Are Investors Signalling You About Your Y2K Risk?” (with Vinita M. Juneja and Denise N.
Martin), Y2K Marketwatch, December 1999.

“What Does the Market Think About Your Y2K Exposure?” (with Vinita M. Juneja and Denise
N. Martin), Viewpoint, Issue No. 2, November 1999.

“Economic Analysis and Identification of Class Conflicts in Securities Fraud Litigation,” NERA
Working Paper, June 1998.




NERA Economic Consulting                                                                       21
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 53 of 101 PageID #:1776
                                                                                 David I. Tabak


Selected Presentations
Panelist, “Emerging Issues in Securities Class Actions,” Duke Law Center for Judicial Studies,
New York, NY, July 20, 2017.

Panelist, “Keeping Or Closing The Employer Stock Fund: A Dudenhoeffer-Based Process,”
American Bar Association Section of Taxation, Chicago, IL, September 19, 2015.

Presenter, “Multiple Comparisons and the Known or Potential Error Rate,” National Association
of Forensic Economics session at the Eastern Economics Association, New York, NY, 27
February 2015.

Panelist, Annual Institute for Investor Protection Conference at Loyola University Chicago Law
School, 24 October 2014.

Panelist, 2014 Business Law Section Annual Meeting, American Bar Association, Chicago, 11
September 2014.
Moderator, New York University Ross Roundtable, April 7, 2014.

Commentator, Institute for Law and Economic Policy Conference: “Business Litigation and
Regulatory Agency Review in the Era of the Roberts Court,” April 4, 2014.

Panelist, “The Supreme Court’s Decision in Amgen and Other Recent Cases,”
Securitiesdocket.com; July 24, 2013.

Panelist, “Securities Law: Fraud-on-the-Market Theory Demystified,” The Knowledge Congress;
July 23, 2013.

Moderator, New York University Ross Roundtable, April 15, 2013.

Panelist, 1st Annual Securities Litigation & Enforcement Institute; New York City Bar; New
York, NY; December 11, 2012.

Panelist, The Litigation Summit and Exposition; Washington DC; November 12, 2012.

Panelist, The Society of Corporate Secretaries on materiality issues in determining corporate
disclosures, October 18, 2012; New York, NY.

Panelist, Symposium in honor of Nobel Prize Winner Daniel Kahneman at Loyola University,
Chicago, IL; October 5, 2012.

Panelist, Practising Law Institute, “Taking and Defending Expert Depositions”; New York, NY
June 27, 2012.

Discussant, National Association of Forensics Economics; Chicago IL; January 7, 2012.




NERA Economic Consulting                                                                         22
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 54 of 101 PageID #:1776
                                                                               David I. Tabak


Panelist, Advanced eDiscovery Institute (session: Statistics and Sampling for Lawyers: How to
Apply a Well-Accepted Methodology in the World of eDiscovery); Washington DC; November
17, 2011.

Presenter, Securities Regulation Committee of the New York State Bar Association; New York,
New York; July 20, 2011.

Panelist, 2nd Annual Law Firm Marketing U& Business Development Leadership Forum,
sponsored by The American Lawyer (session: Macro Economic Industry-by-Industry Overview –
a power-packed session exploring the sectors that will shape 2011 and beyond); New York, NY;
May 24, 2011.

Presenter in webinar on “Fair Value Measurement Consideration for 2010 and Beyond,” The
Knowledge Congress, July 13, 2010.

Panelist, Forum for Institutional Investors, sponsored by Bernstein Litowitz Berger & Grossman
LLP; New York, NY; October 24, 2008.

Presenter, Office of Litigation Support, Securities and Exchange Commission; Washington, DC;
May 20, 2008.

Presenter, IQPC Subprime Litigation Conference; New York, New York; February 27, 2008.

Presenter, IQPC Securities Litigation Conference; New York, New York; May 18, 2007.

Presenter, “Everything You Were Afraid To Know About Experts,” Fordham University;
January 19, 2006.

Presenter, Eugene P. and Delia S. Murphy Conference on Corporate Law, Fordham University;
November 4, 2005.

Panel Member, Directors & Officers Under Fire: Protecting Your Interests in this Hostile
Environment, a Directors Roundtable seminar; Washington, D.C.; June 8, 2004.

Guest Lecturer, Fordham University; New York, New York; March 8, 2004.

Panel Member, Business Valuation Resources audio conference on discounts for lack of
marketability; May 14, 2003.

Presenter, Third Annual Law and Business Conference, Vanderbilt University Law School,
(“Inflation Methodologies in Securities Fraud Cases: Theory and Practice”); March 28, 2003.

Guest Lecturer, Middlebury College; Middlebury, Vermont; January 28, 2003.

Panel Member, Second Annual Grant & Eisenhofer Institutional Investor Conference; New
York, New York; December 9, 2002.

Guest Speaker, Deutsche Bank institutional investor conference call; November 22, 2002.




NERA Economic Consulting                                                                      23
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 55 of 101 PageID #:1776
                                                                           David I. Tabak


Panel Member, Key Issues Facing Board Members: The Coming Tide in Securities Class
Actions, a Directors Roundtable seminar; Chicago, Illinois; February 22, 2001.

Panel Member, Securities Litigation: Risk Management and Avoidance, Emerging Challenges
for CXOs, a seminar sponsored by Jones, Day, Reavis and Pogue and PriceWaterhouseCoopers;
Reston, Virginia; September 20, 2000.

“When the Litigation Comes In and the Money Goes Out: What Determines Settlement Values?”
presented at Balancing Disclosure and Litigation Risks for Public Companies (or Soon-to-Be
Public Companies), a seminar sponsored by Alston & Bird and RR Donnelley Financial;
Raleigh, North Carolina; November 10, 1999.
                                                                                     June 2019




NERA Economic Consulting                                                                   24
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 56 of 101 PageID #:1776


                                          Exhibit 2
                                         Akorn, Inc.
                                     Materials Considered

Academic Literature
David Tabak and Frederick Dunbar, Chapter 19 of Litigation Services Handbook, The Role of the
Financial Expert (3d ed. 2001).

Eugene F. Fama, “Efficient Capital Markets: A Review of Theory and Empirical Work,” Journal
of Finance, 1970.

Fernando Avalos and Marcia Kramer Mayer, “Dealer Participation on the New York Stock
Exchange and Nasdaq,” May 2002.

Paul Ferrillo, Frederick Dunbar, and David Tabak, “The ‘Less Than’ Efficient Capital Markets
Hypothesis: Requiring More Proof From Plaintiffs in Fraud-on-the-Market Cases,” 78 St. John’s
L. Rev. 81, 120-21 (2004).


Analyst Reports
“AKRX – Deal concerns now materially higher on Fresenius investigation into alleged FDA data
integrity breaches; CC at 8AM ET,” RBC Capital Markets, February 26, 2018.

“Cutting EBITDA; take-out valuation hard to justify, risk to $34 deal price?” RBC Capital
Markets, August 17, 2017.

“FRE ‘terminates’ deal, AKRX to ‘vigorously’ defend; stock now linked to litigation,” RBC
Capital Markets, April 22, 2018.

“Fresenius for AKRX now ‘official’; $34 price reasonable, consistent with new norm,” RBC
Capital Markets, April 25, 2017.

“Latest Thoughts On Fair Value, As A Stand-Alone; Reiterating Neutral,” PiperJaffray, August
28, 2017.

“Latest Thoughts On Stand-Alone Fair Value; Reiterating Neutral,” PiperJaffray, March 6, 2018.

“Lowering price target to $25 – we like upside risk/reward trade here; feedback from call with
AKRX,” RBC Capital Markets, March 29, 2018.

“P&L outlook remains pressured but does it matter? Fresenius deal set to close,” RBC Capital
Markets, November 2, 2017.



                                          Page 1 of 7
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 57 of 101 PageID #:1776


                                          Exhibit 2
                                         Akorn, Inc.
                                     Materials Considered



Analyst Reports (Cont.)
“Our review of complaint adds color to FRE claims; we still see path to closing,” RBC Capital
Markets, April 27, 2018.

“Results for 1Q underscore why FRE wants out; deal now more likely decided in court,” RBC
Capital Markets, May 2, 2018.

“Results from 10-K reflect continued P&L pressure; no other material surprises,” RBC Capital
Markets, March 1, 2018.

“Revisiting Forecasts and Hosting Call with Regulatory Expert,” Susquehanna Financial Group,
March 15, 2018

“Where would a standalone AKRX trade?”, Deutsche Bank, February 21, 2018.

“Why is deal taking so long to close – FTC hurdles at play with broader implications?” RBC
Capital Markets, February 13, 2018.


Case Law
Akorn, Inc. v. Fresenius Kabi AG, CA No. 2018-0300-JTL (Del. Ch. Oct. 1, 2018).

Basic Inc. v. Levinson, 485 U.S. 224, 247, 108 S. Ct. 978, 99 L. Ed. 2d 194 (1988).

Cammer v. Bloom, 711 F. Supp. 1264, 1286-87, 1291 (D.N.J. 1989).

In re Countrywide Financial Corporation Securities Litigation, 273 F.R.D. 586, 618 (C.D. Cal.
2009).

In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, 213 (E.D. Pa. 2008) (“DVI I”).

In re DVI, Inc. Securities Litigation, 639 F.3d 623, 634 (3d Cir. 2011) (“DVI II”).

In re Executive Telecard, Ltd. Securities Litigation, 979 F. Supp. 1021, 1027 (S.D.N.Y. 1997).

Krogman, Inc. v. Sterritt, 202 F.R.D. 467, 474-78 (N.D. Tex. 2001).

Unger v. Amedisys Inc., 401 F.3d 316, 324 (5th Cir. 2005).


                                           Page 2 of 7
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 58 of 101 PageID #:1776


                                          Exhibit 2
                                         Akorn, Inc.
                                     Materials Considered

Data
Akorn, Inc. analyst coverage obtained from Capital IQ and Thomson Reuters.

Akorn, Inc. common stock closing price, bid price, ask price, trading volume, and short interest
data obtained from Bloomberg L.P.

Akorn, Inc. earnings report dates and number of analyst estimates obtained from Institutional
Brokers’ Estimate System (I/B/E/S) via FactSet Research Systems, Inc.

Akorn, Inc. common stock shares outstanding and insider holdings data obtained from SEC
filings.

Akorn, Inc. 10-K, 10-Q and DEF 14A forms filed with the SEC.

Akorn, Inc. quarterly institutional holdings for common stock obtained from FactSet Research
Systems, Inc.

Market makers on the NASDAQ Exchange data obtained from Bloomberg L.P.

Russell 2000 Index and S&P Pharmaceuticals Select Industry Index data obtained from
Bloomberg L.P.

Russell 3000 member closing price data and shares outstanding data obtained from FactSet
Research Systems, Inc.

Russell 3000 members list as of November 2, 2016 obtained from Bloomberg L.P.


News Articles
See pages 5 - 7 for a list of news stories obtained from Factiva Dow Jones used in Exhibits
8a, 8c, and 8d.


Pleadings in This Matter
Second Consolidated Amended Class Action Complaint for Violations of the Federal Securities
Laws, dated April 22, 2019.




                                           Page 3 of 7
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 59 of 101 PageID #:1776


                                          Exhibit 2
                                         Akorn, Inc.
                                     Materials Considered

Other Materials
New Palgrave Dictionary of Economics, 2008 edition, entry on Efficient Markets Hypothesis,
available online at:
https://rd.springer.com/referenceworkentry/10.1057/978-1-349-95121-5_42-2.

Private Securities Litigation Reform Act of 1995, Pub. L. 104-67, 109 Stat. 737, codified as
amended in 15 U.S.C §78j.




                                           Page 4 of 7
    Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 60 of 101 PageID #:1776


                                                                                             Exhibit 2
                                                                                            Akorn, Inc.
                                                                                       Materials Considered
                                                               List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c and 8d


  Date        Time      Effective Date1                                                                Headline                                                                                 News Source
   (1)         (2)            (3)                                                                        (4)                                                                                        (5)

 11/3/2016    7:05 AM     11/3/2016       Akorn Provides Third Quarter 2016 Results                                                                                             GlobeNewswire
11/16/2016    8:30 AM    11/16/2016       Akorn to Present at Piper Jaffray 28th Annual Healthcare Conference                                                                   GlobeNewswire
11/16/2016    8:30 AM    11/16/2016       Press Release: Akorn to Present at Piper Jaffray 28th Annual Healthcare Conference                                                    Dow Jones Institutional News
11/28/2016    5:15 PM    11/29/2016       Akorn Invalidates Durezol(R) Patent Via Inter Partes Review Proceeding                                                                GlobeNewswire
11/28/2016    5:15 PM    11/29/2016       Press Release: Akorn Invalidates Durezol(R) Patent Via Inter Partes Review Proceeding                                                 Dow Jones Institutional News
11/28/2016    5:29 PM    11/29/2016       Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
11/29/2016    7:30 AM    11/29/2016       Akorn Launches Ibuprofen Oral Suspension                                                                                              GlobeNewswire
11/29/2016    7:30 AM    11/29/2016       Press Release: Akorn Launches Ibuprofen Oral Suspension                                                                               Dow Jones Institutional News
12/12/2016    7:00 AM    12/12/2016       Akorn Announces Completion of FDA Re-inspection of Decatur Facility                                                                   GlobeNewswire
12/12/2016    7:00 AM    12/12/2016       Press Release: Akorn Announces Completion of FDA Re-inspection of Decatur Facility                                                    Dow Jones Institutional News
12/12/2016    7:54 AM    12/12/2016       Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
12/21/2016    7:30 AM    12/21/2016       Akorn to Present at 35th Annual J.P Morgan Healthcare Conference                                                                      GlobeNewswire
12/21/2016    7:30 AM    12/21/2016       Press Release: Akorn to Present at 35th Annual J.P Morgan Healthcare Conference                                                       Dow Jones Institutional News
 1/19/2017    3:08 AM     1/19/2017       DJ Akorn Inc, Inst Holders, 4Q 2016 (AKRX)                                                                                            Dow Jones Institutional News
 1/24/2017    3:57 AM     1/24/2017       DJ Akorn Inc, Inst Holders, 4Q 2016 (AKRX)                                                                                            Dow Jones Institutional News
  2/6/2017    7:30 AM      2/6/2017       Akorn to Report Fourth Quarter and Full Year 2016 Results                                                                             GlobeNewswire
  2/6/2017    7:30 AM      2/6/2017       Press Release: Akorn to Report Fourth Quarter and Full Year 2016 Results                                                              Dow Jones Institutional News
 2/28/2017    5:30 PM      3/1/2017       Akorn Receives Approval for Mycophenolate Mofetil for Injection, USP                                                                  GlobeNewswire
 2/28/2017    5:30 PM      3/1/2017       Press Release: Akorn Receives Approval for Mycophenolate Mofetil for Injection, USP                                                   Dow Jones Institutional News
  3/1/2017    6:09 AM      3/1/2017       Akorn Files 8K - Regulation FD >AKRX                                                                                                  Dow Jones Institutional News
  3/1/2017    7:00 AM      3/1/2017       Akorn Provides Fourth Quarter and Full Year 2016 Results and Outlines Full Year 2017 Guidance                                         GlobeNewswire
  3/1/2017    4:12 PM      3/2/2017       Akorn's CEO Raj Rai on Q4 2016 Results -- Earnings Call Transcript >AKRX                                                              Dow Jones Institutional News
  3/2/2017    8:25 AM      3/2/2017       Akorn Receives FDA Approval for Ephedrine Sulfate Injection, USP                                                                      GlobeNewswire
  3/2/2017    8:24 AM      3/2/2017       Press Release: Akorn Receives FDA Approval for Ephedrine Sulfate Injection, USP                                                       Dow Jones Institutional News
  3/2/2017    8:36 AM      3/2/2017       Akorn Files 8K - Regulation FD >AKRX                                                                                                  Dow Jones Institutional News
  3/6/2017    6:30 AM      3/6/2017       Akorn Cut to Hold From Buy by Deutsche Bank                                                                                           Dow Jones Institutional News
  4/7/2017    1:04 PM      4/7/2017       Akorn Inc. (AKRX) Paused due to volatility                                                                                            Dow Jones Institutional News
  4/7/2017    1:09 PM      4/7/2017       Akorn Inc. (AKRX) Resumed Trading                                                                                                     Dow Jones Institutional News
  4/7/2017    1:41 PM      4/7/2017       Why Valeant Just Popped -- Barron's Blog                                                                                              Dow Jones Institutional News
  4/7/2017    4:54 PM     4/10/2017       DGAP-Adhoc: Fresenius SE & Co. KGaA: Fresenius SE & Co. KGaA confirms discussions with Akorn, Inc.                                    Dow Jones Newswires German
  4/7/2017    4:54 PM     4/10/2017       DGAP-Adhoc: Fresenius SE & Co. KGaA: Fresenius SE & Co. KGaA confirms discussions with Akorn, Inc.                                    Dow Jones Institutional News
  4/7/2017    4:54 PM     4/10/2017       *Fresenius SE & Co. KGaA Confirms Discussions With Akorn, Inc.                                                                        Dow Jones Institutional News
  4/7/2017    5:09 PM     4/10/2017       Fresenius SE & Co. KGaA Confirms Discussions With Akorn, Inc.                                                                         Dow Jones Institutional News
  4/7/2017    5:58 PM     4/10/2017       Akorn Confirms Discussions with Fresenius Kabi                                                                                        GlobeNewswire
  4/7/2017    5:58 PM     4/10/2017       Press Release: Akorn Confirms Discussions with Fresenius Kabi                                                                         Dow Jones Institutional News
  4/8/2017    5:14 AM     4/10/2017       Germany's Fresenius in Talks to Buy U.S. Pharmaceuticals Maker Akorn                                                                  Dow Jones Institutional News
  4/8/2017    5:29 AM     4/10/2017       Germany's Fresenius in Talks to Buy U.S. Pharmaceuticals Maker Akorn                                                                  Dow Jones Institutional News
  4/8/2017    7:11 AM     4/10/2017       Fresenius in Talks to Buy U.S. Drug Maker Akorn -- Update                                                                             Dow Jones Institutional News
  4/8/2017    7:26 AM     4/10/2017       Fresenius in Talks to Buy U.S. Drug Maker Akorn -- Update                                                                             Dow Jones Institutional News
  4/9/2017    8:40 PM     4/10/2017       Fresenius in Talks to Buy U.S. Drug Maker Akorn >FSNUY AKRX                                                                           Dow Jones Newswires Chinese (English)
  4/9/2017   10:10 PM     4/10/2017       Germanyâ€™s Fresenius in Talks to Buy U.S. Drug Maker Akorn                                                                           Dow Jones Institutional News
 4/10/2017    6:04 AM     4/10/2017       Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
 4/10/2017    6:09 AM     4/10/2017       Fresenius' Possible Akorn Buy "Feasible, Manageable and Sensible" -- Market Talk                                                      Dow Jones Institutional News
 4/10/2017    7:05 AM     4/10/2017       Akorn Buy May Increase Fresenius EPS by 10%-11% -- Market Talk                                                                        Dow Jones Institutional News
 4/10/2017    8:42 AM     4/10/2017       Fresenius Unlikely to Lose IG Rating Over Akorn Takeover -- Market Talk                                                               Dow Jones Institutional News
 4/10/2017    5:38 PM     4/11/2017       *S&PGR Puts Akorn Inc. Rtgs On Watch Pos On Acq Plan                                                                                  Dow Jones Institutional News
 4/19/2017    3:12 AM     4/19/2017       DJ Akorn Inc, Inst Holders, 1Q 2017 (AKRX)                                                                                            Dow Jones Institutional News
 4/24/2017    4:25 PM     4/25/2017       Akorn Inc. (AKRX) Halted due to pending news                                                                                          Dow Jones Institutional News
 4/24/2017    4:55 PM     4/25/2017       DGAP-Adhoc: Fresenius SE & Co. KGaA: Fresenius Kabi to strengthen and diversify product portfolio by acquiring Akorn and Merck        Dow Jones Institutional News
                                          KGaA's biosimilars business
 4/24/2017    4:55 PM      4/25/2017      DGAP-Adhoc: Fresenius SE & Co. KGaA: Fresenius Kabi to strengthen and diversify product portfolio by acquiring Akorn and Merck        Dow Jones Newswires German
                                          KGaA's biosimilars business
 4/24/2017    4:55 PM      4/25/2017      *Fresenius Kabi To Strengthen And Diversify Product Portfolio By Acquiring Akorn And Merck KGaA's Biosimilars Business                Dow Jones Institutional News
 4/24/2017    4:58 PM      4/25/2017      *Fresenius Kabi To Acquire Akorn AKRX                                                                                                 Dow Jones Institutional News
 4/24/2017    5:25 PM      4/25/2017      Akorn Inc. (AKRX) Paused (quotes only) due to news pending                                                                            Dow Jones Institutional News
 4/24/2017    5:28 PM      4/25/2017      Germany's Fresenius Kabi to buy Akorn for $4.3 billion                                                                                Dow Jones Newswires Chinese (English)
 4/24/2017    5:30 PM      4/25/2017      Akorn Inc. (AKRX) Resumed Trading                                                                                                     Dow Jones Institutional News
 4/25/2017    3:03 AM      4/25/2017      Fresenius Makes Two Acquisitions to Boost Kabi Clinical Unit                                                                          Dow Jones Institutional News
 4/25/2017    2:48 AM      4/25/2017      Fresenius Makes Two Acquisitions to Boost Kabi Clinical Unit                                                                          Dow Jones Institutional News
 4/25/2017    3:55 AM      4/25/2017      Fresenius SE's Buy of Akorn Is Positive -- Market Talk                                                                                Dow Jones Institutional News
 4/25/2017    3:55 AM      4/25/2017      Global Equities Roundup: Market Talk                                                                                                  Dow Jones Institutional News
 4/25/2017    4:24 AM      4/25/2017      Fresenius's Smaller Biosimilars Buy Opens New Avenue -- Market Talk                                                                   Dow Jones Institutional News
 4/25/2017    5:57 AM      4/25/2017      Akorn Files 8K - Changes To Articles >AKRX                                                                                            Dow Jones Institutional News
 4/25/2017    5:57 AM      4/25/2017      Akorn Files 8K - Entry Into Definitive Agreement >AKRX                                                                                Dow Jones Institutional News
 4/25/2017    5:57 AM      4/25/2017      Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
 4/25/2017    8:04 AM      4/25/2017      Press Release: AKORN (AKRX) ALERT: J&W Launches Investigation into the Sale of Akorn; Is $34 a Fair Price?                            Dow Jones Institutional News
 4/25/2017   11:48 AM      4/25/2017      Press Release: S&PGRBulletin: Fresenius Rtgs Unchangd By Akorn And Merck News                                                         Dow Jones Institutional News
 4/25/2017   12:02 PM      4/25/2017      Press Release: Harwood Feffer LLP Announces Investigation of Akorn, Inc.                                                              Dow Jones Institutional News
 4/25/2017    6:41 PM      4/26/2017      Press Release: AKORN INVESTOR ALERT BY THE FORMER ATTORNEY GENERAL OF LOUISIANA: Kahn Swick & Foti, LLC                               Dow Jones Institutional News
                                          Investigates Adequacy of Price and Process in Proposed Sale of Akorn, Inc.
 4/26/2017    3:07 PM      4/26/2017      Moody's Reviews Akorn's Ratings For Upgrade                                                                                           Dow Jones Institutional News
 4/28/2017    7:17 PM       5/1/2017      Press Release: Lifshitz & Miller LLP Announces Investigation of AdvancePierre Foods Holdings, Inc., Akorn, Inc., AllianceMMA, Inc.,   Dow Jones Institutional News
                                          Altisource Portfolio Solutions, DelTaco Restaurants, Inc., Express Scripts Holding Company, China Unicom (Hong Kong) Limited, and
                                          Global Eagle Entertainment Inc.
  5/5/2017   8:31 AM        5/5/2017      Finnish Central Bank May Help Fresenius Buy Akorn -- Market Talk                                                                      Dow Jones Institutional News
  6/2/2017   6:56 PM        6/5/2017      Gainey McKenna & Egleston Announces A Class Action Lawsuit Has Been Filed Against Akorn, Inc. (AKRX)                                  GlobeNewswire
  7/7/2017   9:01 PM       7/10/2017      Press Release: Johnson & Weaver, Announces Investigations of Omega Protein Corporation, Monogram Residential Trust, Inc. and          Dow Jones Institutional News
                                          Akorn, Inc.; Investors Encouraged to Contact Firm
 7/10/2017   8:05 AM      7/10/2017       Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
 7/19/2017   3:07 AM      7/19/2017       DJ Akorn Inc, Inst Holders, 2Q 2017 (AKRX)                                                                                            Dow Jones Institutional News
 7/19/2017   4:30 PM      7/20/2017       Akorn Shareholders Vote to Approve Merger Agreement with Fresenius Kabi                                                               GlobeNewswire
 7/19/2017   4:30 PM      7/20/2017       Press Release: Akorn Shareholders Vote to Approve Merger Agreement with Fresenius Kabi                                                Dow Jones Institutional News
 7/19/2017   5:03 PM      7/20/2017       Akorn Files 8K - Other Events >AKRX                                                                                                   Dow Jones Institutional News
  8/7/2017   7:35 AM       8/7/2017       Fresenius Unit Buys NxStage Medical in $2 Billion Dialysis Deal -- Update                                                             Dow Jones Institutional News
  8/7/2017   7:40 AM       8/7/2017       Fresenius Unit Buys NxStage Medical in $2 Billion Dialysis Deal                                                                       Dow Jones Institutional News
 8/14/2017   5:50 PM      8/15/2017       John Paulson Turns From Pharmaceutical Bets                                                                                           Dow Jones Institutional News
 8/14/2017   5:46 PM      8/15/2017       John Paulson Turns From Pharmaceutical Bets After Rough Run                                                                           Dow Jones Institutional News
  9/7/2017   3:43 PM       9/7/2017       Akorn, Inc. (Nasdaq: AKRX) to Ring The Nasdaq Stock Market Opening Bell                                                               GlobeNewswire
  9/8/2017   2:49 PM       9/8/2017       Allergan Partners With Indian Tribe to Protect Drug Patents                                                                           Dow Jones Newswires Chinese (English)
  9/8/2017   1:37 PM       9/8/2017       Allergan Partners With Indian Tribe to Protect Drug Patents                                                                           Dow Jones Institutional News
  9/8/2017   3:19 PM       9/8/2017       Allergan Partners With Indian Tribe to Protect Drug Patents -- 2nd Update                                                             Dow Jones Institutional News
  9/8/2017   4:29 PM      9/11/2017       Allergan Partners With Indian Tribe to Protect Drug Patents -- 3rd Update                                                             Dow Jones Institutional News
 9/20/2017   5:58 AM      9/20/2017       Strategic Value of Fresenius's Akorn Deal Still Intact -- Market Talk                                                                 Dow Jones Institutional News
 9/20/2017   5:58 AM      9/20/2017       Strategic Value of Fresenius's Akorn Deal Still Intact -- Market Talk                                                                 Dow Jones Institutional News
10/19/2017   3:19 AM     10/19/2017       DJ Akorn Inc, Inst Holders, 3Q 2017 (AKRX)                                                                                            Dow Jones Institutional News
10/30/2017   9:27 AM     10/30/2017       Fresenius Likely to Revise Guidance for Akorn: Berenberg -- Market Talk                                                               Dow Jones Institutional News




                                                                                                    Page 5 of 7
    Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 61 of 101 PageID #:1776


                                                                                             Exhibit 2
                                                                                            Akorn, Inc.
                                                                                       Materials Considered
                                                               List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c and 8d


  Date        Time      Effective Date1                                                                Headline                                                                                 News Source
   (1)         (2)            (3)                                                                        (4)                                                                                        (5)

10/31/2017   7:01 AM     10/31/2017       Akorn Files 8K - Changes Exec Mgmt >AKRX                                                                                              Dow Jones Institutional News
10/31/2017   8:10 AM     10/31/2017       Insys Cofounder Resigns from Akorn's Board -- Market Talk                                                                             Dow Jones Institutional News
 11/3/2017   6:54 AM      11/3/2017       Fresenius's Good Quarter Marred by Questions About Akorn: Deutsche Bank -- Market Talk                                                Dow Jones Institutional News
 11/6/2017   3:49 AM      11/6/2017       DJ Akorn Inc, Inst Holders, 3Q 2017 (AKRX)                                                                                            Dow Jones Institutional News
  1/4/2018   8:00 AM       1/4/2018       Press Release: Pomerantz LLP and Glancy Prongay & Murray LLP announce that the United States District Court for the Northern          Dow Jones Institutional News
                                          District of ...
 1/11/2018    1:23 PM      1/11/2018      Pomerantz LLP and Glancy Prongay & Murray LLP Announces Proposed Class Action Settlement on Behalf of Purchasers of Common            GlobeNewswire
                                          Stock of Akorn, Inc. - AKRX
 1/18/2018   8:00 AM       1/18/2018      Press Release: Pomerantz LLP and Glancy Prongay & Murray LLP announce that the United States District Court for the Northern          Dow Jones Institutional News
                                          District of ...
 1/19/2018   3:25 AM       1/19/2018      DJ Akorn Inc, Inst Holders, 4Q 2017 (AKRX)                                                                                            Dow Jones Institutional News
  2/9/2018   8:03 AM        2/9/2018      Press Release: AKRX Investor Alert: Kyros Law is Filing Compensation Claims on Behalf of Akorn Pharmaceuticals (NASDAQ:               Dow Jones Institutional News
                                          AKRX) Investors
 2/26/2018   12:44 PM      2/26/2018      Correction to Restasis Patents Story                                                                                                  Dow Jones Institutional News
 2/26/2018    4:37 PM      2/27/2018      DGAP-Adhoc: Fresenius SE & Co. KGaA: Investigation into alleged breaches of FDA data integrity requirements at Akorn, Inc.;           Dow Jones Newswires German
                                          Fresenius ...
 2/26/2018    4:37 PM      2/27/2018      DGAP-Adhoc: Fresenius SE & Co. KGaA: Investigation into alleged breaches of FDA data integrity requirements at Akorn, Inc.;           Dow Jones Institutional News
                                          Fresenius ...
 2/26/2018    4:37 PM      2/27/2018      *Investigation Into Alleged Breaches Of FDA Data Integrity Requirements At Akorn, Inc.; Fresenius Aims At Strong Growth In 2018       Dow Jones Institutional News
                                          And Confirm...
 2/26/2018    5:30 PM      2/27/2018      Akorn's Stock Plunges as Fresenius Discloses Review Into Company Data                                                                 Dow Jones Institutional News
 2/26/2018    6:56 PM      2/27/2018      Akorn Shares Plunge as Fresenius Investigates Company -- Update                                                                       Dow Jones Institutional News
 2/26/2018    7:47 PM      2/27/2018      Akorn Issues Statement on Investigation                                                                                               GlobeNewswire
 2/26/2018    7:51 PM      2/27/2018      Akorn Shares Plunge as Fresenius Investigates Company -- Update                                                                       Dow Jones Newswires Chinese (English)
 2/26/2018    7:47 PM      2/27/2018      Press Release: Akorn Issues Statement on Investigation                                                                                Dow Jones Institutional News
 2/26/2018    7:10 PM      2/27/2018      Akorn Shares Plunge as Fresenius Investigates Company                                                                                 Dow Jones Institutional News
 2/26/2018    9:00 PM      2/27/2018      News Highlights: Top Company News of the Day                                                                                          Dow Jones Institutional News
 2/26/2018   11:00 PM      2/27/2018      News Highlights: Top Company News of the Day                                                                                          Dow Jones Institutional News
 2/27/2018    2:52 AM      2/27/2018      Fresenius Results Overshadowed by Akorn Investigation: Berenberg -- Market Talk                                                       Dow Jones Institutional News
 2/27/2018    5:18 AM      2/27/2018      *Fresenius CEO: Too Early to Speculate on Outcome of Akorn Investigation                                                              Dow Jones Institutional News
 2/27/2018    6:38 AM      2/27/2018      Akorn Plunges 34% In Premarket After Fresenius Announces Probe -- MarketWatch                                                         Dow Jones Institutional News
 2/27/2018    6:06 AM      2/27/2018      *Fresenius CEO: There Would Be Alternatives to Akorn Deal                                                                             Dow Jones Institutional News
 2/27/2018    6:59 AM      2/27/2018      Akorn plunges 34% in premarket after Fresenius announces probe                                                                        Dow Jones Newswires Chinese (English)
 2/27/2018    7:48 AM      2/27/2018      Fresenius Could Walk Away From Akorn Deal                                                                                             Dow Jones Institutional News
 2/27/2018    2:17 PM      2/27/2018      Press Release: Investor Alert: Kaplan Fox Announces Investigation Of Akorn, Inc.                                                      Dow Jones Institutional News
 2/27/2018   11:46 AM      2/27/2018      Generic Deal Blowup Is a Reminder That Character Matters -- Heard on the Street                                                       Dow Jones Institutional News
  3/6/2018   11:43 AM       3/6/2018      *S&PGR Revises Akorn CreditWatch To Developing From Positive                                                                          Dow Jones Institutional News
  3/9/2018    1:11 PM       3/9/2018      Pomerantz Law Firm Announces the Filing of a Class Action against Akorn, Inc. and Certain Officers -- AKRX                            GlobeNewswire
  3/9/2018    2:08 PM       3/9/2018      AKORN, INC. INVESTOR ALERT: Wolf Haldenstein Adler Freeman & Herz LLP reminds investors that a securities class action                GlobeNewswire
                                          lawsuit has be...
  3/9/2018    8:00 PM      3/12/2018      Gainey McKenna & Egleston Announces A Class Action Lawsuit Has Been Filed Against Akorn, Inc. (AKRX)                                  GlobeNewswire
 3/13/2018    4:15 PM      3/14/2018      SHAREHOLDER ALERT: Brower Piven Notifies Investors of Class Action Lawsuit And Encourages Those Who Have Losses In                    GlobeNewswire
                                          Excess Of $100,000 From I...
 3/23/2018    3:36 PM      3/23/2018      SHAREHOLDER ALERT: Levi & Korsinsky, LLP Notifies Shareholders of Akorn, Inc. of a Class Action Lawsuit and a Lead Plaintiff          GlobeNewswire
                                          Deadline of May 7, 2018 -- AKRX
 3/26/2018    3:17 PM      3/26/2018      SHAREHOLDER ALERT: Pomerantz Law Firm Reminds Shareholders with Losses on their Investment in Akorn, Inc. of Class Action             GlobeNewswire
                                          Lawsuit and Upcoming Deadline -- AKRX
 3/27/2018    4:12 PM      3/28/2018      AKRX SHAREHOLDER ALERT: The Law Offices of Vincent Wong Notifies Investors of Commencement of a Class Action Involving                GlobeNewswire
                                          Akorn, Inc. and a Le...
 3/28/2018    5:26 PM      3/29/2018      AKORN INVESTOR ALERT: Faruqi & Faruqi, LLP Encourages Investors Who Suffered Losses Exceeding $100,000 In Akorn, Inc.To               GlobeNewswire
                                          Contact The Firm
 3/31/2018   8:30 AM        4/2/2018      EQUITY NOTICE: Rosen Law Firm Announces Filing of Securities Class Action Lawsuit Against Akorn, Inc. -- AKRX                         GlobeNewswire
  4/2/2018   6:00 AM        4/2/2018      SHAREHOLDER ALERT: Brower Piven Encourages Investors Who Have Losses In Excess Of $100,000 From Investment In Akorn,                  GlobeNewswire
                                          Inc. (Nasdaq: AKRX) ...
  4/3/2018    4:29 PM       4/4/2018      The Klein Law Firm Announces Commencement of a Class Action Filed on Behalf of Akorn, Inc. Shareholders and a Lead Plaintiff          GlobeNewswire
                                          Deadline of M...
  4/3/2018    4:30 PM       4/4/2018      Hagens Berman Alerts Investors in Akorn, Inc. to the May 7, 2018 Lead Plaintiff Deadline in the Pending Securities Class Action       GlobeNewswire
 4/11/2018    6:45 PM      4/12/2018      Press Release: AKORN ALERT: Rosen Law Firm Announces Filing of Securities Class Action Lawsuit Against Akorn, Inc. - AKRX             Dow Jones Institutional News
 4/18/2018    4:07 PM      4/19/2018      INVESTOR ALERT: Levi & Korsinsky, LLP Reminds Shareholders of Akorn, Inc. of Commencement of a Class Action Lawsuit and a             GlobeNewswire
                                          Lead Plaintiff Deadline of May 7, 2018 -- AKRX
 4/18/2018    8:00 PM      4/19/2018      Safirstein Metcalf LLP Announces That A Class Action Has Been Filed Against Akorn, Inc. -- AKRX                                       GlobeNewswire
 4/19/2018    3:07 AM      4/19/2018      DJ Akorn Inc, Inst Holders, 1Q 2018 (AKRX)                                                                                            Dow Jones Institutional News
 4/19/2018   11:31 AM      4/19/2018      AKRX EQUITY ALERT: The Law Offices of Vincent Wong Reminds Investors of a Class Action Involving Akorn, Inc. and a Lead               GlobeNewswire
                                          Plaintiff Deadl...
 4/22/2018   12:59 PM      4/23/2018      DGAP-Adhoc: Fresenius SE & Co. KGaA: Fresenius terminates merger agreement with Akorn                                                 Dow Jones Institutional News
 4/22/2018   12:59 PM      4/23/2018      *Fresenius Terminates Merger Agreement With Akorn                                                                                     Dow Jones Institutional News
 4/22/2018    4:16 PM      4/23/2018      Press Release: Akorn Issues Statement                                                                                                 Dow Jones Institutional News
 4/22/2018    5:24 PM      4/23/2018      Fresenius Ends Deal to Buy Akorn, Which Pledges a Fight                                                                               Dow Jones Institutional News
 4/22/2018    9:29 PM      4/23/2018      Fresenius Ends Deal to Buy Akorn, Which Pledges a Fight                                                                               Dow Jones Newswires Chinese (English)
 4/23/2018    2:46 AM      4/23/2018      Fresenius's Akorn Merger Termination Positive: Berenberg -- Market Talk                                                               Dow Jones Institutional News
 4/22/2018    8:10 PM      4/23/2018      Akorn Vows to Fight Fresenius Decision to End Deal                                                                                    Dow Jones Institutional News
 4/23/2018    5:34 AM      4/23/2018      Fresenius, After 12-Month Decline, Buoyed by Akorn Exit -- Market Talk                                                                Dow Jones Institutional News
 4/23/2018    7:14 AM      4/23/2018      Akorn's Stock Plunged Toward 5-year Low After Fresenius Terminates Merger Deal -- MarketWatch                                         Dow Jones Institutional News
 4/23/2018    8:44 AM      4/23/2018      *Akorn Asks Delaware Court to Require Fresenius Kabi to Fulfill Its Obligations Under Merger Agreement                                Dow Jones Institutional News
 4/23/2018    8:59 AM      4/23/2018      Akorn Files Complaint Against Fresenius For Ending Merger Deal -- MarketWatch                                                         Dow Jones Institutional News
 4/23/2018   10:52 AM      4/23/2018      DGAP-Adhoc: Fresenius SE & Co. KGaA: Akorn, Inc. sues Fresenius for consummation of merger agreement after its termination by         Dow Jones Institutional News
                                          Fresenius
 4/23/2018   10:52 AM      4/23/2018      DGAP-Adhoc: Fresenius SE & Co. KGaA: Akorn, Inc. sues Fresenius for consummation of merger agreement after its termination by         Dow Jones Newswires German
                                          Fresenius
 4/23/2018   10:52 AM      4/23/2018      *Akorn, Inc. Sues Fresenius For Consummation Of Merger Agreement After Its Termination By Fresenius                                   Dow Jones Institutional News
 4/23/2018    2:23 PM      4/23/2018      The Klein Law Firm Reminds Investors of a Class Action Filed on Behalf of Akorn, Inc. Shareholders and a Lead Plaintiff Deadline of   GlobeNewswire
                                          May 7, 2018 (AKRX)
 4/23/2018    4:28 PM      4/24/2018      Moody's Changes Akorn's Ratings Review To Direction Uncertain                                                                         Dow Jones Institutional News
 4/24/2018   10:27 AM      4/24/2018      AKORN, INC. INVESTOR ALERT: Wolf Haldenstein Adler Freeman & Herz LLP reminds investors that a securities class action                GlobeNewswire
                                          lawsuit has be...
 4/24/2018    1:46 PM      4/24/2018      Press Release: Lifshitz & Miller LLP Announces Investigation of Acadia Healthcare Company, Inc., Akorn, Inc., Blackhawk Network       Dow Jones Institutional News
                                          Holdings, Inc., Facebook, Inc., IZEA Inc., MuleSoft, Inc., Solid Biosciences Inc., and Tableau Software, Inc.
 4/24/2018    4:32 PM      4/25/2018      *S&PGRBulletin: Rating On Akorn Inc. Still On Watch Developing                                                                        Dow Jones Institutional News
 4/30/2018   10:00 AM      4/30/2018      SHAREHOLDER ALERT - Bronstein, Gewirtz & Grossman, LLC Notifies Investors of Class Action Against Akorn, Inc. (AKRX) &                GlobeNewswire
                                          Lead Plaintiff Deadline: May 7, 2018
  5/1/2018    3:54 PM       5/1/2018      Rosen Law Firm Reminds Akorn, Inc. Investors of Important May 7 Deadline in Class Action -- AKRX                                      GlobeNewswire
  5/2/2018   10:00 AM       5/2/2018      FINAL DEADLINE ALERT: Brower Piven Reminds Shareholders Of Approaching Deadline In Class Action Lawsuit And Encourages                GlobeNewswire
                                          Those Who Have Loss...
 5/11/2018    3:30 PM      5/11/2018      *S&PGR Downgrades Akorn To 'B', CreditWatch Positive                                                                                  Dow Jones Institutional News
 5/29/2018    3:31 PM      5/29/2018      Press Release: Moore Kuehn, PLLC Announces an Investigation Involving Possible Breaches of Fiduciary Duties by Officers and           Dow Jones Institutional News
                                          Directors of Akorn, Inc.
  6/4/2018   9:10 AM        6/4/2018      Lawsuit for Investors in shares of Akorn, Inc. (NASDAQ: AKRX) announced by Shareholders Foundation                                    GlobeNewswire




                                                                                                    Page 6 of 7
         Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 62 of 101 PageID #:1776


                                                                                                               Exhibit 2
                                                                                                              Akorn, Inc.
                                                                                                         Materials Considered
                                                                                 List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c and 8d


       Date              Time          Effective Date1                                                                  Headline                                                                                     News Source
        (1)               (2)                (3)                                                                          (4)                                                                                            (5)

     7/13/2018           5:01 AM          7/13/2018        Fresenius SE Had Testing Issues Like Akorn's, Executive Says -Bloomberg                                                                   Dow Jones Institutional News
     7/13/2018           5:18 AM          7/13/2018        Fresenius Trades Lower on Akorn Trial Comments -- Market Talk                                                                             Dow Jones Institutional News
     7/13/2018           5:18 AM          7/13/2018        Fresenius Trades Lower on Akorn Trial Comments -- Market Talk                                                                             Dow Jones Institutional News
     7/19/2018           3:26 AM          7/19/2018        DJ Akorn Inc, Inst Holders, 2Q 2018 (AKRX)                                                                                                Dow Jones Institutional News
     10/1/2018           8:24 AM          10/1/2018        Akorn Inc. (AKRX) Halted due to pending news                                                                                              Dow Jones Institutional News
     10/1/2018           9:17 AM          10/1/2018        DGAP-Adhoc: Fresenius SE & Co. KGaA: Delaware court upholds Fresenius' termination of merger agreement with Akorn                         Dow Jones Newswires German
     10/1/2018           9:17 AM          10/1/2018        *Delaware Court Upholds Fresenius' Termination Of Merger Agreement With Akorn                                                             Dow Jones Institutional News
     10/1/2018           9:25 AM          10/1/2018        Press Release: Akorn Comments on Delaware Chancery Court Ruling                                                                           Dow Jones Institutional News
     10/1/2018           9:42 AM          10/1/2018        Akorn Stock Set To Drop Nearly 50% After Court Supports Fresenius Ending $4.3 Bln Merger -- MarketWatch                                   Dow Jones Institutional News
     10/1/2018           9:50 AM          10/1/2018        Akorn Inc. (AKRX) Paused (quotes only) due to news pending                                                                                Dow Jones Institutional News
     10/1/2018           9:53 AM          10/1/2018        Fresenius Shares Rise After Favorable Court Ruling                                                                                        Dow Jones Institutional News
     10/1/2018           9:55 AM          10/1/2018        Akorn Inc. (AKRX) Resumed Trading                                                                                                         Dow Jones Institutional News
     10/1/2018           9:57 AM          10/1/2018        Akorn Inc. (AKRX) Paused due to volatility                                                                                                Dow Jones Institutional News
     10/1/2018          10:02 AM          10/1/2018        Akorn Inc. (AKRX) Resumed Trading                                                                                                         Dow Jones Institutional News
     10/1/2018          10:53 AM          10/1/2018        Akorn Down Over 54% After Court Upholds Termination Of Merger Agreement -- Data Talk                                                      Dow Jones Institutional News
     10/3/2018           5:20 PM          10/4/2018        *S&PGR Afrms Akorn 'B' Rtg, Off Watch; Otlk Stable                                                                                        Dow Jones Institutional News
    10/10/2018           7:05 AM         10/10/2018        Press Release: Akorn Receives Product Approval                                                                                            Dow Jones Institutional News
    10/10/2018           7:22 AM         10/10/2018        Akorn's Stock Soars After FDA Approves ANDA For Hypotrichosis Of Eyelashes Treatment -- MarketWatch                                       Dow Jones Institutional News
    10/17/2018           5:58 AM         10/17/2018        Akorn Raised to Overweight From Neutral by PiperJaffray                                                                                   Dow Jones Institutional News
    10/17/2018          12:15 PM         10/17/2018        Press Release: RM LAW Announces Investigation of Akorn, Inc.                                                                              Dow Jones Institutional News
    10/18/2018           1:47 PM         10/18/2018        Press Release: Akorn Appeals Fresenius Kabi Ruling                                                                                        Dow Jones Institutional News
    10/19/2018           3:18 AM         10/19/2018        DJ Akorn Inc, Inst Holders, 3Q 2018 (AKRX)                                                                                                Dow Jones Institutional News
    10/23/2018           5:37 PM         10/24/2018        *Akorn Inc. Will Leave S&P MidCap 400; S&P Dow Jones Indices Says Company No Longer Representative of Index Market Space                  Dow Jones Institutional News
    10/23/2018           5:57 PM         10/24/2018        Press Release: Resideo Technologies Set to Join S&P MidCap 400; Akorn to Join S&P SmallCap 600                                            Dow Jones Institutional News
    10/29/2018           7:05 AM         10/29/2018        Press Release: Akorn Receives Product Approval                                                                                            Dow Jones Institutional News
     11/6/2018           5:10 PM          11/7/2018        *Akorn 3Q Loss/Shr 56c >AKRX                                                                                                              Dow Jones Institutional News
    11/14/2018          11:52 AM         11/14/2018        *S&PGR Revises Akorn Inc. Outlook To Negative, Ratings Affirmed                                                                           Dow Jones Institutional News
    11/26/2018           5:29 PM         11/27/2018        Press Release: Akorn Receives Product Approval                                                                                            Dow Jones Institutional News
     12/7/2018          10:51 AM          12/7/2018        Akorn Inc. (AKRX) Paused due to volatility                                                                                                Dow Jones Institutional News
     12/7/2018          10:56 AM          12/7/2018        Akorn Inc. (AKRX) Resumed Trading                                                                                                         Dow Jones Institutional News
     12/7/2018          11:13 AM          12/7/2018        *Delaware Supreme Court Rules in Favor of Fresenius in Akorn Suit >AKRX                                                                   Dow Jones Institutional News
     12/7/2018          11:52 AM          12/7/2018        Delaware Supreme Court Upholds Ruling Allowing Fresenius to End Akorn Deal -- Update                                                      Dow Jones Institutional News
     12/7/2018          12:52 PM          12/7/2018        DGAP-Adhoc: Fresenius SE & Co. KGaA: Delaware Supreme Court upholds Fresenius' termination of merger agreement with Akorn                 Dow Jones Newswires German
     12/7/2018          12:52 PM          12/7/2018        *Delaware Supreme Court Upholds Fresenius' Termination Of Merger Agreement With Akorn                                                     Dow Jones Institutional News
     12/7/2018           5:04 PM         12/10/2018        Press Release: Supreme Court of the State of Delaware Rules Against Akorn, New CEO Search Underway                                        Dow Jones Institutional News
     12/7/2018           5:11 PM         12/10/2018        Akorn Files 8K - Director, Officer or Compensation Filing >AKRX                                                                           Dow Jones Institutional News
     12/7/2018           5:43 PM         12/10/2018        Akorn CEO Retires Following Court Ruling                                                                                                  Dow Jones Institutional News
    12/14/2018           4:22 PM         12/17/2018        Moody's Downgrades Akorn's Ratings To Caa1; Outlook Revised To Negative                                                                   Dow Jones Institutional News
    12/17/2018           5:15 PM         12/18/2018        Akorn Files 8K - Director, Officer or Compensation Filing >AKRX                                                                           Dow Jones Institutional News
    12/20/2018           5:05 PM         12/21/2018        Press Release: Akorn Names Douglas S. Boothe as President and CEO                                                                         Dow Jones Institutional News
    12/20/2018           5:29 PM         12/21/2018        Akorn Files 8K - Director, Officer or Compensation Filing >AKRX                                                                           Dow Jones Institutional News
    12/28/2018           4:02 PM         12/31/2018        Akorn Files 8K - Director, Officer or Compensation Filing >AKRX                                                                           Dow Jones Institutional News
      1/7/2019           5:08 PM           1/8/2019        Akorn Files 8K - Director, Officer or Compensation Filing >AKRX                                                                           Dow Jones Institutional News


Notes and Sources:
News stories were obtained through a search for the company "Akorn Inc" between November 3, 2016 and January 8, 2019. The search included news stories published by Dow Jones Newswires, searching headlines and lead paragraph
only, excluding "recurring pricing and market data" and "Obituaries, sports, calendars...."
1
  On days when news came out after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date.




                                                                                                                     Page 7 of 7
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 63 of 101 PageID #:1776


                                      Exhibit 3
                                     Akorn, Inc.
              Weekly Trading Volume as a Percent of Shares Outstanding
                                 For Common Stock
                         November 3, 2016 to January 8, 2019


                 First Trading      Weekly            Shares       Percent of Shares
       Week      Date of Week      Volume1          Outstanding2    Traded Weekly
        (1)           (2)            (3)                 (4)             (5)
                                                                       (3) / (4)

          1         11/3/2016       4,568,534        125,240,731          3.65 %
          2         11/7/2016       5,844,562        125,240,731          4.67
          3        11/14/2016       2,734,492        125,240,731          2.18
          4        11/21/2016       1,743,395        125,240,731          1.39
          5        11/28/2016       3,686,759        125,240,731          2.94
          6         12/5/2016       5,478,961        125,240,731          4.37
          7        12/12/2016       5,448,868        125,240,731          4.35
          8        12/19/2016       3,580,370        125,240,731          2.86
          9        12/27/2016       1,611,190        125,240,731          1.29
         10          1/3/2017       2,900,994        124,390,217          2.33
         11          1/9/2017       2,418,044        124,390,217          1.94
         12         1/17/2017       2,592,141        124,390,217          2.08
         13         1/23/2017       2,584,464        124,390,217          2.08
         14         1/30/2017       6,018,833        124,390,217          4.84
         15          2/6/2017       2,749,425        124,390,217          2.21
         16         2/13/2017       2,934,622        124,395,325          2.36
         17         2/21/2017       2,139,383        124,415,759          1.72
         18         2/27/2017       9,458,597        124,415,759          7.60
         19          3/6/2017       3,931,010        124,415,759          3.16
         20         3/13/2017       2,875,239        124,449,843          2.31
         21         3/20/2017       2,757,358        124,449,843          2.22
         22         3/27/2017       5,438,126        124,454,368          4.37
         23          4/3/2017      15,754,740        124,472,468         12.66
         24         4/10/2017      11,614,036        124,472,468          9.33
         25         4/17/2017       6,253,228        124,472,468          5.02
         26         4/24/2017      39,233,724        124,489,028         31.52
         27          5/1/2017      10,980,161        124,555,268          8.82
         28          5/8/2017       6,610,833        124,555,268          5.31
         29         5/15/2017       5,177,348        124,555,268          4.16
         30         5/22/2017       4,396,599        124,555,268          3.53
         31         5/30/2017       3,546,370        124,555,268          2.85
         32          6/5/2017       4,760,935        124,555,268          3.82
         33         6/12/2017       3,085,292        124,555,268          2.48
         34         6/19/2017       4,061,356        124,555,268          3.26
         35         6/26/2017       3,411,381        124,615,867          2.74
         36          7/3/2017       2,111,171        124,858,261          1.69
         37         7/10/2017       3,480,661        124,858,261          2.79




                                      Page 1 of 4
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 64 of 101 PageID #:1776


                                      Exhibit 3
                                     Akorn, Inc.
              Weekly Trading Volume as a Percent of Shares Outstanding
                                 For Common Stock
                         November 3, 2016 to January 8, 2019


                 First Trading      Weekly            Shares       Percent of Shares
       Week      Date of Week      Volume1          Outstanding2    Traded Weekly
        (1)           (2)            (3)                 (4)             (5)
                                                                       (3) / (4)

         38         7/17/2017      10,219,649        124,858,261          8.18 %
         39         7/24/2017       3,487,737        124,916,615          2.79
         40         7/31/2017       7,308,520        124,916,615          5.85
         41          8/7/2017       7,421,704        124,916,615          5.94
         42         8/14/2017       9,210,360        124,916,615          7.37
         43         8/21/2017       7,010,233        124,916,615          5.61
         44         8/28/2017       4,298,104        124,916,615          3.44
         45          9/5/2017       3,268,736        124,916,615          2.62
         46         9/11/2017       4,485,470        124,916,615          3.59
         47         9/18/2017       2,633,189        124,916,615          2.11
         48         9/25/2017       3,685,064        124,916,615          2.95
         49         10/2/2017       9,201,278        125,068,571          7.36
         50         10/9/2017       3,953,569        125,068,571          3.16
         51        10/16/2017       3,707,462        125,068,571          2.96
         52        10/23/2017       8,246,482        125,068,981          6.59
         53        10/30/2017       9,239,865        125,070,621          7.39
         54         11/6/2017       4,689,966        125,070,621          3.75
         55        11/13/2017       2,645,380        125,070,621          2.12
         56        11/20/2017       7,067,740        125,070,621          5.65
         57        11/27/2017       1,988,730        125,070,621          1.59
         58         12/4/2017       2,479,707        125,070,621          1.98
         59        12/11/2017       3,922,596        125,070,621          3.14
         60        12/18/2017       2,397,571        125,070,621          1.92
         61        12/26/2017       3,490,476        125,070,621          2.79
         62          1/2/2018       1,793,515        125,090,522          1.43
         63          1/8/2018       4,164,065        125,090,522          3.33
         64         1/16/2018       3,449,045        125,090,522          2.76
         65         1/22/2018       2,431,040        125,090,522          1.94
         66         1/29/2018       2,124,073        125,090,522          1.70
         67          2/5/2018       3,372,669        125,090,522          2.70
         68         2/12/2018       2,876,257        125,124,053          2.30
         69         2/20/2018       2,891,826        125,258,177          2.31
         70         2/26/2018      23,568,040        125,258,177         18.82
         71          3/5/2018       4,389,490        125,258,177          3.50
         72         3/12/2018       2,621,860        125,258,177          2.09
         73         3/19/2018       1,726,294        125,258,177          1.38
         74         3/26/2018       2,559,252        125,258,177          2.04




                                      Page 2 of 4
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 65 of 101 PageID #:1776


                                      Exhibit 3
                                     Akorn, Inc.
              Weekly Trading Volume as a Percent of Shares Outstanding
                                 For Common Stock
                         November 3, 2016 to January 8, 2019


                 First Trading      Weekly            Shares       Percent of Shares
       Week      Date of Week      Volume1          Outstanding2    Traded Weekly
        (1)           (2)            (3)                 (4)             (5)
                                                                       (3) / (4)

         75          4/2/2018       4,135,656        125,258,615          3.30 %
         76          4/9/2018       3,417,359        125,258,615          2.73
         77         4/16/2018       2,182,227        125,258,615          1.74
         78         4/23/2018      17,304,780        125,258,615         13.82
         79         4/30/2018      13,988,399        125,258,615         11.17
         80          5/7/2018       7,793,440        125,258,615          6.22
         81         5/14/2018       4,355,835        125,258,615          3.48
         82         5/21/2018       3,750,812        125,258,615          2.99
         83         5/29/2018       3,584,621        125,258,615          2.86
         84          6/4/2018       3,427,566        125,258,615          2.74
         85         6/11/2018       3,962,091        125,258,615          3.16
         86         6/18/2018      10,082,479        125,258,615          8.05
         87         6/25/2018       3,623,714        125,258,615          2.89
         88          7/2/2018       5,318,707        125,404,158          4.24
         89          7/9/2018      11,835,937        125,404,158          9.44
         90         7/16/2018       5,253,309        125,404,158          4.19
         91         7/23/2018       3,520,071        125,422,964          2.81
         92         7/30/2018       3,852,085        125,451,174          3.07
         93          8/6/2018       3,207,130        125,451,174          2.56
         94         8/13/2018       3,119,717        125,451,174          2.49
         95         8/20/2018      10,116,945        125,451,174          8.06
         96         8/27/2018       5,315,929        125,451,174          4.24
         97          9/4/2018       3,904,683        125,451,174          3.11
         98         9/10/2018       5,265,303        125,451,174          4.20
         99         9/17/2018       4,349,893        125,451,174          3.47
        100         9/24/2018       3,590,212        125,451,174          2.86
        101         10/1/2018      25,544,128        125,492,373         20.36
        102         10/8/2018       8,903,423        125,492,373          7.09
        103        10/15/2018       8,027,097        125,492,373          6.40
        104        10/22/2018       7,135,538        125,492,373          5.69
        105        10/29/2018      15,924,208        125,492,373         12.69
        106         11/5/2018       6,768,367        125,492,373          5.39
        107        11/12/2018       3,862,878        125,492,373          3.08
        108        11/19/2018       2,607,032        125,492,373          2.08
        109        11/26/2018       4,196,813        125,492,373          3.34
        110         12/3/2018      17,847,338        125,492,373         14.22
        111        12/10/2018       8,608,414        125,492,373          6.86




                                      Page 3 of 4
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 66 of 101 PageID #:1776


                                                     Exhibit 3
                                                    Akorn, Inc.
                    Weekly Trading Volume as a Percent of Shares Outstanding
                                               For Common Stock
                                   November 3, 2016 to January 8, 2019


                         First Trading             Weekly                 Shares         Percent of Shares
          Week           Date of Week             Volume1             Outstanding2        Traded Weekly
           (1)                (2)                   (3)                    (4)                 (5)
                                                                                             (3) / (4)

            112             12/17/2018            11,008,887            125,492,373               8.77 %
            113             12/24/2018             4,053,824            125,492,373               3.23
            114             12/31/2018             6,954,672            125,492,373               5.54
            115               1/7/2019             2,498,229            125,492,373               1.99

                          Average:3                5,921,533                                      4.73 %

                          Median:3                 3,962,091                                      3.16 %


   Notes and Sources:
   Daily trading volume data obtained from Bloomberg L.P.
   Shares outstanding data obtained from SEC filings.
    1
        Daily trading volume is adjusted for the NASDAQ specialist rate, which is taken to be 54.76%.
        For more information, see Fernando Avalos and Marcia Kramer Mayer, "Dealer Participation
        on the New York Stock Exchange and Nasdaq."
    2
        Shares outstanding figures are as of the most recent reported date.
    3
        Calculated using only weeks 2 through 114 as they are full weeks wholly included in the class
        period. All weeks are weighted equally.




                                                     Page 4 of 4
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 67 of 101 PageID #:1776


                                               Exhibit 4
                                              Akorn, Inc.
                                       Analysts Contributing to
                                            1
                           Quarterly I/B/E/S Consensus Earnings Estimates
                                    October 2016 to January 2019

                                                                           Number of Analysts
                                                         Earnings         Submitting Quarterly
                                         Fiscal        Announcement       Earnings Estimates to
                 Estimate Date       Quarter End             Date                I/B/E/S2
                      (1)                (2)                  (3)                   (4)

                   10/20/2016           09/2016            11/3/2016                 14
                   11/17/2016           12/2016             3/1/2017                 13
                   12/15/2016           12/2016             3/1/2017                 14
                    1/19/2017           12/2016             3/1/2017                 15
                    2/16/2017           12/2016             3/1/2017                 15
                    3/16/2017           03/2017             5/4/2017                 12
                    4/20/2017           03/2017             5/4/2017                 13
                    5/18/2017           06/2017            7/31/2017                 10
                    6/15/2017           06/2017            7/31/2017                 10
                    7/20/2017           06/2017            7/31/2017                 10
                    8/17/2017           09/2017            11/1/2017                  3
                    9/14/2017           09/2017            11/1/2017                  4
                   10/19/2017           09/2017            11/1/2017                  4
                   11/16/2017           12/2017            2/28/2018                  4
                   12/14/2017           12/2017            2/28/2018                  2
                    1/18/2018           12/2017            2/28/2018                  2
                    2/15/2018           12/2017            2/28/2018                  1
                    3/15/2018           03/2018             5/2/2018                  3
                    4/19/2018           03/2018             5/2/2018                  5
                    5/17/2018           06/2018             8/1/2018                  4
                    6/14/2018           06/2018             8/1/2018                  3
                    7/19/2018           06/2018             8/1/2018                  3
                    8/16/2018           09/2018            11/6/2018                  3
                    9/20/2018           09/2018            11/6/2018                  2
                   10/18/2018           09/2018            11/6/2018                  4
                   11/15/2018           12/2018            2/28/2019                  5
                   12/20/2018           12/2018            2/28/2019                  5
                    1/17/2019           12/2018            2/28/2019                  5



                   Average Number of Analyst Estimates:3                            6.5

                   Median Number of Analyst Estimates:3                             4.0


            Notes and Sources:
            Earnings dates and number of analyst estimates obtained from I/B/E/S Consensus
            EPS Surprise History via FactSet Research Systems, Inc.
             1
                 Institutional Brokers' Estimate System.
             2
                 Number of analysts covering Akorn common stock.
             3
                 Calculated using earnings estimate data within the class period (observations from
                 November 17, 2016 to December 20, 2018). If data immediately before and after the
                 class period are used (October 20, 2016 and January 17, 2019), the average number
                 of analyst estimates is 6.7, and the median number of analyst estimates is 4.5.
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 68 of 101 PageID #:1776


                                           Exhibit 5
                                         Akorn, Inc.
                 Summary of Quarterly Institutional Holdings for Common Stock
                            September 30, 2016 to March 31, 2019

                                                                                                 Total
                            Number of             Total                                 Institutional Holdings
                           Institutional       Institutional          Shares               As a Percent of
         As of Date          Holders1            Holdings2          Outstanding3          Shares Outstanding
             (1)                 (2)                 (3)                 (4)                      (5)
                                                                                               (3) / (4)

          9/30/2016             351             95,336,480           125,234,041                   76.1 %
         12/31/2016             346             93,897,162           124,390,217                   75.5
          3/31/2017             352             94,755,190           124,472,468                   76.1
          6/30/2017             335             93,575,012           124,858,261                   74.9
          9/30/2017             290            101,135,146           125,068,571                   80.9
         12/31/2017             300            106,566,782           125,090,522                   85.2
          3/31/2018             296             86,634,171           125,258,615                   69.2
          6/30/2018             300             92,163,541           125,404,158                   73.5
          9/30/2018             298             84,271,349           125,492,373                   67.2
         12/31/2018             240             88,779,259           125,492,373                   70.7
          3/31/2019             233             87,722,563           125,577,671                   69.9

        Average Quarterly Holdings as a Percent of Shares Outstanding: 4                           74.8 %

        Median Quarterly Holdings as a Percent of Shares Outstanding:4                             74.9 %


 Notes and Sources:
 Institutional holdings data obtained from FactSet Research Systems, Inc.
 Shares outstanding data obtained from SEC filings.
  1
      Number of institutions that reported non-zero holdings during the quarter.
  2
      Total calculated by summing individual institutional holdings figures from institutions that reported
      holdings.
  3
      Daily shares outstanding figures are as of the most recent reported date.
  4
      Calculated using institutional holdings data for periods wholly within the class period (observations from
      December 31, 2016 through December 31, 2018). If data immediately before and after the class period
      are used (September 30, 2016 and March 31, 2019), then the average quarterly institutional holdings
      as a percent of shares outstanding is 74.5% and the median quarterly institutional holdings as a percent of
      shares outstanding is 74.9%.
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 69 of 101 PageID #:1776


                                         Exhibit 6
                                        Akorn, Inc.
                         Summary of Short Interest for Common Stock
                              October 2016 to January 2019

                                                                      Short Interest
                                  Short                     Shares    As a Percent of
            As of Date           Interest            Outstanding1    Shares Outstanding
                (1)                (2)                    (3)                (4)
                                                                          (2) / (3)

            10/31/2016           12,192,656            125,240,731           9.74 %
            11/15/2016           10,324,737            125,240,731           8.24
            11/30/2016            9,958,701            125,240,731           7.95
            12/15/2016            9,344,306            125,240,731           7.46
            12/30/2016            8,870,739            125,240,731           7.08
             1/13/2017            9,106,821            124,390,217           7.32
             1/31/2017           10,147,065            124,390,217           8.16
             2/15/2017            8,855,143            124,390,217           7.12
             2/28/2017            9,300,023            124,415,759           7.47
             3/15/2017           11,368,648            124,449,843           9.14
             3/31/2017           12,365,586            124,472,468           9.93
             4/13/2017           10,943,284            124,472,468           8.79
             4/28/2017            8,836,773            124,555,268           7.09
             5/15/2017            7,297,197            124,555,268           5.86
             5/31/2017            6,886,219            124,555,268           5.53
             6/15/2017            7,311,132            124,555,268           5.87
             6/30/2017            6,788,051            124,858,261           5.44
             7/14/2017            7,236,730            124,858,261           5.80
             7/31/2017            9,353,832            124,916,615           7.49
             8/15/2017           15,605,371            124,916,615          12.49
             8/31/2017           19,291,494            124,916,615          15.44
             9/15/2017           18,693,446            124,916,615          14.96
             9/29/2017           18,998,478            124,916,615          15.21
            10/13/2017           22,781,466            125,068,571          18.22
            10/31/2017           26,010,144            125,070,621          20.80
            11/15/2017           25,079,879            125,070,621          20.05
            11/30/2017           26,139,322            125,070,621          20.90
            12/15/2017           26,629,723            125,070,621          21.29
            12/29/2017           25,205,843            125,070,621          20.15
             1/12/2018           25,736,380            125,090,522          20.57
             1/31/2018           25,049,552            125,090,522          20.03
             2/15/2018           24,036,105            125,090,522          19.21
             2/28/2018           20,769,706            125,258,177          16.58
             3/15/2018           10,952,583            125,258,177           8.74
             3/29/2018           10,541,538            125,258,177           8.42
             4/13/2018            9,693,806            125,258,615           7.74
             4/30/2018           12,582,108            125,258,615          10.04
             5/15/2018           10,488,176            125,258,615           8.37
             5/31/2018           10,146,950            125,258,615           8.10
             6/15/2018            9,793,593            125,258,615           7.82
             6/29/2018           12,260,105            125,258,615           9.79


                                              Page 1 of 2
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 70 of 101 PageID #:1776


                                            Exhibit 6
                                           Akorn, Inc.
                            Summary of Short Interest for Common Stock
                                 October 2016 to January 2019

                                                                                    Short Interest
                                         Short                    Shares            As a Percent of
               As of Date               Interest            Outstanding1         Shares Outstanding
                   (1)                    (2)                    (3)                     (4)
                                                                                      (2) / (3)

                 7/13/2018             10,972,803             125,404,158                  8.75 %
                 7/31/2018             10,860,963             125,451,174                  8.66
                 8/15/2018              9,939,058             125,451,174                  7.92
                 8/31/2018              8,893,224             125,451,174                  7.09
                 9/14/2018              7,895,282             125,451,174                  6.29
                 9/28/2018              7,881,575             125,451,174                  6.28
                10/15/2018              8,144,405             125,492,373                  6.49
                10/31/2018              8,731,313             125,492,373                  6.96
                11/15/2018              7,302,823             125,492,373                  5.82
                11/30/2018              6,670,362             125,492,373                  5.32
                12/14/2018              7,056,383             125,492,373                  5.62
                12/31/2018              8,068,043             125,492,373                  6.43
                 1/15/2019              8,178,541             125,492,373                  6.52



              Average Short Interest as a Percent of Shares Outstanding:2                 10.35 %

              Median Short Interest as a Percent of Shares Outstanding:2                   8.13 %



       Notes and Sources:
       Short interest data obtained from Bloomberg L.P.
       Shares outstanding data obtained from SEC filings.
        1
            Daily shares outstanding figures are as of the most recent reported date.
        2
            Calculated using short interest data within the class period (observations from period
            November 15, 2016 to December 31, 2018). If data immediately before and after the class
            period are used (October 31, 2016 and January 15, 2019), the average short interest as a
            percent of shares outstanding is 10.27% and the median short interest as a percent of shares
            outstanding is 8.13%.




                                                    Page 2 of 2
 Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 71 of 101 PageID #:1776


                                                             Exhibit 7
                                                     Akorn, Inc.
                               Daily Market Capitalization and Float for Common Stock
                                            November 3, 2016 to January 8, 2019


              Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                      1                                       2
  Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
   (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                              (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

 11/3/2016   $ 20.27    125,240,731       $ 2,538,629,617         34,711,746      90,528,985   $ 1,835,022,526           72.28 %
 11/4/2016     19.68    125,240,731         2,464,737,586         34,711,746      90,528,985     1,781,610,425           72.28
 11/7/2016     20.26    125,240,731         2,537,377,210         34,711,746      90,528,985     1,834,117,236           72.28
 11/8/2016     20.01    125,240,731         2,506,067,027         34,711,746      90,528,985     1,811,484,990           72.28
 11/9/2016     21.90    125,240,731         2,742,772,009         34,711,746      90,528,985     1,982,584,772           72.28
11/10/2016     21.55    125,240,731         2,698,937,753         34,711,746      90,528,985     1,950,899,627           72.28
11/11/2016     22.18    125,240,731         2,777,839,414         34,711,746      90,528,985     2,007,932,887           72.28
11/14/2016     22.96    125,240,731         2,875,527,184         34,711,746      90,528,985     2,078,545,496           72.28
11/15/2016     23.27    125,240,731         2,914,351,810         34,711,746      90,528,985     2,106,609,481           72.28
11/16/2016     22.16    125,240,731         2,775,334,599         34,711,746      90,528,985     2,006,122,308           72.28
11/17/2016     22.27    125,240,731         2,789,111,079         34,711,746      90,528,985     2,016,080,496           72.28
11/18/2016     21.89    125,240,731         2,741,519,602         34,711,746      90,528,985     1,981,679,482           72.28
11/21/2016     21.79    125,240,731         2,728,995,528         34,711,746      90,528,985     1,972,626,583           72.28
11/22/2016     21.48    125,240,731         2,690,170,902         34,711,746      90,528,985     1,944,562,598           72.28
11/23/2016     22.40    125,240,731         2,805,392,374         34,711,746      90,528,985     2,027,849,264           72.28
11/25/2016     22.38    125,240,731         2,802,887,560         34,711,746      90,528,985     2,026,038,684           72.28
11/28/2016     22.40    125,240,731         2,805,392,374         34,711,746      90,528,985     2,027,849,264           72.28
11/29/2016     22.00    125,240,731         2,755,296,082         34,711,746      90,528,985     1,991,637,670           72.28
11/30/2016     21.22    125,240,731         2,657,608,312         34,711,746      90,528,985     1,921,025,062           72.28
 12/1/2016     19.99    125,240,731         2,503,562,213         34,711,746      90,528,985     1,809,674,410           72.28
 12/2/2016     19.88    125,240,731         2,489,785,732         34,711,746      90,528,985     1,799,716,222           72.28
 12/5/2016     20.22    125,240,731         2,532,367,581         34,711,746      90,528,985     1,830,496,077           72.28
 12/6/2016     18.94    125,240,731         2,372,059,445         34,711,746      90,528,985     1,714,618,976           72.28
 12/7/2016     18.23    125,240,731         2,283,138,526         34,711,746      90,528,985     1,650,343,397           72.28
 12/8/2016     18.40    125,240,731         2,304,429,450         34,711,746      90,528,985     1,665,733,324           72.28
 12/9/2016     18.60    125,240,731         2,329,477,597         34,711,746      90,528,985     1,683,839,121           72.28
12/12/2016     20.21    125,240,731         2,531,115,174         34,711,746      90,528,985     1,829,590,787           72.28
12/13/2016     20.47    125,240,731         2,563,677,764         34,711,746      90,528,985     1,853,128,323           72.28
12/14/2016     20.29    125,240,731         2,541,134,432         34,711,746      90,528,985     1,836,833,106           72.28
12/15/2016     20.30    125,240,731         2,542,386,839         34,711,746      90,528,985     1,837,738,396           72.28
12/16/2016     20.92    125,240,731         2,620,036,093         34,711,746      90,528,985     1,893,866,366           72.28
12/19/2016     21.05    125,240,731         2,636,317,388         34,711,746      90,528,985     1,905,635,134           72.28
12/20/2016     21.30    125,240,731         2,667,627,570         34,711,746      90,528,985     1,928,267,381           72.28
12/21/2016     21.34    125,240,731         2,672,637,200         34,711,746      90,528,985     1,931,888,540           72.28
12/22/2016     21.08    125,240,731         2,640,074,609         34,711,746      90,528,985     1,908,351,004           72.28
12/23/2016     21.71    125,240,731         2,718,976,270         34,711,746      90,528,985     1,965,384,264           72.28
12/27/2016     21.48    125,240,731         2,690,170,902         34,711,746      90,528,985     1,944,562,598           72.28
12/28/2016     21.02    125,240,731         2,632,560,166         34,711,746      90,528,985     1,902,919,265           72.28
12/29/2016     21.15    125,240,731         2,648,841,461         34,711,746      90,528,985     1,914,688,033           72.28
12/30/2016     21.83    125,240,731         2,734,005,158         34,711,746      90,528,985     1,976,247,743           72.28
  1/3/2017     22.07    124,390,217         2,745,292,089         34,711,746      89,678,471     1,979,203,855           72.09
  1/4/2017     23.42    124,390,217         2,913,218,882         34,711,746      89,678,471     2,100,269,791           72.09
  1/5/2017     23.42    124,390,217         2,913,218,882         34,711,746      89,678,471     2,100,269,791           72.09
  1/6/2017     22.55    124,390,217         2,804,999,393         34,711,746      89,678,471     2,022,249,521           72.09
  1/9/2017     22.60    124,390,217         2,811,218,904         34,711,746      89,678,471     2,026,733,445           72.09
 1/10/2017     22.54    124,390,217         2,803,755,491         34,711,746      89,678,471     2,021,352,736           72.09
 1/11/2017     21.66    124,390,217         2,694,292,100         34,711,746      89,678,471     1,942,435,682           72.09
 1/12/2017     21.87    124,390,217         2,720,414,046         34,711,746      89,678,471     1,961,268,161           72.09
 1/13/2017     22.48    124,390,217         2,796,292,078         34,711,746      89,678,471     2,015,972,028           72.09
 1/17/2017     21.25    124,390,217         2,643,292,111         34,711,746      89,678,471     1,905,667,509           72.09
 1/18/2017     20.87    124,390,217         2,596,023,829         34,711,746      89,678,471     1,871,589,690           72.09
 1/19/2017     20.61    124,390,217         2,563,682,372         34,711,746      89,678,471     1,848,273,287           72.09
 1/20/2017     20.52    124,390,217         2,552,487,253         34,711,746      89,678,471     1,840,202,225           72.09
 1/23/2017     20.17    124,390,217         2,508,950,677         34,711,746      89,678,471     1,808,814,760           72.09
 1/24/2017     19.77    124,390,217         2,459,194,590         34,711,746      89,678,471     1,772,943,372           72.09
 1/25/2017     19.89    124,390,217         2,474,121,416         34,711,746      89,678,471     1,783,704,788           72.09
 1/26/2017     19.70    124,390,217         2,450,487,275         34,711,746      89,678,471     1,766,665,879           72.09
 1/27/2017     19.65    124,390,217         2,444,267,764         34,711,746      89,678,471     1,762,181,955           72.09
 1/30/2017     18.29    124,390,217         2,275,097,069         34,711,746      89,678,471     1,640,219,235           72.09
 1/31/2017     19.10    124,390,217         2,375,853,145         34,711,746      89,678,471     1,712,858,796           72.09




                                                             Page 1 of 10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 72 of 101 PageID #:1776


                                                            Exhibit 7
                                                    Akorn, Inc.
                              Daily Market Capitalization and Float for Common Stock
                                           November 3, 2016 to January 8, 2019


             Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                     1                                       2
 Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
  (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                             (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

 2/1/2017   $ 19.45    124,390,217       $ 2,419,389,721         34,711,746      89,678,471   $ 1,744,246,261           72.09 %
 2/2/2017     19.91    124,390,217         2,475,987,269         34,711,746      89,678,471     1,785,049,965           72.09
 2/3/2017     20.08    124,390,217         2,497,755,557         34,711,746      89,678,471     1,800,743,698           72.09
 2/6/2017     20.06    124,390,217         2,495,267,753         34,711,746      89,678,471     1,798,950,128           72.09
 2/7/2017     19.84    124,390,217         2,467,901,905         34,711,746      89,678,471     1,779,220,865           72.09
 2/8/2017     20.54    124,390,217         2,554,975,057         34,711,746      89,678,471     1,841,995,794           72.09
 2/9/2017     20.69    124,390,217         2,573,633,590         34,711,746      89,678,471     1,855,447,565           72.09
2/10/2017     20.49    124,390,217         2,548,755,546         34,711,746      89,678,471     1,837,511,871           72.09
2/13/2017     20.74    124,390,217         2,579,853,101         34,711,746      89,678,471     1,859,931,489           72.09
2/14/2017     21.65    124,390,217         2,693,048,198         34,711,746      89,678,471     1,941,538,897           72.09
2/15/2017     21.98    124,390,217         2,734,096,970         34,711,746      89,678,471     1,971,132,793           72.09
2/16/2017     21.84    124,390,217         2,716,682,339         34,711,746      89,678,471     1,958,577,807           72.09
2/17/2017     21.78    124,415,759         2,709,775,231         34,711,746      89,704,013     1,953,753,403           72.10
2/21/2017     21.91    124,415,759         2,725,949,280         34,711,746      89,704,013     1,965,414,925           72.10
2/22/2017     21.57    124,415,759         2,683,647,922         34,711,746      89,704,013     1,934,915,560           72.10
2/23/2017     21.58    124,415,759         2,684,892,079         34,711,746      89,704,013     1,935,812,601           72.10
2/24/2017     21.28    124,415,759         2,647,567,352         34,711,746      89,704,013     1,908,901,397           72.10
2/27/2017     22.08    124,415,759         2,747,099,959         34,711,746      89,704,013     1,980,664,607           72.10
2/28/2017     20.81    124,415,759         2,589,091,945         34,711,746      89,704,013     1,866,740,511           72.10
 3/1/2017     21.85    124,415,759         2,718,484,334         34,711,746      89,704,013     1,960,032,684           72.10
 3/2/2017     22.98    124,415,759         2,859,074,142         34,474,910      89,940,849     2,066,840,710           72.29
 3/3/2017     24.12    124,415,759         3,000,286,028         34,474,910      89,940,849     2,168,923,574           72.29
 3/6/2017     22.39    124,415,759         2,785,668,844         34,474,910      89,940,849     2,013,775,609           72.29
 3/7/2017     22.48    124,415,759         2,796,866,262         34,474,910      89,940,849     2,021,870,286           72.29
 3/8/2017     22.89    124,415,759         2,847,876,724         34,474,910      89,940,849     2,058,746,034           72.29
 3/9/2017     22.82    124,415,759         2,839,167,620         34,474,910      89,940,849     2,052,450,174           72.29
3/10/2017     22.66    124,415,759         2,819,261,099         34,474,910      89,940,849     2,038,059,638           72.29
3/13/2017     22.50    124,449,843         2,800,121,468         34,474,910      89,974,933     2,024,435,993           72.30
3/14/2017     22.22    124,449,843         2,765,275,511         34,474,910      89,974,933     1,999,243,011           72.30
3/15/2017     22.68    124,449,843         2,822,522,439         34,474,910      89,974,933     2,040,631,480           72.30
3/16/2017     22.82    124,449,843         2,839,945,417         34,474,910      89,974,933     2,053,227,971           72.30
3/17/2017     22.32    124,449,843         2,777,720,496         34,474,910      89,974,933     2,008,240,505           72.30
3/20/2017     22.54    124,449,843         2,805,099,461         34,474,910      89,974,933     2,028,034,990           72.30
3/21/2017     22.37    124,449,843         2,783,942,988         34,474,910      89,974,933     2,012,739,251           72.30
3/22/2017     22.24    124,449,843         2,767,764,508         34,474,910      89,974,933     2,001,042,510           72.30
3/23/2017     22.30    124,449,843         2,774,609,250         34,474,910      89,974,933     2,005,991,131           72.30
3/24/2017     22.75    124,449,843         2,831,233,928         34,474,910      89,974,933     2,046,929,726           72.30
3/27/2017     23.98    124,449,843         2,984,307,235         34,474,910      89,974,933     2,157,598,893           72.30
3/28/2017     24.77    124,449,843         3,082,622,611         34,474,910      89,974,933     2,228,679,090           72.30
3/29/2017     24.46    124,449,843         3,044,043,160         34,474,910      89,974,933     2,200,786,861           72.30
3/30/2017     24.35    124,449,843         3,030,353,677         34,474,910      89,974,933     2,190,889,619           72.30
3/31/2017     24.08    124,472,468         2,997,297,029         34,474,910      89,997,558     2,167,141,197           72.30
 4/3/2017     23.69    124,472,468         2,948,752,767         34,474,910      89,997,558     2,132,042,149           72.30
 4/4/2017     23.33    124,472,468         2,903,942,678         34,474,910      89,997,558     2,099,643,028           72.30
 4/5/2017     23.96    124,472,468         2,982,360,333         34,474,910      89,997,558     2,156,341,490           72.30
 4/6/2017     25.22    124,472,468         3,139,195,643         34,474,910      89,997,558     2,269,738,413           72.30
 4/7/2017     29.77    124,472,468         3,705,545,372         34,474,910      89,997,558     2,679,227,302           72.30
4/10/2017     32.50    124,472,468         4,045,355,210         34,474,910      89,997,558     2,924,920,635           72.30
4/11/2017     32.76    124,472,468         4,077,718,052         34,474,910      89,997,558     2,948,320,000           72.30
4/12/2017     32.99    124,472,468         4,106,346,719         34,474,910      89,997,558     2,969,019,438           72.30
4/13/2017     32.42    124,472,468         4,035,397,413         34,474,910      89,997,558     2,917,720,830           72.30
4/17/2017     31.99    124,472,468         3,981,874,251         34,474,910      89,997,558     2,879,021,880           72.30
4/18/2017     33.04    124,472,468         4,112,570,343         34,474,910      89,997,558     2,973,519,316           72.30
4/19/2017     32.85    124,472,468         4,088,920,574         34,474,910      89,997,558     2,956,419,780           72.30
4/20/2017     33.00    124,472,468         4,107,591,444         34,474,910      89,997,558     2,969,919,414           72.30
4/21/2017     32.91    124,472,468         4,096,388,922         34,474,910      89,997,558     2,961,819,634           72.30
4/24/2017     32.72    124,472,468         4,072,739,153         34,474,910      89,997,558     2,944,720,098           72.30
4/25/2017     33.09    124,472,468         4,118,793,966         34,474,910      89,997,558     2,978,019,194           72.30
4/26/2017     33.18    124,472,468         4,129,996,488         34,474,910      89,997,558     2,986,118,974           72.30
4/27/2017     33.34    124,472,468         4,149,912,083         34,474,910      89,997,558     3,000,518,584           72.30




                                                            Page 2 of 10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 73 of 101 PageID #:1776


                                                            Exhibit 7
                                                    Akorn, Inc.
                              Daily Market Capitalization and Float for Common Stock
                                           November 3, 2016 to January 8, 2019


             Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                     1                                       2
 Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
  (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                             (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

4/28/2017   $ 33.45    124,555,268       $ 4,166,373,715         34,474,910      90,080,358   $ 3,013,187,975           72.32 %
 5/1/2017     33.32    124,555,268         4,150,181,530         34,474,910      90,080,358     3,001,477,529           72.32
 5/2/2017     33.50    124,555,268         4,171,978,702         34,474,910      90,080,358     3,017,241,591           72.32
 5/3/2017     33.14    124,555,268         4,127,761,582         34,474,910      90,080,358     2,985,263,064           72.32
 5/4/2017     33.10    124,555,268         4,122,779,371         34,474,910      90,080,358     2,981,659,850           72.32
 5/5/2017     33.08    124,555,268         4,120,288,265         34,474,910      90,080,358     2,979,858,243           72.32
 5/8/2017     33.10    124,555,268         4,122,156,594         34,474,910      90,080,358     2,981,209,448           72.32
 5/9/2017     33.27    124,555,268         4,143,953,766         34,474,910      90,080,358     2,996,973,511           72.32
5/10/2017     33.24    124,555,268         4,140,217,108         34,474,910      90,080,358     2,994,271,100           72.32
5/11/2017     33.17    124,555,268         4,131,498,240         34,474,910      90,080,358     2,987,965,475           72.32
5/12/2017     33.15    124,555,268         4,129,007,134         34,474,910      90,080,358     2,986,163,868           72.32
5/15/2017     33.19    124,555,268         4,133,989,345         34,474,910      90,080,358     2,989,767,082           72.32
5/16/2017     33.27    124,555,268         4,143,953,766         34,474,910      90,080,358     2,996,973,511           72.32
5/17/2017     33.14    124,555,268         4,127,761,582         34,474,910      90,080,358     2,985,263,064           72.32
5/18/2017     33.10    124,555,268         4,122,779,371         34,474,910      90,080,358     2,981,659,850           72.32
5/19/2017     33.21    124,555,268         4,136,480,450         34,474,910      90,080,358     2,991,568,689           72.32
5/22/2017     33.20    124,555,268         4,135,234,898         34,474,910      90,080,358     2,990,667,886           72.32
5/23/2017     33.18    124,555,268         4,132,743,792         34,474,910      90,080,358     2,988,866,278           72.32
5/24/2017     33.18    124,555,268         4,132,743,792         34,474,910      90,080,358     2,988,866,278           72.32
5/25/2017     33.24    124,555,268         4,140,217,108         34,474,910      90,080,358     2,994,271,100           72.32
5/26/2017     33.21    124,555,268         4,136,480,450         34,474,910      90,080,358     2,991,568,689           72.32
5/30/2017     33.20    124,555,268         4,135,234,898         34,474,910      90,080,358     2,990,667,886           72.32
5/31/2017     33.27    124,555,268         4,143,953,766         34,474,910      90,080,358     2,996,973,511           72.32
 6/1/2017     33.30    124,555,268         4,147,690,424         34,474,910      90,080,358     2,999,675,921           72.32
 6/2/2017     33.26    124,555,268         4,142,708,214         34,474,910      90,080,358     2,996,072,707           72.32
 6/5/2017     33.20    124,555,268         4,135,234,898         34,474,910      90,080,358     2,990,667,886           72.32
 6/6/2017     33.23    124,555,268         4,138,971,556         34,474,910      90,080,358     2,993,370,296           72.32
 6/7/2017     33.36    124,555,268         4,155,163,740         34,474,910      90,080,358     3,005,080,743           72.32
 6/8/2017     33.28    124,555,268         4,145,199,319         34,474,910      90,080,358     2,997,874,314           72.32
 6/9/2017     33.24    124,555,268         4,140,217,108         34,474,910      90,080,358     2,994,271,100           72.32
6/12/2017     33.38    124,555,268         4,157,654,846         34,474,910      90,080,358     3,006,882,350           72.32
6/13/2017     33.44    124,555,268         4,165,128,162         34,474,910      90,080,358     3,012,287,172           72.32
6/14/2017     33.44    124,555,268         4,165,128,162         34,474,910      90,080,358     3,012,287,172           72.32
6/15/2017     33.45    124,555,268         4,166,373,715         34,474,910      90,080,358     3,013,187,975           72.32
6/16/2017     33.48    124,555,268         4,170,110,373         34,474,910      90,080,358     3,015,890,386           72.32
6/19/2017     33.45    124,555,268         4,166,373,715         34,474,910      90,080,358     3,013,187,975           72.32
6/20/2017     33.41    124,555,268         4,161,391,504         34,474,910      90,080,358     3,009,584,761           72.32
6/21/2017     33.49    124,555,268         4,171,355,925         34,474,910      90,080,358     3,016,791,189           72.32
6/22/2017     33.53    124,555,268         4,176,338,136         34,474,910      90,080,358     3,020,394,404           72.32
6/23/2017     33.53    124,555,268         4,176,338,136         34,474,910      90,080,358     3,020,394,404           72.32
6/26/2017     33.58    124,555,268         4,182,565,899         34,474,910      90,080,358     3,024,898,422           72.32
6/27/2017     33.41    124,555,268         4,161,391,504         34,474,910      90,080,358     3,009,584,761           72.32
6/28/2017     33.49    124,555,268         4,171,355,925         34,474,910      90,080,358     3,016,791,189           72.32
6/29/2017     33.44    124,555,268         4,165,128,162         34,474,910      90,080,358     3,012,287,172           72.32
6/30/2017     33.54    124,858,261         4,187,746,074         34,474,910      90,383,351     3,031,457,593           72.39
 7/3/2017     33.47    124,858,261         4,179,005,996         34,474,910      90,383,351     3,025,130,758           72.39
 7/5/2017     33.51    124,858,261         4,184,000,326         34,474,910      90,383,351     3,028,746,092           72.39
 7/6/2017     33.50    124,858,261         4,182,751,744         34,474,910      90,383,351     3,027,842,259           72.39
 7/7/2017     33.55    124,858,261         4,188,994,657         34,474,910      90,383,351     3,032,361,426           72.39
7/10/2017     33.57    124,858,261         4,190,867,530         34,474,910      90,383,351     3,033,717,176           72.39
7/11/2017     33.60    124,858,261         4,195,237,570         34,474,910      90,383,351     3,036,880,594           72.39
7/12/2017     33.55    124,858,261         4,188,994,657         34,474,910      90,383,351     3,032,361,426           72.39
7/13/2017     33.63    124,858,261         4,198,983,317         34,474,910      90,383,351     3,039,592,094           72.39
7/14/2017     33.65    124,858,261         4,200,856,191         34,474,910      90,383,351     3,040,947,844           72.39
7/17/2017     33.70    124,858,261         4,207,723,396         34,474,910      90,383,351     3,045,918,929           72.39
7/18/2017     33.70    124,858,261         4,207,723,396         34,474,910      90,383,351     3,045,918,929           72.39
7/19/2017     33.64    124,858,261         4,200,231,900         34,474,910      90,383,351     3,040,495,928           72.39
7/20/2017     33.65    124,858,261         4,201,480,483         34,474,910      90,383,351     3,041,399,761           72.39
7/21/2017     33.60    124,858,261         4,195,237,570         34,474,910      90,383,351     3,036,880,594           72.39
7/24/2017     33.62    124,916,615         4,199,696,596         34,474,910      90,441,705     3,040,650,122           72.40




                                                            Page 3 of 10
 Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 74 of 101 PageID #:1776


                                                             Exhibit 7
                                                     Akorn, Inc.
                               Daily Market Capitalization and Float for Common Stock
                                            November 3, 2016 to January 8, 2019


              Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                      1                                       2
  Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
   (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                              (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

 7/25/2017   $ 33.65    124,916,615       $ 4,203,444,095         34,474,910      90,441,705   $ 3,043,363,373           72.40 %
 7/26/2017     33.63    124,916,615         4,200,945,762         34,474,910      90,441,705     3,041,554,539           72.40
 7/27/2017     33.60    124,916,615         4,197,198,264         34,474,910      90,441,705     3,038,841,288           72.40
 7/28/2017     33.63    124,916,615         4,200,945,762         34,474,910      90,441,705     3,041,554,539           72.40
 7/31/2017     33.62    124,916,615         4,199,696,596         34,474,910      90,441,705     3,040,650,122           72.40
  8/1/2017     33.45    124,916,615         4,178,460,772         34,474,910      90,441,705     3,025,275,032           72.40
  8/2/2017     33.48    124,916,615         4,182,208,270         34,474,910      90,441,705     3,027,988,283           72.40
  8/3/2017     33.45    124,916,615         4,178,460,772         34,474,910      90,441,705     3,025,275,032           72.40
  8/4/2017     33.47    124,916,615         4,180,959,104         34,474,910      90,441,705     3,027,083,866           72.40
  8/7/2017     33.47    124,916,615         4,180,959,104         34,474,910      90,441,705     3,027,083,866           72.40
  8/8/2017     33.40    124,916,615         4,172,214,941         34,474,910      90,441,705     3,020,752,947           72.40
  8/9/2017     33.36    124,916,615         4,167,218,276         34,474,910      90,441,705     3,017,135,279           72.40
 8/10/2017     33.32    124,916,615         4,162,221,612         34,474,910      90,441,705     3,013,517,611           72.40
 8/11/2017     33.31    124,916,615         4,160,972,446         34,474,910      90,441,705     3,012,613,194           72.40
 8/14/2017     33.34    124,916,615         4,164,095,361         34,474,910      90,441,705     3,014,874,236           72.40
 8/15/2017     33.34    124,916,615         4,164,719,944         34,474,910      90,441,705     3,015,326,445           72.40
 8/16/2017     33.30    124,916,615         4,159,723,280         34,474,910      90,441,705     3,011,708,777           72.40
 8/17/2017     32.60    124,916,615         4,072,281,649         34,474,910      90,441,705     2,948,399,583           72.40
 8/18/2017     31.98    124,916,615         3,994,833,348         34,474,910      90,441,705     2,892,325,726           72.40
 8/21/2017     32.61    124,916,615         4,073,530,815         34,474,910      90,441,705     2,949,304,000           72.40
 8/22/2017     32.52    124,916,615         4,062,288,320         34,474,910      90,441,705     2,941,164,247           72.40
 8/23/2017     32.32    124,916,615         4,037,304,997         34,474,910      90,441,705     2,923,075,906           72.40
 8/24/2017     32.36    124,916,615         4,042,301,661         34,474,910      90,441,705     2,926,693,574           72.40
 8/25/2017     32.50    124,916,615         4,059,789,988         34,474,910      90,441,705     2,939,355,413           72.40
 8/28/2017     32.49    124,916,615         4,058,540,821         34,474,910      90,441,705     2,938,450,995           72.40
 8/29/2017     32.62    124,916,615         4,074,779,981         34,474,910      90,441,705     2,950,208,417           72.40
 8/30/2017     32.83    124,916,615         4,101,012,470         34,474,910      90,441,705     2,969,201,175           72.40
 8/31/2017     32.90    124,916,615         4,109,756,634         34,474,910      90,441,705     2,975,532,095           72.40
  9/1/2017     32.94    124,916,615         4,114,753,298         34,474,910      90,441,705     2,979,149,763           72.40
  9/5/2017     32.97    124,916,615         4,118,500,797         34,474,910      90,441,705     2,981,863,014           72.40
  9/6/2017     32.96    124,916,615         4,117,251,630         34,474,910      90,441,705     2,980,958,597           72.40
  9/7/2017     32.99    124,916,615         4,120,999,129         34,474,910      90,441,705     2,983,671,848           72.40
  9/8/2017     33.11    124,916,615         4,135,989,123         34,474,910      90,441,705     2,994,524,853           72.40
 9/11/2017     33.17    124,916,615         4,143,484,120         34,474,910      90,441,705     2,999,951,355           72.40
 9/12/2017     33.23    124,916,615         4,150,979,116         34,474,910      90,441,705     3,005,377,857           72.40
 9/13/2017     33.15    124,916,615         4,140,985,787         34,474,910      90,441,705     2,998,142,521           72.40
 9/14/2017     32.97    124,916,615         4,118,500,797         34,474,910      90,441,705     2,981,863,014           72.40
 9/15/2017     33.10    124,916,615         4,134,739,957         34,474,910      90,441,705     2,993,620,436           72.40
 9/18/2017     33.02    124,916,615         4,124,746,627         34,474,910      90,441,705     2,986,385,099           72.40
 9/19/2017     33.10    124,916,615         4,134,739,957         34,474,910      90,441,705     2,993,620,436           72.40
 9/20/2017     33.15    124,916,615         4,140,985,787         34,474,910      90,441,705     2,998,142,521           72.40
 9/21/2017     33.14    124,916,615         4,139,736,621         34,474,910      90,441,705     2,997,238,104           72.40
 9/22/2017     33.06    124,916,615         4,129,743,292         34,474,910      90,441,705     2,990,002,767           72.40
 9/25/2017     33.11    124,916,615         4,135,989,123         34,474,910      90,441,705     2,994,524,853           72.40
 9/26/2017     33.12    124,916,615         4,137,238,289         34,474,910      90,441,705     2,995,429,270           72.40
 9/27/2017     33.15    124,916,615         4,140,985,787         34,474,910      90,441,705     2,998,142,521           72.40
 9/28/2017     33.17    124,916,615         4,143,484,120         34,474,910      90,441,705     2,999,951,355           72.40
 9/29/2017     33.19    124,916,615         4,145,982,452         34,474,910      90,441,705     3,001,760,189           72.40
 10/2/2017     33.17    125,068,571         4,148,524,500         34,474,910      90,593,661     3,004,991,735           72.44
 10/3/2017     32.68    125,068,571         4,087,240,900         34,474,910      90,593,661     2,960,600,841           72.44
 10/4/2017     32.90    125,068,571         4,114,755,986         34,474,910      90,593,661     2,980,531,447           72.44
 10/5/2017     32.79    125,068,571         4,100,998,443         34,474,910      90,593,661     2,970,566,144           72.44
 10/6/2017     32.83    125,068,571         4,106,001,186         34,474,910      90,593,661     2,974,189,891           72.44
 10/9/2017     32.86    125,068,571         4,109,753,243         34,474,910      90,593,661     2,976,907,700           72.44
10/10/2017     32.94    125,068,571         4,119,133,386         34,474,910      90,593,661     2,983,702,225           72.44
10/11/2017     32.95    125,068,571         4,121,009,414         34,474,910      90,593,661     2,985,061,130           72.44
10/12/2017     33.16    125,068,571         4,147,273,814         34,474,910      90,593,661     3,004,085,799           72.44
10/13/2017     33.22    125,068,571         4,154,777,929         34,474,910      90,593,661     3,009,521,418           72.44
10/16/2017     33.21    125,068,571         4,153,527,243         34,474,910      90,593,661     3,008,615,482           72.44
10/17/2017     33.25    125,068,571         4,158,529,986         34,474,910      90,593,661     3,012,239,228           72.44




                                                             Page 4 of 10
 Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 75 of 101 PageID #:1776


                                                             Exhibit 7
                                                     Akorn, Inc.
                               Daily Market Capitalization and Float for Common Stock
                                            November 3, 2016 to January 8, 2019


              Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                      1                                       2
  Date         Price    Outstanding         Capitalization         Holdings         Float           of Float     Shares Outstanding
   (1)          (2)          (3)                 (4)                  (5)            (6)               (7)               (8)
                                              (2) × (3)                            (3) - (5)        (2) × (6)         (6) / (3)

10/18/2017   $ 33.18    125,068,571       $ 4,149,775,186         34,474,910      90,593,661   $ 3,005,897,672           72.44 %
10/19/2017     33.15    125,068,571         4,146,023,129         34,474,910      90,593,661     3,003,179,862           72.44
10/20/2017     33.28    125,068,571         4,162,282,043         34,474,910      90,593,661     3,014,957,038           72.44
10/23/2017     33.29    125,068,571         4,163,532,729         34,474,910      90,593,661     3,015,862,975           72.44
10/24/2017     33.26    125,068,571         4,159,780,671         34,474,910      90,593,661     3,013,145,165           72.44
10/25/2017     33.22    125,068,571         4,154,777,929         34,474,910      90,593,661     3,009,521,418           72.44
10/26/2017     32.84    125,068,571         4,107,251,872         34,474,910      90,593,661     2,975,095,827           72.44
10/27/2017     32.52    125,070,621         4,067,296,595         34,474,910      90,595,711     2,946,172,522           72.44
10/30/2017     32.44    125,070,621         4,057,290,945         34,474,910      90,595,711     2,938,924,865           72.44
10/31/2017     32.57    125,070,621         4,073,550,126         34,474,910      90,595,711     2,950,702,307           72.44
 11/1/2017     32.54    125,070,621         4,069,798,007         34,474,910      90,595,711     2,947,984,436           72.44
 11/2/2017     33.25    125,070,621         4,158,598,148         34,474,910      90,595,711     3,012,307,391           72.44
 11/3/2017     33.15    125,070,621         4,146,091,086         34,474,910      90,595,711     3,003,247,820           72.44
 11/6/2017     33.26    125,070,621         4,159,848,854         34,474,910      90,595,711     3,013,213,348           72.44
 11/7/2017     33.27    125,070,621         4,161,099,561         34,474,910      90,595,711     3,014,119,305           72.44
 11/8/2017     33.24    125,070,621         4,157,347,442         34,474,910      90,595,711     3,011,401,434           72.44
 11/9/2017     33.15    125,070,621         4,146,091,086         34,474,910      90,595,711     3,003,247,820           72.44
11/10/2017     33.21    125,070,621         4,153,595,323         34,474,910      90,595,711     3,008,683,562           72.44
11/13/2017     33.31    125,070,621         4,166,102,386         34,474,910      90,595,711     3,017,743,133           72.44
11/14/2017     33.37    125,070,621         4,173,606,623         34,474,910      90,595,711     3,023,178,876           72.44
11/15/2017     33.44    125,070,621         4,182,361,566         34,474,910      90,595,711     3,029,520,576           72.44
11/16/2017     33.48    125,070,621         4,187,364,391         34,474,910      90,595,711     3,033,144,404           72.44
11/17/2017     33.40    125,070,621         4,177,358,741         34,474,910      90,595,711     3,025,896,747           72.44
11/20/2017     33.40    125,070,621         4,177,358,741         34,474,910      90,595,711     3,025,896,747           72.44
11/21/2017     32.30    125,070,621         4,039,781,058         34,474,910      90,595,711     2,926,241,465           72.44
11/22/2017     32.37    125,070,621         4,048,536,002         34,474,910      90,595,711     2,932,583,165           72.44
11/24/2017     32.61    125,070,621         4,078,552,951         34,474,910      90,595,711     2,954,326,136           72.44
11/27/2017     32.64    125,070,621         4,082,305,069         34,474,910      90,595,711     2,957,044,007           72.44
11/28/2017     32.45    125,070,621         4,058,541,651         34,474,910      90,595,711     2,939,830,822           72.44
11/29/2017     32.53    125,070,621         4,068,547,301         34,474,910      90,595,711     2,947,078,479           72.44
11/30/2017     32.55    125,070,621         4,071,048,714         34,474,910      90,595,711     2,948,890,393           72.44
 12/1/2017     32.90    125,070,621         4,114,823,431         34,474,910      90,595,711     2,980,598,892           72.44
 12/4/2017     32.76    125,070,621         4,097,313,544         34,474,910      90,595,711     2,967,915,492           72.44
 12/5/2017     32.80    125,070,621         4,102,316,369         34,474,910      90,595,711     2,971,539,321           72.44
 12/6/2017     32.69    125,070,621         4,088,558,600         34,474,910      90,595,711     2,961,573,793           72.44
 12/7/2017     32.49    125,070,621         4,063,544,476         34,474,910      90,595,711     2,943,454,650           72.44
 12/8/2017     32.92    125,070,621         4,117,324,843         34,474,910      90,595,711     2,982,410,806           72.44
12/11/2017     32.64    125,070,621         4,082,305,069         34,474,910      90,595,711     2,957,044,007           72.44
12/12/2017     32.20    125,070,621         4,027,273,996         34,474,910      90,595,711     2,917,181,894           72.44
12/13/2017     32.22    125,070,621         4,029,775,409         34,474,910      90,595,711     2,918,993,808           72.44
12/14/2017     32.20    125,070,621         4,027,273,996         34,474,910      90,595,711     2,917,181,894           72.44
12/15/2017     32.36    125,070,621         4,047,285,296         34,474,910      90,595,711     2,931,677,208           72.44
12/18/2017     32.32    125,070,621         4,041,657,118         34,474,910      90,595,711     2,927,600,401           72.44
12/19/2017     32.37    125,070,621         4,048,536,002         34,474,910      90,595,711     2,932,583,165           72.44
12/20/2017     32.36    125,070,621         4,047,285,296         34,474,910      90,595,711     2,931,677,208           72.44
12/21/2017     32.04    125,070,621         4,007,262,697         34,474,910      90,595,711     2,902,686,580           72.44
12/22/2017     32.08    125,070,621         4,012,265,522         34,474,910      90,595,711     2,906,310,409           72.44
12/26/2017     31.95    125,070,621         3,996,006,341         34,474,910      90,595,711     2,894,532,966           72.44
12/27/2017     31.85    125,070,621         3,983,499,279         34,474,910      90,595,711     2,885,473,395           72.44
12/28/2017     31.84    125,070,621         3,982,248,573         34,474,910      90,595,711     2,884,567,438           72.44
12/29/2017     32.23    125,070,621         4,031,026,115         34,474,910      90,595,711     2,919,899,766           72.44
  1/2/2018     32.67    125,090,522         4,086,707,354         34,474,910      90,615,612     2,960,412,044           72.44
  1/3/2018     32.70    125,090,522         4,090,460,069         34,474,910      90,615,612     2,963,130,512           72.44
  1/4/2018     32.45    125,090,522         4,059,187,439         34,474,910      90,615,612     2,940,476,609           72.44
  1/5/2018     32.46    125,090,522         4,060,438,344         34,474,910      90,615,612     2,941,382,766           72.44
  1/8/2018     32.72    125,090,522         4,092,961,880         34,474,910      90,615,612     2,964,942,825           72.44
  1/9/2018     33.37    125,090,522         4,173,645,267         34,474,910      90,615,612     3,023,389,894           72.44
 1/10/2018     33.51    125,090,522         4,191,783,392         34,474,910      90,615,612     3,036,529,158           72.44
 1/11/2018     33.56    125,090,522         4,198,037,918         34,474,910      90,615,612     3,041,059,939           72.44
 1/12/2018     33.55    125,090,522         4,196,787,013         34,474,910      90,615,612     3,040,153,783           72.44




                                                             Page 5 of 10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 76 of 101 PageID #:1776


                                                            Exhibit 7
                                                    Akorn, Inc.
                              Daily Market Capitalization and Float for Common Stock
                                           November 3, 2016 to January 8, 2019


             Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                     1                                       2
 Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
  (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                             (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

1/16/2018   $ 33.42    125,090,522       $ 4,180,525,245         34,474,910      90,615,612   $ 3,028,373,753           72.44 %
1/17/2018     33.15    125,090,522         4,146,750,804         34,474,910      90,615,612     3,003,907,538           72.44
1/18/2018     33.06    125,090,522         4,135,492,657         34,474,910      90,615,612     2,995,752,133           72.44
1/19/2018     33.01    125,090,522         4,129,238,131         34,474,910      90,615,612     2,991,221,352           72.44
1/22/2018     33.09    125,090,522         4,139,245,373         34,474,910      90,615,612     2,998,470,601           72.44
1/23/2018     33.16    125,090,522         4,148,001,710         34,474,910      90,615,612     3,004,813,694           72.44
1/24/2018     32.93    125,090,522         4,119,230,889         34,474,910      90,615,612     2,983,972,103           72.44
1/25/2018     32.59    125,090,522         4,076,700,112         34,474,910      90,615,612     2,953,162,795           72.44
1/26/2018     32.47    125,090,522         4,061,689,249         34,474,910      90,615,612     2,942,288,922           72.44
1/29/2018     32.29    125,090,522         4,039,172,955         34,474,910      90,615,612     2,925,978,111           72.44
1/30/2018     32.25    125,090,522         4,033,543,882         34,474,910      90,615,612     2,921,900,409           72.44
1/31/2018     32.22    125,090,522         4,030,416,619         34,474,910      90,615,612     2,919,635,019           72.44
 2/1/2018     32.57    125,090,522         4,074,198,302         34,474,910      90,615,612     2,951,350,483           72.44
 2/2/2018     32.33    125,090,522         4,044,176,576         34,474,910      90,615,612     2,929,602,736           72.44
 2/5/2018     32.00    125,090,522         4,002,896,704         34,474,910      90,615,612     2,899,699,584           72.44
 2/6/2018     31.98    125,090,522         4,000,394,894         34,474,910      90,615,612     2,897,887,272           72.44
 2/7/2018     31.75    125,090,522         3,971,624,074         34,474,910      90,615,612     2,877,045,681           72.44
 2/8/2018     31.19    125,090,522         3,901,573,381         34,474,910      90,615,612     2,826,300,938           72.44
 2/9/2018     32.12    125,090,522         4,017,907,567         34,474,910      90,615,612     2,910,573,457           72.44
2/12/2018     31.90    125,090,522         3,990,387,652         34,474,910      90,615,612     2,890,638,023           72.44
2/13/2018     31.33    125,090,522         3,919,086,054         34,474,910      90,615,612     2,838,987,124           72.44
2/14/2018     31.30    125,090,522         3,915,333,339         34,474,910      90,615,612     2,836,268,656           72.44
2/15/2018     31.95    125,090,522         3,996,642,178         34,474,910      90,615,612     2,895,168,803           72.44
2/16/2018     31.85    125,258,177         3,989,472,937         34,474,910      90,783,267     2,891,447,054           72.48
2/20/2018     31.59    125,258,177         3,956,905,811         34,474,910      90,783,267     2,867,843,405           72.48
2/21/2018     31.38    125,258,177         3,930,601,594         34,474,910      90,783,267     2,848,778,918           72.48
2/22/2018     30.73    125,258,177         3,849,183,779         34,474,910      90,783,267     2,789,769,795           72.48
2/23/2018     30.12    125,258,177         3,772,776,291         34,474,910      90,783,267     2,734,392,002           72.48
2/26/2018     30.28    125,258,177         3,792,817,600         34,474,910      90,783,267     2,748,917,325           72.48
2/27/2018     18.65    125,258,177         2,336,065,001         34,474,910      90,783,267     1,693,107,930           72.48
2/28/2018     16.94    125,258,177         2,121,873,518         34,474,910      90,783,267     1,537,868,543           72.48
 3/1/2018     17.84    125,258,177         2,234,605,878         34,474,910      90,783,267     1,619,573,483           72.48
 3/2/2018     18.97    125,258,177         2,376,147,618         34,474,910      90,783,267     1,722,158,575           72.48
 3/5/2018     17.93    125,258,177         2,245,879,114         34,474,910      90,783,267     1,627,743,977           72.48
 3/6/2018     18.41    125,258,177         2,306,003,039         34,474,910      90,783,267     1,671,319,945           72.48
 3/7/2018     18.28    125,258,177         2,289,719,476         34,474,910      90,783,267     1,659,518,121           72.48
 3/8/2018     18.59    125,258,177         2,328,549,510         34,474,910      90,783,267     1,687,660,934           72.48
 3/9/2018     18.98    125,258,177         2,377,400,199         34,474,910      90,783,267     1,723,066,408           72.48
3/12/2018     18.97    125,258,177         2,376,147,618         34,474,910      90,783,267     1,722,158,575           72.48
3/13/2018     18.96    125,258,177         2,374,895,036         34,474,910      90,783,267     1,721,250,742           72.48
3/14/2018     18.77    125,258,177         2,351,095,982         34,474,910      90,783,267     1,704,001,922           72.48
3/15/2018     18.77    125,258,177         2,351,095,982         34,474,910      90,783,267     1,704,001,922           72.48
3/16/2018     18.78    125,258,177         2,352,348,564         34,474,910      90,783,267     1,704,909,754           72.48
3/19/2018     18.74    125,258,177         2,347,338,237         34,474,910      90,783,267     1,701,278,424           72.48
3/20/2018     18.78    125,258,177         2,352,348,564         34,474,910      90,783,267     1,704,909,754           72.48
3/21/2018     18.60    125,258,177         2,329,802,092         34,474,910      90,783,267     1,688,568,766           72.48
3/22/2018     18.52    125,258,177         2,319,781,438         34,474,910      90,783,267     1,681,306,105           72.48
3/23/2018     18.38    125,258,177         2,302,245,293         34,474,910      90,783,267     1,668,596,447           72.48
3/26/2018     18.72    125,258,177         2,344,833,073         34,474,910      90,783,267     1,699,462,758           72.48
3/27/2018     19.10    125,258,177         2,392,431,181         34,474,910      90,783,267     1,733,960,400           72.48
3/28/2018     18.74    125,258,177         2,347,338,237         34,474,910      90,783,267     1,701,278,424           72.48
3/29/2018     18.71    125,258,177         2,343,580,492         34,474,910      90,783,267     1,698,554,926           72.48
 4/2/2018     18.64    125,258,615         2,334,820,584         34,474,910      90,783,705     1,692,208,261           72.48
 4/3/2018     19.07    125,258,615         2,388,681,788         34,474,910      90,783,705     1,731,245,254           72.48
 4/4/2018     19.46    125,258,615         2,437,532,648         34,474,910      90,783,705     1,766,650,899           72.48
 4/5/2018     18.97    125,258,615         2,376,155,927         34,474,910      90,783,705     1,722,166,884           72.48
 4/6/2018     18.39    125,258,615         2,303,505,930         34,474,910      90,783,705     1,669,512,335           72.48
 4/9/2018     18.05    125,258,615         2,260,918,001         34,474,910      90,783,705     1,638,645,875           72.48
4/10/2018     18.41    125,258,615         2,306,011,102         34,474,910      90,783,705     1,671,328,009           72.48
4/11/2018     18.24    125,258,615         2,284,717,138         34,474,910      90,783,705     1,655,894,779           72.48




                                                            Page 6 of 10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 77 of 101 PageID #:1776


                                                            Exhibit 7
                                                    Akorn, Inc.
                              Daily Market Capitalization and Float for Common Stock
                                           November 3, 2016 to January 8, 2019


             Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                     1                                       2
 Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
  (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                             (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

4/12/2018   $ 18.22    125,258,615       $ 2,282,211,965         34,474,910      90,783,705   $ 1,654,079,105           72.48 %
4/13/2018     18.43    125,258,615         2,308,516,274         34,474,910      90,783,705     1,673,143,683           72.48
4/16/2018     18.69    125,258,615         2,341,083,514         34,474,910      90,783,705     1,696,747,446           72.48
4/17/2018     18.97    125,258,615         2,376,155,927         34,474,910      90,783,705     1,722,166,884           72.48
4/18/2018     19.33    125,258,615         2,421,249,028         34,474,910      90,783,705     1,754,849,018           72.48
4/19/2018     19.38    125,258,615         2,427,511,959         34,474,910      90,783,705     1,759,388,203           72.48
4/20/2018     19.70    125,258,615         2,467,594,716         34,474,910      90,783,705     1,788,438,989           72.48
4/23/2018     13.05    125,258,615         1,634,624,926         34,474,910      90,783,705     1,184,727,350           72.48
4/24/2018     13.24    125,258,615         1,658,424,063         34,474,910      90,783,705     1,201,976,254           72.48
4/25/2018     13.53    125,258,615         1,694,749,061         34,474,910      90,783,705     1,228,303,529           72.48
4/26/2018     13.60    125,258,615         1,703,517,164         34,474,910      90,783,705     1,234,658,388           72.48
4/27/2018     14.54    125,258,615         1,821,260,262         34,474,910      90,783,705     1,319,995,071           72.48
4/30/2018     14.43    125,258,615         1,807,481,814         34,474,910      90,783,705     1,310,008,863           72.48
 5/1/2018     14.76    125,258,615         1,848,817,157         34,474,910      90,783,705     1,339,967,486           72.48
 5/2/2018     12.55    125,258,615         1,571,995,618         34,474,910      90,783,705     1,139,335,498           72.48
 5/3/2018     11.57    125,258,615         1,449,242,176         34,474,910      90,783,705     1,050,367,467           72.48
 5/4/2018     11.74    125,258,615         1,470,536,140         34,474,910      90,783,705     1,065,800,697           72.48
 5/7/2018     12.13    125,258,615         1,519,387,000         34,474,910      90,783,705     1,101,206,342           72.48
 5/8/2018     12.65    125,258,615         1,584,521,480         34,474,910      90,783,705     1,148,413,868           72.48
 5/9/2018     12.81    125,258,615         1,604,562,858         34,474,910      90,783,705     1,162,939,261           72.48
5/10/2018     13.61    125,258,615         1,704,769,750         34,474,910      90,783,705     1,235,566,225           72.48
5/11/2018     14.03    125,258,615         1,757,378,368         34,474,910      90,783,705     1,273,695,381           72.48
5/14/2018     14.25    125,258,615         1,784,935,264         34,474,910      90,783,705     1,293,667,796           72.48
5/15/2018     14.16    125,258,615         1,773,661,988         34,474,910      90,783,705     1,285,497,263           72.48
5/16/2018     14.04    125,258,615         1,758,630,955         34,474,910      90,783,705     1,274,603,218           72.48
5/17/2018     14.24    125,258,615         1,783,682,678         34,474,910      90,783,705     1,292,759,959           72.48
5/18/2018     13.98    125,258,615         1,751,115,438         34,474,910      90,783,705     1,269,156,196           72.48
5/21/2018     14.04    125,258,615         1,758,630,955         34,474,910      90,783,705     1,274,603,218           72.48
5/22/2018     13.73    125,258,615         1,719,800,784         34,474,910      90,783,705     1,246,460,270           72.48
5/23/2018     13.70    125,258,615         1,716,043,026         34,474,910      90,783,705     1,243,736,759           72.48
5/24/2018     14.00    125,258,615         1,753,620,610         34,474,910      90,783,705     1,270,971,870           72.48
5/25/2018     14.07    125,258,615         1,762,388,713         34,474,910      90,783,705     1,277,326,729           72.48
5/29/2018     14.33    125,258,615         1,794,955,953         34,474,910      90,783,705     1,300,930,493           72.48
5/30/2018     14.34    125,258,615         1,796,208,539         34,474,910      90,783,705     1,301,838,330           72.48
5/31/2018     13.97    125,258,615         1,749,862,852         34,474,910      90,783,705     1,268,248,359           72.48
 6/1/2018     13.79    125,258,615         1,727,316,301         34,474,910      90,783,705     1,251,907,292           72.48
 6/4/2018     13.75    125,258,615         1,722,305,956         34,474,910      90,783,705     1,248,275,944           72.48
 6/5/2018     14.20    125,258,615         1,778,672,333         34,474,910      90,783,705     1,289,128,611           72.48
 6/6/2018     14.45    125,258,615         1,809,986,987         34,474,910      90,783,705     1,311,824,537           72.48
 6/7/2018     14.45    125,258,615         1,809,986,987         34,474,910      90,783,705     1,311,824,537           72.48
 6/8/2018     14.60    125,258,615         1,828,775,779         34,474,910      90,783,705     1,325,442,093           72.48
6/11/2018     14.75    125,258,615         1,847,564,571         34,474,910      90,783,705     1,339,059,649           72.48
6/12/2018     14.57    125,258,615         1,825,018,021         34,474,910      90,783,705     1,322,718,582           72.48
6/13/2018     14.87    125,258,615         1,862,595,605         34,474,910      90,783,705     1,349,953,693           72.48
6/14/2018     15.04    125,258,615         1,883,889,570         34,474,910      90,783,705     1,365,386,923           72.48
6/15/2018     15.42    125,258,615         1,931,487,843         34,474,910      90,783,705     1,399,884,731           72.48
6/18/2018     15.21    125,258,615         1,905,183,534         34,474,910      90,783,705     1,380,820,153           72.48
6/19/2018     15.90    125,258,615         1,991,611,979         34,474,910      90,783,705     1,443,460,910           72.48
6/20/2018     15.62    125,258,615         1,956,539,566         34,474,910      90,783,705     1,418,041,472           72.48
6/21/2018     15.76    125,258,615         1,974,075,772         34,474,910      90,783,705     1,430,751,191           72.48
6/22/2018     16.03    125,258,615         2,007,895,598         34,474,910      90,783,705     1,455,262,791           72.48
6/25/2018     15.65    125,258,615         1,960,297,325         34,474,910      90,783,705     1,420,764,983           72.48
6/26/2018     16.00    125,258,615         2,004,137,840         34,474,910      90,783,705     1,452,539,280           72.48
6/27/2018     15.77    125,258,615         1,975,328,359         34,474,910      90,783,705     1,431,659,028           72.48
6/28/2018     16.29    125,258,615         2,040,462,838         34,474,910      90,783,705     1,478,866,554           72.48
6/29/2018     16.59    125,258,615         2,078,040,423         34,474,910      90,783,705     1,506,101,666           72.48
 7/2/2018     16.81    125,404,158         2,108,043,896         34,474,910      90,929,248     1,528,520,659           72.51
 7/3/2018     17.11    125,404,158         2,145,665,143         34,474,910      90,929,248     1,555,799,433           72.51
 7/5/2018     17.53    125,404,158         2,198,334,890         34,474,910      90,929,248     1,593,989,717           72.51
 7/6/2018     18.07    125,404,158         2,266,053,135         34,474,910      90,929,248     1,643,091,511           72.51




                                                            Page 7 of 10
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 78 of 101 PageID #:1776


                                                            Exhibit 7
                                                    Akorn, Inc.
                              Daily Market Capitalization and Float for Common Stock
                                           November 3, 2016 to January 8, 2019


             Closing     Shares               Market               Insider                      Market Value    Float as a Percent of
                                     1                                       2
 Date         Price    Outstanding         Capitalization         Holdings         Float          of Float      Shares Outstanding
  (1)          (2)          (3)                 (4)                  (5)            (6)              (7)                (8)
                                             (2) × (3)                            (3) - (5)       (2) × (6)          (6) / (3)

 7/9/2018   $ 18.58    125,404,158       $ 2,330,009,256         34,474,910      90,929,248   $ 1,689,465,428           72.51 %
7/10/2018     17.97    125,404,158         2,253,512,719         34,474,910      90,929,248     1,633,998,587           72.51
7/11/2018     17.82    125,404,158         2,234,702,096         34,474,910      90,929,248     1,620,359,199           72.51
7/12/2018     19.21    125,404,158         2,409,013,875         34,474,910      90,929,248     1,746,750,854           72.51
7/13/2018     17.91    125,404,158         2,245,988,470         34,474,910      90,929,248     1,628,542,832           72.51
7/16/2018     16.84    125,404,158         2,111,806,021         34,474,910      90,929,248     1,531,248,536           72.51
7/17/2018     16.74    125,404,158         2,099,265,605         34,474,910      90,929,248     1,522,155,612           72.51
7/18/2018     16.85    125,404,158         2,113,060,062         34,474,910      90,929,248     1,532,157,829           72.51
7/19/2018     17.31    125,404,158         2,170,745,975         34,474,910      90,929,248     1,573,985,283           72.51
7/20/2018     17.47    125,404,158         2,190,810,640         34,474,910      90,929,248     1,588,533,963           72.51
7/23/2018     17.27    125,404,158         2,165,729,809         34,474,910      90,929,248     1,570,348,113           72.51
7/24/2018     16.98    125,404,158         2,129,362,603         34,474,910      90,929,248     1,543,978,631           72.51
7/25/2018     17.49    125,404,158         2,193,318,723         34,474,910      90,929,248     1,590,352,548           72.51
7/26/2018     17.60    125,451,174         2,207,940,662         34,474,910      90,976,264     1,601,182,246           72.52
7/27/2018     18.23    125,451,174         2,286,974,902         34,474,910      90,976,264     1,658,497,293           72.52
7/30/2018     18.31    125,451,174         2,297,010,996         34,474,910      90,976,264     1,665,775,394           72.52
7/31/2018     18.52    125,451,174         2,323,355,742         34,474,910      90,976,264     1,684,880,409           72.52
 8/1/2018     17.94    125,451,174         2,250,594,062         34,474,910      90,976,264     1,632,114,176           72.52
 8/2/2018     18.24    125,451,174         2,288,229,414         34,474,910      90,976,264     1,659,407,055           72.52
 8/3/2018     18.60    125,451,174         2,333,391,836         34,474,910      90,976,264     1,692,158,510           72.52
 8/6/2018     19.03    125,451,174         2,387,335,841         34,474,910      90,976,264     1,731,278,304           72.52
 8/7/2018     19.51    125,451,174         2,447,552,405         34,474,910      90,976,264     1,774,946,911           72.52
 8/8/2018     18.90    125,451,174         2,371,027,189         34,474,910      90,976,264     1,719,451,390           72.52
 8/9/2018     18.82    125,451,174         2,360,991,095         34,474,910      90,976,264     1,712,173,288           72.52
8/10/2018     18.59    125,451,174         2,332,137,325         34,474,910      90,976,264     1,691,248,748           72.52
8/13/2018     18.72    125,451,174         2,348,445,977         34,474,910      90,976,264     1,703,075,662           72.52
8/14/2018     18.99    125,451,174         2,382,317,794         34,474,910      90,976,264     1,727,639,253           72.52
8/15/2018     19.31    125,451,174         2,422,462,170         34,474,910      90,976,264     1,756,751,658           72.52
8/16/2018     19.15    125,451,174         2,402,389,982         34,474,910      90,976,264     1,742,195,456           72.52
8/17/2018     18.99    125,451,174         2,382,317,794         34,474,910      90,976,264     1,727,639,253           72.52
8/20/2018     19.48    125,451,174         2,443,788,870         34,474,910      90,976,264     1,772,217,623           72.52
8/21/2018     17.92    125,451,174         2,248,085,038         34,474,910      90,976,264     1,630,294,651           72.52
8/22/2018     18.11    125,451,174         2,271,920,761         34,474,910      90,976,264     1,647,580,141           72.52
8/23/2018     14.93    125,451,174         1,872,986,028         34,474,910      90,976,264     1,358,275,622           72.52
8/24/2018     14.53    125,451,174         1,822,805,558         34,474,910      90,976,264     1,321,885,116           72.52
8/27/2018     13.81    125,451,174         1,732,480,713         34,474,910      90,976,264     1,256,382,206           72.52
8/28/2018     14.25    125,451,174         1,787,679,230         34,474,910      90,976,264     1,296,411,762           72.52
8/29/2018     14.66    125,451,174         1,839,114,211         34,474,910      90,976,264     1,333,712,030           72.52
8/30/2018     15.09    125,451,174         1,893,058,216         34,474,910      90,976,264     1,372,831,824           72.52
8/31/2018     15.69    125,451,174         1,968,328,920         34,474,910      90,976,264     1,427,417,582           72.52
 9/4/2018     16.05    125,451,174         2,013,491,343         34,474,910      90,976,264     1,460,169,037           72.52
 9/5/2018     15.50    125,451,174         1,944,493,197         34,474,910      90,976,264     1,410,132,092           72.52
 9/6/2018     14.77    125,451,174         1,852,913,840         34,474,910      90,976,264     1,343,719,419           72.52
 9/7/2018     14.79    125,451,174         1,855,422,863         34,474,910      90,976,264     1,345,538,945           72.52
9/10/2018     14.01    125,451,174         1,757,570,948         34,474,910      90,976,264     1,274,577,459           72.52
9/11/2018     13.59    125,451,174         1,704,881,455         34,474,910      90,976,264     1,236,367,428           72.52
9/12/2018     14.08    125,451,174         1,766,352,530         34,474,910      90,976,264     1,280,945,797           72.52
9/13/2018     13.59    125,451,174         1,704,881,455         34,474,910      90,976,264     1,236,367,428           72.52
9/14/2018     13.73    125,451,174         1,722,444,619         34,474,910      90,976,264     1,249,104,105           72.52
9/17/2018     13.29    125,451,174         1,667,246,102         34,474,910      90,976,264     1,209,074,549           72.52
9/18/2018     13.38    125,451,174         1,678,536,708         34,474,910      90,976,264     1,217,262,412           72.52
9/19/2018     13.38    125,451,174         1,678,536,708         34,474,910      90,976,264     1,217,262,412           72.52
9/20/2018     13.22    125,451,174         1,658,464,520         34,474,910      90,976,264     1,202,706,210           72.52
9/21/2018     13.22    125,451,174         1,658,464,520         34,474,910      90,976,264     1,202,706,210           72.52
9/24/2018     13.01    125,451,174         1,632,119,774         34,474,910      90,976,264     1,183,601,195           72.52
9/25/2018     12.84    125,451,174         1,610,793,074         34,474,910      90,976,264     1,168,135,230           72.52
9/26/2018     13.06    125,451,174         1,638,392,332         34,474,910      90,976,264     1,188,150,008           72.52
9/27/2018     13.09    125,451,174         1,642,155,868         34,474,910      90,976,264     1,190,879,296           72.52
9/28/2018     12.98    125,451,174         1,628,356,239         34,474,910      90,976,264     1,180,871,907           72.52
10/1/2018      5.36    125,492,373           672,639,119         34,474,910      91,017,463       487,853,602           72.53




                                                            Page 8 of 10
 Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 79 of 101 PageID #:1776


                                                                  Exhibit 7
                                                        Akorn, Inc.
                                  Daily Market Capitalization and Float for Common Stock
                                                 November 3, 2016 to January 8, 2019


                 Closing     Shares                 Market               Insider                         Market Value   Float as a Percent of
                                         1                                         2
  Date            Price    Outstanding           Capitalization         Holdings          Float            of Float     Shares Outstanding
   (1)             (2)          (3)                   (4)                  (5)             (6)                (7)               (8)
                                                   (2) × (3)                             (3) - (5)         (2) × (6)         (6) / (3)

 10/2/2018   $     5.65    125,492,373       $     709,031,907         34,474,910       91,017,463   $    514,248,666           72.53 %
 10/3/2018         5.69    125,492,373             714,051,602         34,474,910       91,017,463        517,889,364           72.53
 10/4/2018         5.95    125,492,373             746,679,619         34,474,910       91,017,463        541,553,905           72.53
 10/5/2018         5.96    125,492,373             747,934,543         34,474,910       91,017,463        542,464,079           72.53
 10/8/2018         6.32    125,492,373             793,111,797         34,474,910       91,017,463        575,230,366           72.53
 10/9/2018         6.46    125,492,373             810,680,730         34,474,910       91,017,463        587,972,811           72.53
10/10/2018         6.42    125,492,373             805,661,035         34,474,910       91,017,463        584,332,112           72.53
10/11/2018         6.34    125,492,373             795,621,645         34,474,910       91,017,463        577,050,715           72.53
10/12/2018         6.20    125,492,373             778,052,713         34,474,910       91,017,463        564,308,271           72.53
10/15/2018         6.26    125,492,373             785,582,255         34,474,910       91,017,463        569,769,318           72.53
10/16/2018         6.71    125,492,373             842,053,823         34,474,910       91,017,463        610,727,177           72.53
10/17/2018         7.13    125,492,373             894,760,619         34,474,910       91,017,463        648,954,511           72.53
10/18/2018         7.00    125,492,373             878,446,611         34,474,910       91,017,463        637,122,241           72.53
10/19/2018         7.03    125,492,373             882,211,382         34,474,910       91,017,463        639,852,765           72.53
10/22/2018         6.60    125,492,373             828,249,662         34,474,910       91,017,463        600,715,256           72.53
10/23/2018         6.47    125,492,373             811,935,653         34,474,910       91,017,463        588,882,986           72.53
10/24/2018         6.42    125,492,373             805,661,035         34,474,910       91,017,463        584,332,112           72.53
10/25/2018         6.58    125,492,373             825,739,814         34,474,910       91,017,463        598,894,907           72.53
10/26/2018         6.32    125,492,373             793,111,797         34,474,910       91,017,463        575,230,366           72.53
10/29/2018         6.63    125,492,373             832,014,433         34,474,910       91,017,463        603,445,780           72.53
10/30/2018         6.66    125,492,373             835,779,204         34,474,910       91,017,463        606,176,304           72.53
10/31/2018         6.67    125,492,373             837,034,128         34,474,910       91,017,463        607,086,478           72.53
 11/1/2018         7.21    125,492,373             904,800,009         34,474,910       91,017,463        656,235,908           72.53
 11/2/2018         7.28    125,492,373             912,957,014         34,474,910       91,017,463        662,152,043           72.53
 11/5/2018         7.39    125,492,373             927,388,636          3,238,342      122,254,031        903,457,289           97.42
 11/6/2018         7.49    125,492,373             939,937,874          3,238,342      122,254,031        915,682,692           97.42
 11/7/2018         6.62    125,492,373             830,132,047          3,238,342      122,254,031        808,710,415           97.42
 11/8/2018         6.87    125,492,373             861,505,141          3,238,342      122,254,031        839,273,923           97.42
 11/9/2018         6.85    125,492,373             859,622,755          3,238,342      122,254,031        837,440,112           97.42
11/12/2018         6.73    125,492,373             844,563,670          3,238,342      122,254,031        822,769,629           97.42
11/13/2018         6.80    125,492,373             853,348,136          3,238,342      122,254,031        831,327,411           97.42
11/14/2018         6.74    125,492,373             845,818,594          3,238,342      122,254,031        823,992,169           97.42
11/15/2018         6.95    125,492,373             872,171,992          3,238,342      122,254,031        849,665,515           97.42
11/16/2018         6.85    125,492,373             859,622,755          3,238,342      122,254,031        837,440,112           97.42
11/19/2018         6.78    125,492,373             850,838,289          3,238,342      122,254,031        828,882,330           97.42
11/20/2018         6.76    125,492,373             848,328,441          3,238,342      122,254,031        826,437,250           97.42
11/21/2018         7.09    125,492,373             889,740,925          3,238,342      122,254,031        866,781,080           97.42
11/23/2018         7.18    125,492,373             901,035,238          3,238,342      122,254,031        877,783,943           97.42
11/26/2018         6.91    125,492,373             867,152,297          3,238,342      122,254,031        844,775,354           97.42
11/27/2018         7.12    125,492,373             893,505,696          3,238,342      122,254,031        870,448,701           97.42
11/28/2018         7.00    125,492,373             878,446,611          3,238,342      122,254,031        855,778,217           97.42
11/29/2018         6.93    125,492,373             869,662,145          3,238,342      122,254,031        847,220,435           97.42
11/30/2018         6.86    125,492,373             860,877,679          3,238,342      122,254,031        838,662,653           97.42
 12/3/2018         6.83    125,492,373             857,112,908          3,238,342      122,254,031        834,995,032           97.42
 12/4/2018         6.48    125,492,373             813,190,577          3,238,342      122,254,031        792,206,121           97.42
 12/6/2018         5.59    125,492,373             701,502,365          3,238,342      122,254,031        683,400,033           97.42
 12/7/2018         4.26    125,492,373             534,597,509          3,238,342      122,254,031        520,802,172           97.42
12/10/2018         4.46    125,492,373             559,695,984          3,238,342      122,254,031        545,252,978           97.42
12/11/2018         4.29    125,492,373             538,362,280          3,238,342      122,254,031        524,469,793           97.42
12/12/2018         4.33    125,492,373             543,381,975          3,238,342      122,254,031        529,359,954           97.42
12/13/2018         4.52    125,492,373             567,225,526          3,238,342      122,254,031        552,588,220           97.42
12/14/2018         4.42    125,492,373             554,676,289          3,238,342      122,254,031        540,362,817           97.42
12/17/2018         4.11    125,492,373             515,773,653          3,238,342      122,254,031        502,464,067           97.42
12/18/2018         4.04    125,492,373             506,989,187          3,238,342      122,254,031        493,906,285           97.42
12/19/2018         3.77    125,492,373             473,106,246          3,238,342      122,254,031        460,897,697           97.42
12/20/2018         3.62    125,492,373             454,282,390          3,238,342      122,254,031        442,559,592           97.42
12/21/2018         3.45    125,492,373             432,948,687          3,238,342      122,254,031        421,776,407           97.42
12/24/2018         3.50    125,492,373             439,223,306          3,238,342      122,254,031        427,889,109           97.42
12/26/2018         3.70    125,492,373             464,321,780          3,238,342      122,254,031        452,339,915           97.42
12/27/2018         3.33    125,492,373             417,889,602          3,238,342      122,254,031        407,105,923           97.42




                                                                  Page 9 of 10
     Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 80 of 101 PageID #:1776


                                                                                  Exhibit 7
                                                                        Akorn, Inc.
                                                  Daily Market Capitalization and Float for Common Stock
                                                                November 3, 2016 to January 8, 2019


                          Closing           Shares                 Market               Insider                                  Market Value        Float as a Percent of
                                                       1                                          2
       Date                Price        Outstanding             Capitalization         Holdings              Float                 of Float          Shares Outstanding
        (1)                 (2)              (3)                     (4)                  (5)                 (6)                     (7)                    (8)
                                                                  (2) × (3)                                 (3) - (5)              (2) × (6)              (6) / (3)

    12/28/2018        $     3.45         125,492,373        $     432,948,687           3,238,342         122,254,031        $    421,776,407                 97.42 %
    12/31/2018              3.39         125,492,373              425,419,144           3,238,342         122,254,031             414,441,165                 97.42
      1/2/2019              3.48         125,492,373              436,713,458           3,238,342         122,254,031             425,444,028                 97.42
      1/3/2019              3.66         125,492,373              459,302,085           3,238,342         122,254,031             447,449,753                 97.42
      1/4/2019              3.70         125,492,373              464,321,780           3,238,342         122,254,031             452,339,915                 97.42
      1/7/2019              3.95         125,492,373              495,694,873           3,238,342         122,254,031             482,903,422                 97.42
      1/8/2019              3.94         125,492,373              494,439,950           3,238,342         122,254,031             481,680,882                 97.42


    Average Float as a Percent of Shares Outstanding:                                                                                                         74.36 %

    Median Float as a Percent of Shares Outstanding:                                                                                                          72.44 %


Notes and Sources:
Closing price data obtained from Bloomberg L.P.
Insider holdings and shares outstanding data obtained from SEC filings.
1
    Daily shares outstanding figures are as of the most recent reported date.
2
    Insider holding figures exclude any shares of Akorn common stock that may be acquired through the vesting of restricted stock units or the exercise of options,
    warrants or other convertible securities within 60 days of the date reported in each Form DEF 14A filing.




                                                                                 Page 10 of 10
                                         Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 81 of 101 PageID #:1776


                                                                                                      Exhibit 8a
                                                                                                     Akorn, Inc.
                                              Percent of Days with Statistically Significant Returns on News Days as Compared to Non-News Days for Common Stock
                                                                                         November 3, 2016 to January 8, 2019
                                                                   Using the Russell 2000 Index and the S&P Pharmaceuticals Select Industry Index


                                                                                        News Days                                                  Non-News Days                            Difference between News Days and Non-News Days
                                                                                                           Percent of                                                     Percent of                                              Different from
                                                                                     Number with           Days with                               Number with            Days with                                                Zero at 5%
                                                                     Total            Significant          Significant                              Significant           Significant        Difference in          z-             Significance
                                                                    Number          Excess Returns1      Excess Returns       Total Number        Excess Returns1       Excess Returns       Percentages         Statistic2           Level?3
                                                                      (1)                 (2)                  (3)                  (4)                 (5)                   (6)                 (7)               (8)                 (9)
                                                                                                             (2) / (1)                                                      (5) / (4)          (3) - (6)

    Earnings Dates4                                                       9                  2                22.2%                 538                   19                  3.5%               18.7%              2.89                Yes

    Dow Jones Newswires 5                                                82                12                 14.6%                 465                    9                  1.9%               12.7%              5.52                Yes

    Dow Jones Newswires - Top 50%6                                       33                  8                24.2%                 514                   13                  2.5%               21.7%              6.29                Yes

    Dow Jones Newswires - Top 10%7                                        7                  5                71.4%                 540                   16                  3.0%               68.5%              9.37                Yes

    Dow Jones Newswires - Excluding Selected Articles8                   25                  8                32.0%                 522                   13                  2.5%               29.5%              7.50                Yes


Notes and Sources:
Data obtained from Bloomberg L.P., Factiva Dow Jones, and SEC filings.
1
    Days for which the excess return was statistically significant at the 5% level. Returns are predicted using a regression of the returns of Akorn common stock on the returns of Russell 2000 Index and the returns of S&P Pharmaceuticals
    Select Industry Index run over the period from November 3, 2015 through November 2, 2016 [N=253]. For more information, see Exhibit 8b.
2
    The z-statistic is a test statistic for a two-sample test of binomial proportions. It measures the probability of obtaining results as or more extreme as those observed if the returns for news and non-news days were drawn from the same
    distribution. The further the z-statistic is from zero, the less likely that the observed difference could have been seen if the returns for news and non-news days were drawn from the same distribution.
3
    A 5% significance level means that the difference in percentages in column (7) is of a magnitude that would be observed no more than 5% of the time if there is no difference in market reaction to news and non-news days.
4
    Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems, Inc. Akorn's effective 3Q 2016 and 4Q 2016 earnings dates were verified via Factiva Dow Jones. As no news regarding Akorn's
    earnings releases for 1Q 2017 through 2Q 2018 could be found on Factiva Dow Jones, the effective earnings dates were verified via SEC Edgar and Bloomberg Earnings History.
5
    News days are defined as days on which there was at least one news article on Akorn published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained through a search for the company
    "Akorn Inc" between November 3, 2016 to January 8, 2019. The search included news stories published by Dow Jones Newswires, searching headlines and lead paragraph only, excluding "recurring pricing and market data" and
    "Obituaries, sports, calendars...." On days when news came out after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date.
6
    News days are defined as days in the top 50% of all Dow Jones Newswires news days, ranked by number of articles on Akorn published by Dow Jones Newswires per day from November 3, 2016 to January 8, 2019, inclusive.
7
    News days are defined as days in the top 10% of all Dow Jones Newswires news days, ranked by number of articles on Akorn published by Dow Jones Newswires per day from November 3, 2016 to January 8, 2019, inclusive.
8
    Exhibit 8d is a list of news days that were excluded as they contained only news stories reporting stock price movements or volume, news stories that appeared to be duplicates of previously reported news, and news stories deemed to be
    non-material because they reported data irrelevant to the value of the Company.
      Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 82 of 101 PageID #:1776


                                                                Exhibit 8b
                                                                Akorn, Inc.
                                    Statistical Model of Daily Logarithmic Returns of Common Stock
                                                                                              1
                                       Estimation Period: November 3, 2015 - November 2, 2016


                                                2                3                                           4
      Log Return of             =        0.00       +   (0.48)       ×   Log Return of      +        1.60         ×   Log Return of S&P Pharmaceuticals
      Akorn Stock Price                  0.43           (2.12)           Russell 2000 Index         10.98             Select Industry Index


      Observations              =        253
                  5
      R-Squared                 =      40.19%
                            6
      Adjusted R-Squared        =      39.71%
                       7
      Standard Error            =       0.031


Notes and Sources:
Data obtained from Bloomberg L.P.
t-statistics are shown in italics . Statistically significant coefficients (at the 5% level) are shown in bold.
1
    This period refers to the year prior to the start of the Alleged Class Period. The Second Consolidated Amended Class Action
    Complaint dated April 22, 2019 lists the start date of the Alleged Class Period as November 3, 2016.
2
    The constant is the expected value of the dependent variable (Akorn Stock Price returns) if the independent variables (Russell 2000
    Index returns and S&P Pharmaceuticals Select Industry Index returns) equal 0.
3
    This coefficient measures the change in the dependent variable (Akorn Stock Price returns) associated with a one unit change in the
    independent variable (Russell 2000 Index returns), while holding all else constant.
4
    This coefficient measures the change in the dependent variable (Akorn Stock Price returns) associated with a one unit change in the
    independent variable (S&P Pharmaceuticals Select Industry Index returns), while holding all else constant.
5
    R-squared is the percent of the variance in the dependent variable (Akorn Stock Price returns) that is explained by the variance of the
    independent variables (Russell 2000 Index returns and S&P Pharmaceuticals Select Industry Index returns).
6
    Adjusted R-squared is the percent of the variance in the dependent variable (Akorn Stock Price returns) that is explained by the
    variance of the independent variables (Russell 2000 Index returns and S&P Pharmaceuticals Select Industry Index returns), adjusted
    for the number of predictors in the market model.
7
    Denotes the standard error of the regression model, which is a statistical measure of the variability of predictions made with the
    regression model.
                         Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 83 of 101 PageID #:1776


                                                                                       Exhibit 8c
                                                                                      Akorn, Inc.
                                         Absolute Value of Excess Returns on News Days as Compared to Non-News Days for Common Stock
                                                                         November 3, 2016 to January 8, 2019
                                                    Using the Russell 2000 Index and the S&P Pharmaceuticals Select Industry Index

                                                                                                                                                            Kolmogorov-Smirnov Test of the Equality of
                                                                                 News Days                              Non-News Days                     Distributions of News Days and Non-News Days2
                                                                                      Average Absolute                        Average Absolute         Kolmogorov-                          Different in
                                                                       Total           Value of Excess           Total         Value of Excess          Smirnov                          Distribution at 5%
                                                                      Number              Returns1              Number            Returns1              Distance3            p-value4   Significance Level?5
                                                                        (1)                  (2)                  (3)                (4)                   (5)                  (6)              (7)



     Earnings Dates6                                                         9               0.0525               538                0.0210                 0.576             0.003             Yes

     Dow Jones Newswires 7                                                  82               0.0480               465                0.0169                 0.179             0.020             Yes

     Dow Jones Newswires - Top 50%8                                         33               0.0831               514                0.0176                 0.341             0.001             Yes

     Dow Jones Newswires - Top 10%9                                          7               0.2864               540                0.0181                 0.699             0.001             Yes

     Dow Jones Newswires - Excluding Selected Articles10                    25               0.1100               522                0.0173                 0.527             0.000             Yes


Notes and Sources:
Data obtained from Bloomberg L.P., Factiva Dow Jones, and SEC filings.
 1
     Returns are predicted using a regression of the returns of Akorn common stock on the returns of Russell 2000 Index and the returns of S&P Pharmaceuticals Select Industry Index run over the
     period from November 3, 2015 through November 2, 2016 [N=253]. For more information, see Exhibit 8b.
 2
     The Kolmogorov-Smirnov test is a nonparametric test of the equality of continuous distributions. It quantifies a distance between the empirical cumulative distributions of two samples and
     tests the null hypothesis that both samples are drawn from the same distribution.
 3
     The Kolmogorov-Smirnov distance is a statistic that quantifies the maximum distance between the distributions of news and non-news days.
 4
     The p-value represents the probability of measuring a test statistic as or more extreme than the calculated test statistic assuming that the null hypothesis is true.
 5
     A 5% significance level means that the distance in column (5) is of a magnitude that would be observed no more than 5% of the time if there is no difference in the distributions of news days
     and non-news days.
 6
     Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems, Inc. Akorn's effective 3Q 2016 and 4Q 2016 earnings dates were verified via Factiva
     Dow Jones. As no news regarding Akorn's earnings releases for 1Q 2017 through 2Q 2018 could be found on Factiva Dow Jones, the effective earnings dates were verified via SEC Edgar
     and Bloomberg Earnings History.
 7
     News days are defined as days on which there was at least one news article on Akorn published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained
     through a search for the company "Akorn Inc" between November 3, 2016 to January 8, 2019. The search included news stories published by Dow Jones Newswires, searching headlines
     and lead paragraph only, excluding "recurring pricing and market data" and "Obituaries, sports, calendars...." On days when news came out after 4:00PM or when there was news on a non-trading
     day, the next trading day was considered the effective date.
 8
     News days are defined as days in the top 50% of all Dow Jones Newswires news days, ranked by number of articles on Akorn published by Dow Jones Newswires per day from November 3,
     2016 to January 8, 2019, inclusive.
 9
     News days are defined as days in the top 10% of all Dow Jones Newswires news days, ranked by number of articles on Akorn published by Dow Jones Newswires per day from November 3,
     2016 to January 8, 2019, inclusive.
10
     Exhibit 8d is a list of news days that were excluded as they contained only news stories reporting stock price movements or volume, news stories that appeared to be duplicates of previously
     reported news, and news stories deemed to be non-material because they reported data irrelevant to the value of the Company.
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 84 of 101 PageID #:1776


                                    Exhibit 8d
                                   Akorn, Inc.
                                                  1,2
                             News Dates Removed
                        November 3, 2016 to January 8, 2019


                                        Date
                                         (1)

                                     11/16/2016
                                     12/21/2016
                                      1/19/2017
                                      1/24/2017
                                       2/6/2017
                                       4/7/2017
                                      4/11/2017
                                      4/19/2017
                                      4/26/2017
                                       5/1/2017
                                       5/5/2017
                                       6/5/2017
                                      7/10/2017
                                      7/19/2017
                                       8/7/2017
                                      8/15/2017
                                       9/7/2017
                                      9/11/2017
                                      9/20/2017
                                     10/19/2017
                                      11/3/2017
                                      11/6/2017
                                       1/4/2018
                                      1/11/2018
                                      1/18/2018
                                      1/19/2018
                                       2/9/2018
                                      2/26/2018
                                       3/9/2018
                                      3/12/2018
                                      3/14/2018
                                      3/23/2018
                                      3/26/2018
                                      3/28/2018
                                      3/29/2018
                                       4/2/2018
                                       4/4/2018
                                      4/12/2018
                                      4/19/2018
                                      4/24/2018
                                      4/25/2018
                                      4/30/2018
                                       5/1/2018


                                     Page 1 of 2
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 85 of 101 PageID #:1776


                                          Exhibit 8d
                                         Akorn, Inc.
                                                        1,2
                                   News Dates Removed
                              November 3, 2016 to January 8, 2019


                                                   Date
                                                    (1)

                                                  5/2/2018
                                                 5/29/2018
                                                  6/4/2018
                                                 7/13/2018
                                                 7/19/2018
                                                 10/4/2018
                                                10/18/2018
                                                10/19/2018
                                                10/24/2018
                                                12/10/2018
                                                12/18/2018
                                                12/21/2018
                                                12/31/2018
                                                  1/8/2019


             Notes and Sources:
             Articles downloaded from Factiva Dow Jones.
             1
                 News days are defined as days on which there was at least one news
                 article on Akorn published by Dow Jones Newswires as downloaded
                 from Factiva Dow Jones. News stories were obtained through a
                 search for the company "Akorn Inc" between November 3, 2016 and
                 January 8, 2019. The search included news stories published
                 by Dow Jones Newswires, searching headlines and lead paragraph
                 only, excluding "recurring pricing and market data" and "Obituaries,
                 sports, calendars...." On days when news came out after 4:00PM or
                 when there was news on a non-trading day, the next trading day was
                 considered the effective date.
             2
                 News dates were excluded because they contained only news stories
                 reporting stock price movements or volume, news stories that
                 appeared to be duplicates of previously reported news, and news
                 stories deemed to be non-material because they reported data
                 irrelevant to the value of the Company.




                                               Page 2 of 2
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 86 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

         11/3/2016   $ 20.27    $ 20.26     $ 20.27   $ 0.01          0.05 %
         11/4/2016     19.68      19.67       19.68     0.01          0.05
         11/7/2016     20.26      20.25       20.26     0.01          0.05
         11/8/2016     20.01      20.00       20.01     0.01          0.05
         11/9/2016     21.90      21.89       21.90     0.01          0.05
        11/10/2016     21.55      21.53       21.55     0.02          0.09
        11/11/2016     22.18      22.18       22.19     0.01          0.05
        11/14/2016     22.96      22.96       22.97     0.01          0.04
        11/15/2016     23.27      23.27       23.28     0.01          0.04
        11/16/2016     22.16      22.15       22.16     0.01          0.05
        11/17/2016     22.27      22.26       22.27     0.01          0.04
        11/18/2016     21.89      21.89       21.90     0.01          0.05
        11/21/2016     21.79      21.80       21.81     0.01          0.05
        11/22/2016     21.48      21.48       21.49     0.01          0.05
        11/23/2016     22.40      22.40       22.41     0.01          0.04
        11/25/2016     22.38      22.35       22.38     0.03          0.13
        11/28/2016     22.40      22.40       22.41     0.01          0.04
        11/29/2016     22.00      21.99       22.00     0.01          0.05
        11/30/2016     21.22      21.22       21.23     0.01          0.05
         12/1/2016     19.99      19.97       19.98     0.01          0.05
         12/2/2016     19.88      19.86       19.87     0.01          0.05
         12/5/2016     20.22      20.21       20.22     0.01          0.05
         12/6/2016     18.94      18.93       18.94     0.01          0.05
         12/7/2016     18.23      18.22       18.23     0.01          0.05
         12/8/2016     18.40      18.39       18.40     0.01          0.05
         12/9/2016     18.60      18.59       18.60     0.01          0.05
        12/12/2016     20.21      20.21       20.22     0.01          0.05
        12/13/2016     20.47      20.47       20.48     0.01          0.05
        12/14/2016     20.29      20.29       20.30     0.01          0.05
        12/15/2016     20.30      20.29       20.30     0.01          0.05
        12/16/2016     20.92      20.93       20.94     0.01          0.05
        12/19/2016     21.05      21.04       21.05     0.01          0.05
        12/20/2016     21.30      21.30       21.31     0.01          0.05
        12/21/2016     21.34      21.34       21.35     0.01          0.05
        12/22/2016     21.08      21.07       21.08     0.01          0.05
        12/23/2016     21.71      21.70       21.71     0.01          0.05
        12/27/2016     21.48      21.48       21.49     0.01          0.05
        12/28/2016     21.02      21.02       21.03     0.01          0.05
        12/29/2016     21.15      21.14       21.15     0.01          0.05
        12/30/2016     21.83      21.83       21.84     0.01          0.05
          1/3/2017     22.07      22.07       22.08     0.01          0.05


                                     Page 1 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 87 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

          1/4/2017   $ 23.42    $ 23.42     $ 23.43   $ 0.01          0.04 %
          1/5/2017     23.42      23.42       23.44     0.02          0.09
          1/6/2017     22.55      22.55       22.56     0.01          0.04
          1/9/2017     22.60      22.59       22.60     0.01          0.04
         1/10/2017     22.54      22.53       22.54     0.01          0.04
         1/11/2017     21.66      21.66       21.67     0.01          0.05
         1/12/2017     21.87      21.86       21.87     0.01          0.05
         1/13/2017     22.48      22.47       22.48     0.01          0.04
         1/17/2017     21.25      21.23       21.25     0.02          0.09
         1/18/2017     20.87      20.86       20.87     0.01          0.05
         1/19/2017     20.61      20.61       20.62     0.01          0.05
         1/20/2017     20.52      20.50       20.51     0.01          0.05
         1/23/2017     20.17      20.15       20.16     0.01          0.05
         1/24/2017     19.77      19.76       19.77     0.01          0.05
         1/25/2017     19.89      19.88       19.89     0.01          0.05
         1/26/2017     19.70      19.69       19.70     0.01          0.05
         1/27/2017     19.65      19.64       19.65     0.01          0.05
         1/30/2017     18.29      18.27       18.28     0.01          0.05
         1/31/2017     19.10      19.10       19.11     0.01          0.05
          2/1/2017     19.45      19.44       19.45     0.01          0.05
          2/2/2017     19.91      19.90       19.91     0.01          0.05
          2/3/2017     20.08      20.09       20.10     0.01          0.05
          2/6/2017     20.06      20.06       20.07     0.01          0.05
          2/7/2017     19.84      19.83       19.84     0.01          0.05
          2/8/2017     20.54      20.54       20.55     0.01          0.05
          2/9/2017     20.69      20.68       20.69     0.01          0.05
         2/10/2017     20.49      20.48       20.49     0.01          0.05
         2/13/2017     20.74      20.74       20.75     0.01          0.05
         2/14/2017     21.65      21.65       21.67     0.02          0.09
         2/15/2017     21.98      21.97       21.98     0.01          0.05
         2/16/2017     21.84      21.83       21.84     0.01          0.05
         2/17/2017     21.78      21.78       21.80     0.02          0.09
         2/21/2017     21.91      21.90       21.91     0.01          0.05
         2/22/2017     21.57      21.56       21.57     0.01          0.05
         2/23/2017     21.58      21.57       21.58     0.01          0.05
         2/24/2017     21.28      21.28       21.29     0.01          0.05
         2/27/2017     22.08      22.07       22.08     0.01          0.05
         2/28/2017     20.81      20.80       20.82     0.02          0.10
          3/1/2017     21.85      21.84       21.85     0.01          0.05
          3/2/2017     22.98      22.98       22.99     0.01          0.04
          3/3/2017     24.12      24.11       24.12     0.01          0.04


                                     Page 2 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 88 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

          3/6/2017   $ 22.39    $ 22.40     $ 22.41   $ 0.01          0.04 %
          3/7/2017     22.48      22.48       22.49     0.01          0.04
          3/8/2017     22.89      22.88       22.89     0.01          0.04
          3/9/2017     22.82      22.81       22.82     0.01          0.04
         3/10/2017     22.66      22.66       22.67     0.01          0.04
         3/13/2017     22.50      22.49       22.50     0.01          0.04
         3/14/2017     22.22      22.21       22.22     0.01          0.05
         3/15/2017     22.68      22.66       22.68     0.02          0.09
         3/16/2017     22.82      22.82       22.83     0.01          0.04
         3/17/2017     22.32      22.33       22.34     0.01          0.04
         3/20/2017     22.54      22.53       22.54     0.01          0.04
         3/21/2017     22.37      22.36       22.37     0.01          0.04
         3/22/2017     22.24      22.24       22.25     0.01          0.04
         3/23/2017     22.30      22.29       22.30     0.01          0.04
         3/24/2017     22.75      22.75       22.76     0.01          0.04
         3/27/2017     23.98      23.98       23.99     0.01          0.04
         3/28/2017     24.77      24.77       24.79     0.02          0.08
         3/29/2017     24.46      24.44       24.45     0.01          0.04
         3/30/2017     24.35      24.34       24.35     0.01          0.04
         3/31/2017     24.08      24.07       24.08     0.01          0.04
          4/3/2017     23.69      23.68       23.69     0.01          0.04
          4/4/2017     23.33      23.32       23.33     0.01          0.04
          4/5/2017     23.96      23.96       23.98     0.02          0.08
          4/6/2017     25.22      25.21       25.22     0.01          0.04
          4/7/2017     29.77      29.76       29.77     0.01          0.03
         4/10/2017     32.50      32.50       32.51     0.01          0.03
         4/11/2017     32.76      32.76       32.77     0.01          0.03
         4/12/2017     32.99      33.00       33.01     0.01          0.03
         4/13/2017     32.42      32.42       32.43     0.01          0.03
         4/17/2017     31.99      31.97       31.99     0.02          0.06
         4/18/2017     33.04      33.04       33.05     0.01          0.03
         4/19/2017     32.85      32.85       32.86     0.01          0.03
         4/20/2017     33.00      32.98       33.00     0.02          0.06
         4/21/2017     32.91      32.90       32.91     0.01          0.03
         4/24/2017     32.72      32.72       32.73     0.01          0.03
         4/25/2017     33.09      33.07       33.08     0.01          0.03
         4/26/2017     33.18      33.18       33.19     0.01          0.03
         4/27/2017     33.34      33.33       33.34     0.01          0.03
         4/28/2017     33.45      33.43       33.45     0.02          0.06
          5/1/2017     33.32      33.32       33.33     0.01          0.03
          5/2/2017     33.50      33.49       33.50     0.01          0.03


                                     Page 3 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 89 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

          5/3/2017   $ 33.14    $ 33.13     $ 33.14   $ 0.01          0.03 %
          5/4/2017     33.10      33.09       33.10     0.01          0.03
          5/5/2017     33.08      33.07       33.08     0.01          0.03
          5/8/2017     33.10      33.09       33.10     0.01          0.03
          5/9/2017     33.27      33.27       33.28     0.01          0.03
         5/10/2017     33.24      33.22       33.23     0.01          0.03
         5/11/2017     33.17      33.17       33.18     0.01          0.03
         5/12/2017     33.15      33.15       33.16     0.01          0.03
         5/15/2017     33.19      33.20       33.21     0.01          0.03
         5/16/2017     33.27      33.27       33.28     0.01          0.03
         5/17/2017     33.14      33.15       33.16     0.01          0.03
         5/18/2017     33.10      33.10       33.11     0.01          0.03
         5/19/2017     33.21      33.23       33.24     0.01          0.03
         5/22/2017     33.20      33.20       33.21     0.01          0.03
         5/23/2017     33.18      33.17       33.18     0.01          0.03
         5/24/2017     33.18      33.19       33.20     0.01          0.03
         5/25/2017     33.24      33.24       33.25     0.01          0.03
         5/26/2017     33.21      33.22       33.23     0.01          0.03
         5/30/2017     33.20      33.20       33.21     0.01          0.03
         5/31/2017     33.27      33.25       33.26     0.01          0.03
          6/1/2017     33.30      33.29       33.30     0.01          0.03
          6/2/2017     33.26      33.26       33.27     0.01          0.03
          6/5/2017     33.20      33.20       33.21     0.01          0.03
          6/6/2017     33.23      33.24       33.25     0.01          0.03
          6/7/2017     33.36      33.36       33.37     0.01          0.03
          6/8/2017     33.28      33.29       33.30     0.01          0.03
          6/9/2017     33.24      33.24       33.25     0.01          0.03
         6/12/2017     33.38      33.38       33.39     0.01          0.03
         6/13/2017     33.44      33.43       33.44     0.01          0.03
         6/14/2017     33.44      33.44       33.45     0.01          0.03
         6/15/2017     33.45      33.45       33.46     0.01          0.03
         6/16/2017     33.48      33.47       33.48     0.01          0.03
         6/19/2017     33.45      33.44       33.45     0.01          0.03
         6/20/2017     33.41      33.40       33.41     0.01          0.03
         6/21/2017     33.49      33.48       33.49     0.01          0.03
         6/22/2017     33.53      33.51       33.52     0.01          0.03
         6/23/2017     33.53      33.53       33.54     0.01          0.03
         6/26/2017     33.58      33.57       33.58     0.01          0.03
         6/27/2017     33.41      33.42       33.43     0.01          0.03
         6/28/2017     33.49      33.49       33.50     0.01          0.03
         6/29/2017     33.44      33.44       33.45     0.01          0.03


                                     Page 4 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 90 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

         6/30/2017   $ 33.54    $ 33.53     $ 33.54   $ 0.01          0.03 %
          7/3/2017     33.47      33.46       33.47     0.01          0.03
          7/5/2017     33.51      33.51       33.52     0.01          0.03
          7/6/2017     33.50      33.50       33.51     0.01          0.03
          7/7/2017     33.55      33.56       33.57     0.01          0.03
         7/10/2017     33.57      33.56       33.57     0.01          0.03
         7/11/2017     33.60      33.61       33.62     0.01          0.03
         7/12/2017     33.55      33.55       33.56     0.01          0.03
         7/13/2017     33.63      33.64       33.65     0.01          0.03
         7/14/2017     33.65      33.64       33.65     0.01          0.03
         7/17/2017     33.70      33.70       33.71     0.01          0.03
         7/18/2017     33.70      33.70       33.71     0.01          0.03
         7/19/2017     33.64      33.64       33.65     0.01          0.03
         7/20/2017     33.65      33.65       33.66     0.01          0.03
         7/21/2017     33.60      33.59       33.60     0.01          0.03
         7/24/2017     33.62      33.60       33.61     0.01          0.03
         7/25/2017     33.65      33.64       33.65     0.01          0.03
         7/26/2017     33.63      33.63       33.64     0.01          0.03
         7/27/2017     33.60      33.60       33.61     0.01          0.03
         7/28/2017     33.63      33.63       33.64     0.01          0.03
         7/31/2017     33.62      33.61       33.62     0.01          0.03
          8/1/2017     33.45      33.46       33.47     0.01          0.03
          8/2/2017     33.48      33.47       33.48     0.01          0.03
          8/3/2017     33.45      33.43       33.44     0.01          0.03
          8/4/2017     33.47      33.46       33.47     0.01          0.03
          8/7/2017     33.47      33.44       33.45     0.01          0.03
          8/8/2017     33.40      33.39       33.40     0.01          0.03
          8/9/2017     33.36      33.35       33.36     0.01          0.03
         8/10/2017     33.32      33.30       33.31     0.01          0.03
         8/11/2017     33.31      33.30       33.31     0.01          0.03
         8/14/2017     33.34      33.33       33.34     0.01          0.03
         8/15/2017     33.34      33.33       33.34     0.01          0.03
         8/16/2017     33.30      33.28       33.29     0.01          0.03
         8/17/2017     32.60      32.59       32.60     0.01          0.03
         8/18/2017     31.98      31.95       31.96     0.01          0.03
         8/21/2017     32.61      32.60       32.61     0.01          0.03
         8/22/2017     32.52      32.51       32.52     0.01          0.03
         8/23/2017     32.32      32.31       32.32     0.01          0.03
         8/24/2017     32.36      32.35       32.36     0.01          0.03
         8/25/2017     32.50      32.50       32.51     0.01          0.03
         8/28/2017     32.49      32.49       32.50     0.01          0.03


                                     Page 5 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 91 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

         8/29/2017   $ 32.62    $ 32.59     $ 32.60   $ 0.01          0.03 %
         8/30/2017     32.83      32.84       32.85     0.01          0.03
         8/31/2017     32.90      32.88       32.89     0.01          0.03
          9/1/2017     32.94      32.93       32.94     0.01          0.03
          9/5/2017     32.97      32.96       32.97     0.01          0.03
          9/6/2017     32.96      32.95       32.96     0.01          0.03
          9/7/2017     32.99      32.98       32.99     0.01          0.03
          9/8/2017     33.11      33.10       33.11     0.01          0.03
         9/11/2017     33.17      33.15       33.16     0.01          0.03
         9/12/2017     33.23      33.22       33.23     0.01          0.03
         9/13/2017     33.15      33.16       33.17     0.01          0.03
         9/14/2017     32.97      32.99       33.00     0.01          0.03
         9/15/2017     33.10      33.09       33.10     0.01          0.03
         9/18/2017     33.02      33.02       33.03     0.01          0.03
         9/19/2017     33.10      33.09       33.10     0.01          0.03
         9/20/2017     33.15      33.13       33.14     0.01          0.03
         9/21/2017     33.14      33.12       33.13     0.01          0.03
         9/22/2017     33.06      33.05       33.06     0.01          0.03
         9/25/2017     33.11      33.10       33.11     0.01          0.03
         9/26/2017     33.12      33.11       33.12     0.01          0.03
         9/27/2017     33.15      33.14       33.15     0.01          0.03
         9/28/2017     33.17      33.16       33.17     0.01          0.03
         9/29/2017     33.19      33.17       33.18     0.01          0.03
         10/2/2017     33.17      33.16       33.17     0.01          0.03
         10/3/2017     32.68      32.68       32.69     0.01          0.03
         10/4/2017     32.90      32.90       32.91     0.01          0.03
         10/5/2017     32.79      32.78       32.80     0.02          0.06
         10/6/2017     32.83      32.83       32.84     0.01          0.03
         10/9/2017     32.86      32.85       32.86     0.01          0.03
        10/10/2017     32.94      32.93       32.94     0.01          0.03
        10/11/2017     32.95      32.95       32.96     0.01          0.03
        10/12/2017     33.16      33.15       33.16     0.01          0.03
        10/13/2017     33.22      33.19       33.20     0.01          0.03
        10/16/2017     33.21      33.19       33.20     0.01          0.03
        10/17/2017     33.25      33.24       33.25     0.01          0.03
        10/18/2017     33.18      33.15       33.16     0.01          0.03
        10/19/2017     33.15      33.13       33.14     0.01          0.03
        10/20/2017     33.28      33.26       33.27     0.01          0.03
        10/23/2017     33.29      33.27       33.28     0.01          0.03
        10/24/2017     33.26      33.26       33.27     0.01          0.03
        10/25/2017     33.22      33.22       33.23     0.01          0.03


                                     Page 6 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 92 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

        10/26/2017   $ 32.84    $ 32.84     $ 32.85   $ 0.01          0.03 %
        10/27/2017     32.52      32.52       32.53     0.01          0.03
        10/30/2017     32.44      32.44       32.45     0.01          0.03
        10/31/2017     32.57      32.57       32.58     0.01          0.03
         11/1/2017     32.54      32.55       32.56     0.01          0.03
         11/2/2017     33.25      33.24       33.25     0.01          0.03
         11/3/2017     33.15      33.17       33.18     0.01          0.03
         11/6/2017     33.26      33.26       33.27     0.01          0.03
         11/7/2017     33.27      33.27       33.29     0.02          0.06
         11/8/2017     33.24      33.23       33.24     0.01          0.03
         11/9/2017     33.15      33.14       33.15     0.01          0.03
        11/10/2017     33.21      33.20       33.21     0.01          0.03
        11/13/2017     33.31      33.30       33.31     0.01          0.03
        11/14/2017     33.37      33.35       33.36     0.01          0.03
        11/15/2017     33.44      33.43       33.44     0.01          0.03
        11/16/2017     33.48      33.49       33.50     0.01          0.03
        11/17/2017     33.40      33.39       33.40     0.01          0.03
        11/20/2017     33.40      33.39       33.40     0.01          0.03
        11/21/2017     32.30      32.29       32.30     0.01          0.03
        11/22/2017     32.37      32.37       32.38     0.01          0.03
        11/24/2017     32.61      32.60       32.61     0.01          0.03
        11/27/2017     32.64      32.63       32.64     0.01          0.03
        11/28/2017     32.45      32.43       32.45     0.02          0.06
        11/29/2017     32.53      32.53       32.54     0.01          0.03
        11/30/2017     32.55      32.55       32.56     0.01          0.03
         12/1/2017     32.90      32.87       32.88     0.01          0.03
         12/4/2017     32.76      32.75       32.76     0.01          0.03
         12/5/2017     32.80      32.79       32.80     0.01          0.03
         12/6/2017     32.69      32.69       32.70     0.01          0.03
         12/7/2017     32.49      32.50       32.51     0.01          0.03
         12/8/2017     32.92      32.91       32.92     0.01          0.03
        12/11/2017     32.64      32.64       32.65     0.01          0.03
        12/12/2017     32.20      32.20       32.21     0.01          0.03
        12/13/2017     32.22      32.22       32.23     0.01          0.03
        12/14/2017     32.20      32.20       32.21     0.01          0.03
        12/15/2017     32.36      32.35       32.36     0.01          0.03
        12/18/2017     32.32      32.31       32.32     0.01          0.03
        12/19/2017     32.37      32.37       32.38     0.01          0.03
        12/20/2017     32.36      32.35       32.36     0.01          0.03
        12/21/2017     32.04      32.04       32.05     0.01          0.03
        12/22/2017     32.08      32.08       32.09     0.01          0.03


                                     Page 7 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 93 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

        12/26/2017   $ 31.95    $ 31.95     $ 31.96   $ 0.01          0.03 %
        12/27/2017     31.85      31.86       31.87     0.01          0.03
        12/28/2017     31.84      31.84       31.85     0.01          0.03
        12/29/2017     32.23      32.23       32.24     0.01          0.03
          1/2/2018     32.67      32.68       32.69     0.01          0.03
          1/3/2018     32.70      32.68       32.69     0.01          0.03
          1/4/2018     32.45      32.46       32.47     0.01          0.03
          1/5/2018     32.46      32.46       32.47     0.01          0.03
          1/8/2018     32.72      32.71       32.72     0.01          0.03
          1/9/2018     33.37      33.36       33.37     0.01          0.03
         1/10/2018     33.51      33.49       33.51     0.02          0.06
         1/11/2018     33.56      33.55       33.56     0.01          0.03
         1/12/2018     33.55      33.55       33.56     0.01          0.03
         1/16/2018     33.42      33.42       33.43     0.01          0.03
         1/17/2018     33.15      33.15       33.17     0.02          0.06
         1/18/2018     33.06      33.06       33.07     0.01          0.03
         1/19/2018     33.01      33.00       33.01     0.01          0.03
         1/22/2018     33.09      33.09       33.10     0.01          0.03
         1/23/2018     33.16      33.16       33.17     0.01          0.03
         1/24/2018     32.93      32.94       32.95     0.01          0.03
         1/25/2018     32.59      32.58       32.59     0.01          0.03
         1/26/2018     32.47      32.46       32.47     0.01          0.03
         1/29/2018     32.29      32.28       32.29     0.01          0.03
         1/30/2018     32.25      32.24       32.25     0.01          0.03
         1/31/2018     32.22      32.22       32.23     0.01          0.03
          2/1/2018     32.57      32.57       32.58     0.01          0.03
          2/2/2018     32.33      32.33       32.34     0.01          0.03
          2/5/2018     32.00      31.98       32.00     0.02          0.06
          2/6/2018     31.98      31.97       31.98     0.01          0.03
          2/7/2018     31.75      31.74       31.75     0.01          0.03
          2/8/2018     31.19      31.19       31.20     0.01          0.03
          2/9/2018     32.12      32.11       32.12     0.01          0.03
         2/12/2018     31.90      31.89       31.90     0.01          0.03
         2/13/2018     31.33      31.33       31.34     0.01          0.03
         2/14/2018     31.30      31.30       31.31     0.01          0.03
         2/15/2018     31.95      31.95       31.96     0.01          0.03
         2/16/2018     31.85      31.83       31.85     0.02          0.06
         2/20/2018     31.59      31.59       31.60     0.01          0.03
         2/21/2018     31.38      31.37       31.38     0.01          0.03
         2/22/2018     30.73      30.73       30.74     0.01          0.03
         2/23/2018     30.12      30.12       30.13     0.01          0.03


                                     Page 8 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 94 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid           Ask    Spread     Closing Price
           (1)          (2)       (3)           (4)      (5)           (6)
                                                      (4) - (3)      (5) / (2)

         2/26/2018   $ 30.28    $ 30.29     $ 30.30   $ 0.01          0.03 %
         2/27/2018     18.65      18.64       18.65     0.01          0.05
         2/28/2018     16.94      16.93       16.94     0.01          0.06
          3/1/2018     17.84      17.82       17.83     0.01          0.06
          3/2/2018     18.97      18.96       18.97     0.01          0.05
          3/5/2018     17.93      17.93       17.94     0.01          0.06
          3/6/2018     18.41      18.41       18.42     0.01          0.05
          3/7/2018     18.28      18.29       18.30     0.01          0.05
          3/8/2018     18.59      18.58       18.59     0.01          0.05
          3/9/2018     18.98      18.98       18.99     0.01          0.05
         3/12/2018     18.97      18.97       18.98     0.01          0.05
         3/13/2018     18.96      18.95       18.96     0.01          0.05
         3/14/2018     18.77      18.74       18.75     0.01          0.05
         3/15/2018     18.77      18.76       18.77     0.01          0.05
         3/16/2018     18.78      18.77       18.78     0.01          0.05
         3/19/2018     18.74      18.73       18.74     0.01          0.05
         3/20/2018     18.78      18.77       18.78     0.01          0.05
         3/21/2018     18.60      18.60       18.61     0.01          0.05
         3/22/2018     18.52      18.51       18.52     0.01          0.05
         3/23/2018     18.38      18.38       18.39     0.01          0.05
         3/26/2018     18.72      18.72       18.73     0.01          0.05
         3/27/2018     19.10      19.10       19.11     0.01          0.05
         3/28/2018     18.74      18.73       18.74     0.01          0.05
         3/29/2018     18.71      18.70       18.71     0.01          0.05
          4/2/2018     18.64      18.63       18.64     0.01          0.05
          4/3/2018     19.07      19.07       19.08     0.01          0.05
          4/4/2018     19.46      19.44       19.45     0.01          0.05
          4/5/2018     18.97      18.97       18.98     0.01          0.05
          4/6/2018     18.39      18.39       18.40     0.01          0.05
          4/9/2018     18.05      18.04       18.05     0.01          0.06
         4/10/2018     18.41      18.40       18.41     0.01          0.05
         4/11/2018     18.24      18.23       18.24     0.01          0.05
         4/12/2018     18.22      18.22       18.23     0.01          0.05
         4/13/2018     18.43      18.43       18.44     0.01          0.05
         4/16/2018     18.69      18.68       18.69     0.01          0.05
         4/17/2018     18.97      18.96       18.97     0.01          0.05
         4/18/2018     19.33      19.32       19.33     0.01          0.05
         4/19/2018     19.38      19.37       19.38     0.01          0.05
         4/20/2018     19.70      19.67       19.68     0.01          0.05
         4/23/2018     13.05      13.04       13.05     0.01          0.08
         4/24/2018     13.24      13.23       13.24     0.01          0.08


                                     Page 9 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 95 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid          Ask     Spread     Closing Price
           (1)          (2)       (3)          (4)       (5)           (6)
                                                      (4) - (3)      (5) / (2)

         4/25/2018   $ 13.53    $ 13.53     $ 13.54   $ 0.01          0.07 %
         4/26/2018     13.60      13.59       13.60     0.01          0.07
         4/27/2018     14.54      14.53       14.54     0.01          0.07
         4/30/2018     14.43      14.41       14.42     0.01          0.07
          5/1/2018     14.76      14.75       14.76     0.01          0.07
          5/2/2018     12.55      12.55       12.56     0.01          0.08
          5/3/2018     11.57      11.57       11.58     0.01          0.09
          5/4/2018     11.74      11.73       11.74     0.01          0.09
          5/7/2018     12.13      12.11       12.12     0.01          0.08
          5/8/2018     12.65      12.65       12.66     0.01          0.08
          5/9/2018     12.81      12.81       12.82     0.01          0.08
         5/10/2018     13.61      13.61       13.62     0.01          0.07
         5/11/2018     14.03      14.03       14.04     0.01          0.07
         5/14/2018     14.25      14.25       14.26     0.01          0.07
         5/15/2018     14.16      14.16       14.17     0.01          0.07
         5/16/2018     14.04      14.03       14.04     0.01          0.07
         5/17/2018     14.24      14.23       14.24     0.01          0.07
         5/18/2018     13.98      13.98       13.99     0.01          0.07
         5/21/2018     14.04      14.04       14.05     0.01          0.07
         5/22/2018     13.73      13.73       13.74     0.01          0.07
         5/23/2018     13.70      13.69       13.70     0.01          0.07
         5/24/2018     14.00      14.01       14.02     0.01          0.07
         5/25/2018     14.07      14.07       14.08     0.01          0.07
         5/29/2018     14.33      14.33       14.34     0.01          0.07
         5/30/2018     14.34      14.36       14.37     0.01          0.07
         5/31/2018     13.97      13.97       13.98     0.01          0.07
          6/1/2018     13.79      13.79       13.80     0.01          0.07
          6/4/2018     13.75      13.75       13.76     0.01          0.07
          6/5/2018     14.20      14.20       14.21     0.01          0.07
          6/6/2018     14.45      14.44       14.45     0.01          0.07
          6/7/2018     14.45      14.45       14.46     0.01          0.07
          6/8/2018     14.60      14.60       14.61     0.01          0.07
         6/11/2018     14.75      14.75       14.76     0.01          0.07
         6/12/2018     14.57      14.58       14.59     0.01          0.07
         6/13/2018     14.87      14.86       14.87     0.01          0.07
         6/14/2018     15.04      15.05       15.06     0.01          0.07
         6/15/2018     15.42      15.42       15.43     0.01          0.06
         6/18/2018     15.21      15.21       15.22     0.01          0.07
         6/19/2018     15.90      15.89       15.90     0.01          0.06
         6/20/2018     15.62      15.63       15.64     0.01          0.06
         6/21/2018     15.76      15.77       15.78     0.01          0.06


                                    Page 10 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 96 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid          Ask     Spread     Closing Price
           (1)          (2)       (3)          (4)       (5)           (6)
                                                      (4) - (3)      (5) / (2)

         6/22/2018   $ 16.03    $ 16.03     $ 16.04   $ 0.01          0.06 %
         6/25/2018     15.65      15.65       15.66     0.01          0.06
         6/26/2018     16.00      15.99       16.00     0.01          0.06
         6/27/2018     15.77      15.76       15.77     0.01          0.06
         6/28/2018     16.29      16.29       16.30     0.01          0.06
         6/29/2018     16.59      16.61       16.62     0.01          0.06
          7/2/2018     16.81      16.81       16.82     0.01          0.06
          7/3/2018     17.11      17.11       17.12     0.01          0.06
          7/5/2018     17.53      17.53       17.54     0.01          0.06
          7/6/2018     18.07      18.06       18.07     0.01          0.06
          7/9/2018     18.58      18.57       18.58     0.01          0.05
         7/10/2018     17.97      17.96       17.97     0.01          0.06
         7/11/2018     17.82      17.81       17.82     0.01          0.06
         7/12/2018     19.21      19.21       19.22     0.01          0.05
         7/13/2018     17.91      17.91       17.92     0.01          0.06
         7/16/2018     16.84      16.83       16.84     0.01          0.06
         7/17/2018     16.74      16.73       16.74     0.01          0.06
         7/18/2018     16.85      16.84       16.85     0.01          0.06
         7/19/2018     17.31      17.32       17.33     0.01          0.06
         7/20/2018     17.47      17.47       17.49     0.02          0.11
         7/23/2018     17.27      17.28       17.29     0.01          0.06
         7/24/2018     16.98      16.98       16.99     0.01          0.06
         7/25/2018     17.49      17.48       17.49     0.01          0.06
         7/26/2018     17.60      17.60       17.61     0.01          0.06
         7/27/2018     18.23      18.23       18.24     0.01          0.05
         7/30/2018     18.31      18.31       18.32     0.01          0.05
         7/31/2018     18.52      18.52       18.53     0.01          0.05
          8/1/2018     17.94      17.94       17.95     0.01          0.06
          8/2/2018     18.24      18.23       18.24     0.01          0.05
          8/3/2018     18.60      18.59       18.60     0.01          0.05
          8/6/2018     19.03      19.03       19.04     0.01          0.05
          8/7/2018     19.51      19.49       19.50     0.01          0.05
          8/8/2018     18.90      18.90       18.91     0.01          0.05
          8/9/2018     18.82      18.82       18.83     0.01          0.05
         8/10/2018     18.59      18.60       18.61     0.01          0.05
         8/13/2018     18.72      18.71       18.72     0.01          0.05
         8/14/2018     18.99      18.99       19.00     0.01          0.05
         8/15/2018     19.31      19.31       19.32     0.01          0.05
         8/16/2018     19.15      19.15       19.16     0.01          0.05
         8/17/2018     18.99      18.99       19.00     0.01          0.05
         8/20/2018     19.48      19.48       19.49     0.01          0.05


                                    Page 11 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 97 of 101 PageID #:1776


                                     Exhibit 9
                                    Akorn, Inc.
                      Daily Bid-Ask Spread for Common Stock
                       November 3, 2016 to January 8, 2019

                                                                   Spread as a
                      Closing                         Bid-Ask      Percent of
          Date         Price      Bid          Ask     Spread     Closing Price
           (1)          (2)       (3)          (4)       (5)           (6)
                                                      (4) - (3)      (5) / (2)

         8/21/2018   $ 17.92    $ 17.92     $ 17.93   $ 0.01          0.06 %
         8/22/2018     18.11      18.10       18.11     0.01          0.06
         8/23/2018     14.93      14.92       14.93     0.01          0.07
         8/24/2018     14.53      14.52       14.53     0.01          0.07
         8/27/2018     13.81      13.80       13.81     0.01          0.07
         8/28/2018     14.25      14.24       14.25     0.01          0.07
         8/29/2018     14.66      14.65       14.66     0.01          0.07
         8/30/2018     15.09      15.09       15.10     0.01          0.07
         8/31/2018     15.69      15.69       15.70     0.01          0.06
          9/4/2018     16.05      16.05       16.06     0.01          0.06
          9/5/2018     15.50      15.49       15.50     0.01          0.06
          9/6/2018     14.77      14.77       14.78     0.01          0.07
          9/7/2018     14.79      14.78       14.79     0.01          0.07
         9/10/2018     14.01      14.01       14.02     0.01          0.07
         9/11/2018     13.59      13.58       13.59     0.01          0.07
         9/12/2018     14.08      14.08       14.09     0.01          0.07
         9/13/2018     13.59      13.59       13.60     0.01          0.07
         9/14/2018     13.73      13.73       13.74     0.01          0.07
         9/17/2018     13.29      13.28       13.29     0.01          0.08
         9/18/2018     13.38      13.38       13.39     0.01          0.07
         9/19/2018     13.38      13.37       13.38     0.01          0.07
         9/20/2018     13.22      13.21       13.22     0.01          0.08
         9/21/2018     13.22      13.21       13.22     0.01          0.08
         9/24/2018     13.01      13.01       13.02     0.01          0.08
         9/25/2018     12.84      12.84       12.85     0.01          0.08
         9/26/2018     13.06      13.07       13.08     0.01          0.08
         9/27/2018     13.09      13.09       13.10     0.01          0.08
         9/28/2018     12.98      12.98       12.99     0.01          0.08
         10/1/2018      5.36       5.35        5.36     0.01          0.19
         10/2/2018      5.65       5.64        5.65     0.01          0.18
         10/3/2018      5.69       5.69        5.70     0.01          0.18
         10/4/2018      5.95       5.95        5.96     0.01          0.17
         10/5/2018      5.96       5.96        5.97     0.01          0.17
         10/8/2018      6.32       6.32        6.33     0.01          0.16
         10/9/2018      6.46       6.46        6.47     0.01          0.15
        10/10/2018      6.42       6.42        6.43     0.01          0.16
        10/11/2018      6.34       6.33        6.34     0.01          0.16
        10/12/2018      6.20       6.20        6.21     0.01          0.16
        10/15/2018      6.26       6.25        6.26     0.01          0.16
        10/16/2018      6.71       6.70        6.71     0.01          0.15
        10/17/2018      7.13       7.12        7.13     0.01          0.14


                                    Page 12 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 98 of 101 PageID #:1776


                                        Exhibit 9
                                       Akorn, Inc.
                         Daily Bid-Ask Spread for Common Stock
                          November 3, 2016 to January 8, 2019

                                                                         Spread as a
                         Closing                            Bid-Ask      Percent of
          Date            Price        Bid           Ask     Spread     Closing Price
           (1)             (2)         (3)           (4)       (5)           (6)
                                                            (4) - (3)      (5) / (2)

        10/18/2018   $     7.00    $   7.00      $   7.01   $ 0.01          0.14 %
        10/19/2018         7.03        7.03          7.04     0.01          0.14
        10/22/2018         6.60        6.59          6.60     0.01          0.15
        10/23/2018         6.47        6.47          6.48     0.01          0.15
        10/24/2018         6.42        6.41          6.42     0.01          0.16
        10/25/2018         6.58        6.57          6.58     0.01          0.15
        10/26/2018         6.32        6.30          6.31     0.01          0.16
        10/29/2018         6.63        6.61          6.62     0.01          0.15
        10/30/2018         6.66        6.66          6.67     0.01          0.15
        10/31/2018         6.67        6.66          6.67     0.01          0.15
         11/1/2018         7.21        7.21          7.22     0.01          0.14
         11/2/2018         7.28        7.27          7.28     0.01          0.14
         11/5/2018         7.39        7.38          7.39     0.01          0.14
         11/6/2018         7.49        7.48          7.49     0.01          0.13
         11/7/2018         6.62        6.61          6.62     0.01          0.15
         11/8/2018         6.87        6.86          6.87     0.01          0.15
         11/9/2018         6.85        6.85          6.86     0.01          0.15
        11/12/2018         6.73        6.72          6.73     0.01          0.15
        11/13/2018         6.80        6.80          6.81     0.01          0.15
        11/14/2018         6.74        6.73          6.74     0.01          0.15
        11/15/2018         6.95        6.95          6.96     0.01          0.14
        11/16/2018         6.85        6.85          6.86     0.01          0.15
        11/19/2018         6.78        6.77          6.78     0.01          0.15
        11/20/2018         6.76        6.76          6.77     0.01          0.15
        11/21/2018         7.09        7.09          7.10     0.01          0.14
        11/23/2018         7.18        7.17          7.18     0.01          0.14
        11/26/2018         6.91        6.90          6.91     0.01          0.14
        11/27/2018         7.12        7.11          7.12     0.01          0.14
        11/28/2018         7.00        6.99          7.00     0.01          0.14
        11/29/2018         6.93        6.92          6.93     0.01          0.14
        11/30/2018         6.86        6.86          6.87     0.01          0.15
         12/3/2018         6.83        6.82          6.83     0.01          0.15
         12/4/2018         6.48        6.48          6.49     0.01          0.15
         12/6/2018         5.59        5.58          5.59     0.01          0.18
         12/7/2018         4.26        4.25          4.26     0.01          0.23
        12/10/2018         4.46        4.45          4.46     0.01          0.22
        12/11/2018         4.29        4.28          4.29     0.01          0.23
        12/12/2018         4.33        4.32          4.33     0.01          0.23
        12/13/2018         4.52        4.52          4.53     0.01          0.22
        12/14/2018         4.42        4.41          4.42     0.01          0.23
        12/17/2018         4.11        4.10          4.11     0.01          0.24


                                         Page 13 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 99 of 101 PageID #:1776


                                           Exhibit 9
                                          Akorn, Inc.
                            Daily Bid-Ask Spread for Common Stock
                             November 3, 2016 to January 8, 2019

                                                                              Spread as a
                            Closing                              Bid-Ask      Percent of
           Date              Price          Bid           Ask     Spread     Closing Price
            (1)               (2)           (3)           (4)       (5)           (6)
                                                                 (4) - (3)      (5) / (2)

        12/18/2018      $     4.04      $   4.03      $   4.04   $ 0.01          0.25 %
        12/19/2018            3.77          3.77          3.78     0.01          0.27
        12/20/2018            3.62          3.62          3.63     0.01          0.28
        12/21/2018            3.45          3.45          3.46     0.01          0.29
        12/24/2018            3.50          3.50          3.51     0.01          0.29
        12/26/2018            3.70          3.69          3.70     0.01          0.27
        12/27/2018            3.33          3.33          3.34     0.01          0.30
        12/28/2018            3.45          3.44          3.45     0.01          0.29
        12/31/2018            3.39          3.38          3.39     0.01          0.29
          1/2/2019            3.48          3.47          3.48     0.01          0.29
          1/3/2019            3.66          3.65          3.66     0.01          0.27
          1/4/2019            3.70          3.70          3.71     0.01          0.27
          1/7/2019            3.95          3.94          3.95     0.01          0.25
          1/8/2019            3.94          3.94          3.95     0.01          0.25


        Average Bid-Ask Spread as a Percent of Closing Price:                    0.063 %

        Median Bid-Ask Spread as a Percent of Closing Price:                     0.048 %


    Notes and Sources:
    Data obtained from Bloomberg L.P.




                                              Page 14 of 14
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 100 of 101 PageID #:1776


                                                      Exhibit 10a
                                                      Akorn, Inc.
                  One-Day Autocorrelation of Daily Log Returns for Common Stock
                                     November 3, 2016 to January 8, 2019


                                                                             Autocorrelation
                                                          Number of          in Daily Actual
                         Window                         Observations          Log Returns1            t-statistic2
                           (1)                              (2)                   (3)                     (4)

    I. Including All Dates in the Alleged Class Period
       Class Period
        November 3, 2016 to January 8, 2019                   547                   0.03                  0.75
             3
      Year
       2016                                                    40                   0.08                  0.50
       2017                                                   251                   0.23                  3.68 **
       2018                                                   251                   0.01                  0.12
       2019                                                     5                  (0.50)                (1.24)

   II. Removing Dates with a Significant Abnormal Stock Price Reaction Following the April 7, 2017
      Announcement of the Potential Fresenius Acquisition of Akorn 4


       Class Period
        November 3, 2016 to January 8, 2019                   545                   0.02                  0.43
      Year 3
       2016                                                    40                   0.08                  0.50
       2017                                                   249                  (0.02)                (0.30)
       2018                                                   251                   0.01                  0.12
       2019                                                     5                  (0.50)                (1.24)


      Notes and Sources:
      Data obtained from Bloomberg L.P. Paragraph reference taken from the Second Consolidated Amended
      Class Action Complaint dated April 22, 2019.
      1
          This is the coefficient of the independent variable in the autocorrelation model.
      2
          Two stars (**) represent significance at the 5% level, and one star (*) represents significance at
          the 10% level.
      3
          Only days within the class period (November 3, 2016 to January 8, 2019) are used.
      4
          For Scenario II, two dates associated with the potential Fresenius acquisition of Akorn (4/7/2017 and
          4/10/2017) are removed from the regression period.
          4/7/2017 is the date on which "Akorn published a press release confirming that Akorn was currently
          in discussions with Fresenius concerning a potential acquisition of Akorn." ¶119
          4/10/2017 is the next trading day after 4/7/2018 and is removed from the regression because its
          lagged return is the return of the removed date.
Case: 1:18-cv-01713 Document #: 116-1 Filed: 07/05/19 Page 101 of 101 PageID #:1776


                                                      Exhibit 10b
                                                      Akorn, Inc.
                                                                                   1
                                         Runs Test for Common Stock
                                     November 3, 2016 to January 8, 2019


                                                                         Number of
                     Window                          Observations           Runs2          z-statistic3       p-value
                       (1)                               (2)                 (3)               (4)              (5)

  Class Period
   November 3, 2016 to January 8, 2019                    547                263              (0.98)           0.325



  Year4
   2016                                                    40                 22               0.32            0.749
   2017                                                   251                127               0.06            0.949
   2018                                                   251                112              (1.83) *         0.067
   2019                                                     5                  5               1.75 *          0.081

  Notes and Sources:
  Data obtained from Bloomberg L.P.
  1
      A runs test is a non-parametric test whereby the number of sequences of values above and below
      the median value of the data set is tabulated and compared against its sampling distribution under
      the random walk hypothesis.
  2
      A run is defined as a series of values above or below the median value of the data set.
  3
      The z-statistic is a test statistic for a test of binomial proportions. It measures the likelihood of
      observing results as or more extreme than those actually observed if the data were generated by a
      theoretical process with no autocorrelation. Two stars (**) represent significance at the 5% level;
      one star (*) represents significance at the 10% level.
  4
      Only days within the class period (November 3, 2016 to January 8, 2019) are used.
